OCTOBER 1993

COMMISSION DECISIONS AND ORDERS
10-13-93
10-25-93
10-25-93
10-26-93
10-28-93

Rhone-Poulenc of Wyoming Company
C & B Mining Company
RBK Construction, Inc.
Virginia Crews Coal Company
Sec. Labor on behalf of Freddy
Thacker v. Black Dragon Mining Co.

WEST 92-519-M
PENN 92-531
WEST 93-154-M
WEVA 92-246

Pg.
Pg.
Pg.
Pg.

KENT 93-977-D

Pg. 2110

PENN 93-388-D

Pg. 2113

KENT 93-878-D
YORK 93-25-M
VA
92-101
WEST 92-343-M
WEST 93-129

Pg.
Pg.
Pg.
Pg.
Pg.

KENT 93-977-D
SE
92-474-M

Pg. 2153
Pg. 2156

WEST 92-420-D
KENT 93-102-R
SE
92-196-M
SE
93-9
KENT 92-964
WEST 92-526-M

Pg.
Pg.
Pg.
Pg.
Pg.
Pg.

KENT 93-954-D
YORK 93-115-M

Pg. 2215
Pg. 2217

YORK 93-155-D
YORK 93-155-D
WEST 94-22-R

Pg. 2219
Pg. 2221
Pg. 2223

2089
2096
2099
2103

ADMINISTRATIVE LAW JUDGE DECISIONS
09-29-93
10-01-93
10-04-93
10-07-93
10-12-93
10-14-93
10-18-93
10-18-93
10-18-93
10-19-93
10-20-93
10-22-93
10-26-93
10-26-93
10-28-93
10-28-93

Sec. Labor on behalf of Larry
Hildebrand v. Meadows and Leonard
Mining Inc. (previously unpubl.)
sec. Labor on behalf of Edward
Phillips, Jr., et al. v. Locust
Grove, Inc., etc.
Robert L. Weaver
Garden Creek Pocahontas Co.
Montana Resources, Inc.
Joy Technologies, Inc.
Sec. Labor on behalf of Freddy
Thacker v. Black Dragon Mining Co.
Renny's Creek Mine
Sec. Labor on behalf of Anita D.
Samuelson v. Clean Rite Services
Costain Coal Incorporated
Puerto Rican Cement Company
s & H Mining, Inc.
Kiah Creek Mining Company
Asphalt, Incorporated
Sec. Labor on behalf of Kirby Senter
v. Black Dragon Mining Co.
Genstar Stone Products Company

2116
2117
2126
2144
2147

2163
2170
2192
2196
2204
2206

ADMINISTRATIVE LAW JUDGE ORDERS
10-08-93
10-13-93
10-22-93

Sec. Labor on behalf of James
Miller v. Mettiki coal Corp.
Sec. Labor/James Miller v. Mettiki
Energy West Mining Company

OCTOBER 1993

Review was granted in the following cases during the month of October:
Secretary of Labor, MSHA v. Cyprus Plateau Mining Company, Docket Nos. WEST
92-370-R, WEST 92-485.
(Judge Morris, August 24, 1993)
Secretary of Labor, MSHA v. RBK Construction, Inc., Docket No. WEST 93-154-M,
etc.
(Judge Melick, Interlocutory Review of July 13, 1993 Order unpublished)
Secretary of Labor, MSHA v. Peabody Coal Company, Docket No. KENT 93-295.
(Judge Amchan, September 15, 1993).
There were no cases filed in which review was denied.

COMMISSION DECISIONS AND ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

October 13, 1993

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEST 92-519-M

v.

RHONE-POULENC OF WYOMING COMPANY
BEFORE:

Holen, Chairman; Backley, Doyle and Nelson, Commissioners
DECISION

BY THE COMMISSION:
This civil penalty proceeding arises under the Federal Mine Safety and
Health Act 9f 1977, 30 U.S.C. § 801 et seq. (1988)("Mine Act" or "Act"). The
issue is whether Commission Administrative Law Judge John J. Morris erred in
denying the Secretary of Labor's motion to accept the late filing of his
Proposal for Penalty. Judge Morris granted the motion filed by Rhone-Poulenc
of Wyoming Company ("Rhone-Poulenc") to dismiss this proceeding on the ground
that the Secretary h~d not demonstrated adequate cause for the late filing of
his Penalty Proposal under the Commission' s Procedural Rules ("Rules") . 1 14
FMSHRC 2090 (December 1992)(ALJ) For the reasons set forth below, we reverse
the judge's decision.
I.

Factual and Procedural Background
Rhone-Poulenc operates the Big Island Mine and Refinery in Sweetwater
County, Wyoming. On October 2, 1991, an inspector with the Department of
Labor's Mine Safety and Health Administration ("MSHA") issued a citation to
Rhone-Poulenc pursuant to section 104(d)(l) of the Mine Act, 30 U.S.G. §
814(d)(l), alleging a violation of 30 C.F.R. § 57.12016. On May 26, 1992, the

1

This case involves the Commission's former Procedural Rules. The current
rules became effective May 3, 1993. See 58 Fed. Reg. 12158-74 (March 3, 1993),
to be codified at 29 C.F.R. Part 2700 (1993). All references in this d~cision
to the Commission's Rules are to the former rules. The time limits at issue have
not changed.

2089

Secretary notified Rhone-Poulenc pursuant to Rule 25 2 that MSHA was proposing
a civil penalty assessment of $1,000 for the alleged violation. Included with
the notice of proposed penalty assessment was a blue, pre-printed postcard
("blue card") advising Rhone-Poulenc to sign and return the postcard to MSHA
if it wished to contest the proposed assessment. On June 16, 1992, RhonePoulenc sent the blue card to MSHA pursuant to Rule 26. 3 MSHA apparently
received Rhone-Poulenc's notice of contest on June 19, 1992.
On August 14, 1992, the Secretary filed his Proposal for Penalty,
pursuant to Rule 27(a), 4 along with a Motion to Accept Late Filing of
Proposal for Penalty. Under Rule 27(a) the Secretary was required to file his
Proposal for Penalty within 45 days of receipt of Rhone-Poulenc's notice of
contest. The Secretary filed the Proposal for Penalty with the Commission
approximately two weeks late. In the motion to accept late filing, the
Secretary stated that the penalty proposal was delayed because the case file
was "sent by [MSHA's] Arlington office to Denver but was not received by the
Denver Office of the Solicitor until August 3, 1992." 5
2

Former Rule 25, provided, in pertinent part:
The Secretary, by certified mail, shall notify the
operator or any other person against whom a penalty is
proposed of: (a) The violation alleged; (b) the amount
of the penalty proposed; and (c) that such person shall
have 30 days to notify the Secretary that he wishes to
contest the proposed penalty.

29 C.F.R. § 2700.25 (1992).
3

Former Rule 26, entitled "Notice of Contest," provided,· in pertinent

part:
A person has 30 days after receipt of the
notification of proposed assessment of penalty within
which to notify the Secretary that he wishes to contest
such proposed penalty.

29 C.F.R. § 2700.26 (1992).
4

Former Rule 27, entitled "Proposal for a Penalty," provided, in pertinent

part:
(a) When to file. Within 45 days of receipt of
a timely notice of contest of a notification of proposed
assessment of penalty, the Secretary shall file a
proposal for a penalty with the Commission.
29 C.F.R. § 2700.27 (1992).
5

The motion does not disclose the date on which the file was sent by
MSHA's Arlington Office.

2090

On August 24, 1992, Rhone-Poulenc filed a motion to dismiss the
proceeding, contending that the Secretary had failed to show adequate cause to
justify the late filing. In response, the Secretary stated that, due to an
"unusual chain of events, the MSHA civil ..• penalty office was faced with a
tremendous and instantaneous influx of new and refiled cases" at the time this
proceeding was pending. He stated that MSHA was "suffering from a lack of
clerical personnel to process this dramatic increase in the caseload." The
· Secretary cited two reasons for this increase. First, MSHA was required to
recalculate many proposed penalties and to serve amended proposed assessments
on mine operators because of changes in the Secretary's civil penalty
assessment regulations. Second, the Commission's decision in Dppmpoud Co ..
~. 14 FMSHRC 661 (May 1992), required MSHA to reassess and refile cases
involving hundreds of citations.

Relying on the Commission's decisions in Salt Lake County Rd. Dep't, 3
FMSHRC 1714 (July 1981), and Medicine Bow Coal Co., 4 FMSHRC 882 (May 1982),
·the judge concluded that this case should be dismissed. The judge held that
the Secretary's explanations for tbe delayed filing did not meet the "adequate
cause" test established in Salt Late. 14 FMSHRC at 2091. He determined that
the fact that the case was not received by the Solicitor's office in Denver
until August 3 was not adequate cause for the delay. The judge also
determined that the unusually high workload cited by the Secretary was caused
by MSHA's "own policy changes and its mistake in trying to enforce its
'excessive history program.'" 14 FMSHRC at 2092. The judge held that changes
in administrative policy, an unusually high.workload and shortage of clerical
personnel do not constitute adequate cause under Salt take. He concluded
that, even if the Secretary provides an adequate explanation for the delay,
the proceeding may nevertheless be dismissed if the operator demonstrates that
it was prejudiced by the delayed filing. 14 FMSHRC at 2091. Finally, the
. judge held that the Secretary should have filed a motion for an extension of
time within the 45-day period set forth in the Rule. 14 FMSHRC at 2092. 6
The Commission granted the Secretary's Petition for Discretionary Review
of the judge's order dismissing this case.

6

The judge also rejected Rhone-Poulenc's argument that the Secretary
violated section lOS(a) of the Mine Act, 30 U.S.C. § 815(a), by filing the
notification of proposed penalty assessment 237 days after the citation was
issued (October 2, 1991, to May 26, 1992). 14 FMSHRC at 2093. Because RhonePoulenc did not seek review of this ruling or otherwise raise the issue in its
. response brief, we do not address it.

2091

II.

Disposition
The Secretary admits that he filed the Proposal for Penalty out of time,
but contends that the judge misapplied the Commission's test for excusing late
filed penalty proposals set forth in Salt Lake and Medicine Bow. 7 He argues
that the judge failed to consider the fact that the operator had actual
knowledge of the Secretary's allegations in the Proposal for Penalty -- the
violation charged and the proposed civil penalty -- and that Rhone-Poulenc was
not prejudiced by the late filing. He contends that dismissal is an extreme
sanction that should not be imposed absent bad faith or prejudice. The
Secretary states that his practice is to file proposals for penalty on time
and that he is aware of only five instances since 1982 when such proposals
have been filed out of time. The Secretary requests that the Commission
review the facts de novo, including the facts supporting his claim of a heavy
workload set forth in his hrief on review, conclude that this evidence
demonstrates adequate cause for the late filing and reverse the judge's order
dismissing this proceeding.
Rhone-Poulenc contends that the judge's findings of fact are supported
by substantial evidence. It argues that the judge properly applied the facts
of this case to the two-part test set forth in Salt Lake and Medicine Bow and
properly concluded that the Secretary failed to demonstrate adequate cause for
the late filing. It maintains that the judge was correct in not considering
whether Rhone-Poulenc was prejudiced by the late filing because the
Commission's two-part test contemplates the consideration of prejudice only
after the Secretary has shown adequate cause. Rhone-Poulenc argues that the
Commission should not conduct a de ~ review of the facts of this case,
consider the new justifications presented in the Secretary's brief on review,
or substitute its judgment for that of the judge.
In Salt Lake, the Secretary filed his proposal for penalty approximately
60 days late because of an extraordinarily high caseload and the lack of
clerical help. 3 FMSHRC at 1714, 1717. The Commission held that the 45-day
period in Rule 27 is not a statute of limitations. 8 3 FMSHRC at 1716. The
7

The parties and the judge state that the proposal for penalty should have
been filed by July 31, 1992, 45 days after Rhone-Poulenc mailed its notice of
contest of proposed penalty assessment.
It would appear, however, that the
proposal for penalty should have been filed by August 3, 1992, 45 days after the
Secretary received the notice of contest, according to the certified mail return
receipt card. See Ex. A to Rhone-Poulenc's Motion for Dismissal. Rule 27(a)
provides that a proposal for penalty shall be filed by the Secretary "[w]ithin
45 days of receipt of a timely notice of contest .... " See Medicine Bow, 4 FMSHRC
at 882, 884 (emphasis added). This distinction does not affect our disposition
of this proceeding.
8

The Commission held that the 45-day period in Rule 27 implements the
provision in section lOS(d) of the Mine Act, 30 U.S.C. § 815(d), which requires
the Secretary to "immediately" advise the Commission when a timely contest of a

2092

Commission recognized that "[s]ituations will inevitably arise where strict
compliance by the Secretary [will] not prove possible." Id. The "drastic
course of dismissing a penalty proposal would short circuit the penalty
assessment process and, hence, a major aspect of the Mine Act's enforcement
scheme." Id. In order to balance considerations of procedural fairness
against the "severe impact of dismissal of the penalty proposal," the
Commission concluded that "if the Secretary does seek permission to file late,
he must predicate his request upon adequate cause." Id. The Commission
further held that, in the event the Secretary demonstrates adequate cause,
justice may require that the case nevertheless be dismissed if the operator
can demonstrate that it was prejudiced in the preparation of its case by the
stale penalty proposal. Id. The Commission determined that the Secretary was
engaged in "voluminous national litigation and mistakes can happen" and held
that the Secretary "minimally satisfied the adequate cause standard." 3
FMSHRC at 1717.
In Medicine Bow, the proposal for penalty was filed approximately 15
days late because of the lack of clerical help. 4 FMSHRC at 883, 885. The
Commission reaffirmed the "two-par~," test established in Salt Lake. 4 FMSHRC
at 885. The Commission specifically rejected the Secretary's argument that,
unless the delayed filing is caused by "significant malfeasance," a penalty
proceeding should not be dismissed absent a showing of prejudice to the
operator. 4 FMSHRC at 885 n.6. The Commission determined that the Secretary
met the adequate cause test but warned the Secretary that the Commission could
reach a different conclusion in future cases with similar facts.
We agree with the judge that, under Salt Lake and Medicine Bow, the
Secretary must establish adequate cause for the delay in filing, apart from
any consideration of whether the operator was prejudiced by the delay. In
general, if the Secretary fails to demonstrate adequate cause, the case may be
subject to dismissal. We disagree, however, with the judge's holding that
~[s]ince at least 1981, an unusually high workload and a shortage of clerical
personnel do not constitute adequate cause." 14 FMSHRC at 2092.
The reasons offered by the Secretary in the present case were the
unusually high caseload at the time the penalty proposal was issued and a lack
of clerical help to process those cases. The Commission may take official
notice of the unique events that transpired in 1992, in which the Commission
proposed penalty assessment is filed by an operator. Salt Lake, 3 FMSHRC at
1715. The Commission noted that Congress, in discussing the filing of an initial
notice of penalty assessment by the Secretary,· indicated that "there may be
circumstances, although rare, when prompt proposal of a penalty may not be
possible."
S. Rep. No. 181, 95th Gong., 1st Sess. 34, reprinted in Senate
Subcommittee on Labor, Committee on Human Resources, 95th Gong., 2d. Sess.,
Le~islative HistoiY of the Federal Mine Safety and Health Act of 1977, at 622
(1978). The Senate Committee stated that it "does not expect that the failure
to propose a penalty with promptness shall vitiate any proposed penalty
proceeding." Id. In Salt Lake, the Commission held that this language "bespeaks
the overriding concern with enforcement" and rejected the operator's argument
that Rule 27 established a "statute of limitations." 3 FMSHRC at 1715-16.

2093

played a part. On May 5, 1992, the Commission issued its decision in
Dptmmond, holding that the Secretary's Program Policy Letter ("PPL")
establishing his excessive history policy was an invalidly issued substantive
rule that could not be accorded legal effect. 14 FMSHRC 661, 692.
Accordingly, in Drummond and related cases, the Commission remanded the
proposed penalties to the Secretary for recalculation without use of the PPL.
Following that decision, about 2,780 pending cases were remanded to the
Secretary for reproposal of penalties. ~ Jim Walter Resources. Inc. , 15
FMSHRC 782, 785 (May 1993). The Commission has noted that the Secretary
"recalculated thousands of penalties that had been proposed pursuant to the
PPL .•.. • Jim Walter, 15 FMSHRC at 792. The unusually heavy volume of penalty
reassessments is a matter of Commission record.
The rapid increase in new civil penalty cases in 1992 is also a matter
of Commission record. Relying on Salt Lake, Chief Administrative Law Judge
Paul Merlin has excused several late filed penalty proposals based on "the
precipitous rise in the vol~e of contested cases .•• as indicated by the
Commission's own records." Powe17 Operating Co .. Inc., 15 FMSHRC 931, 932
(February 1993) (ALJ) (published May 1993). The judge noted that the number of
new cases received by the Commission escalated from 2,029 in Fiscal Year 1990
and 2,267 in Fiscal Year 1991 to 6,032 in Fiscal Year 1992. 15 FMSHRC at 932,
n. 1.
We note that the Secretary's late filing of the Proposal for Penalty is
apparently a rare event. We conclude that the Secretary established adequate
cause for the delayed filing on the basis of MSHA's unusually heavy 1992
caseload and its shortage of personnel to process this caseload. For the same
reason, we conclude that adequate cause exists to excuse the Secretary's
failure to file a motion for extension of time within the 45-day period.
We agree with the judge that, even if the Secretary provides an adequate
reason for the delay, dismissal may be warranted if the operator demonstrates
that it was prejudiced. We conclude that Rhone-Poulenc has failed to
demonstrate that it was prejudiced by the 11-day delay in filing. The judge
found that Rhone-Poulenc was not prejudiced when the Secretary failed to
notify it of the proposed panalty assessment until 237 days after the citation
was issued. 14 FMSHRC at 2093. He noted that Rhone-Poulenc had asserted it
was "inherently prejudiced" by the delay, but that it failed to allege "any
factual basis to establish such prejudice." Id. While that finding does not
resolve the issue before us, Rhone-Poulenc has similarly failed to show that
it was prejudiced by the Secretary's 11-day delay under the Commission's Rules
in filing the Proposal for Penalty.

2094

III.
Conclusion
For the foregoing reasons, the judge's order dismissing this proceeding
is vacated and the Secretary's Proposal for Penalty is accepted for filing
this date. This case is remanded to the judge for further proceedings
consistent with this opinion.

Arlene Holen. Chairman

~£~.
oyce K. Doyle,

Distribution
Tana M. Adde, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Daniel A. Jensen, Esq.
Kimball, Parr, Waddoups, Brown & Gee
P.O. Box 11019
Salt Lake City, UT 84147
Administrative Law Judge John Morris
Federal Mine Safety & Health Review Commission
1244 Speer Boulevard, Suite 280
Denver, CO 80204

2095

Comm~ss~o

r

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

October 25 . 1993
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. PENN 92-531

v.

C&B MINING COMPANY
BEFORE:

Holen, Chairman; Backley, Doyle, and Nelson, Commissioners

BY THE COMMISSION:

This civil penalty proceeding arises under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq (1988) ("Mine Act"). On May 25,
1993, Administrative Law Judge David F. Barbour issued a decision concluding
that C&B Mining Company ("C&B") had violated section 103(a) of the Mine Act,
~p U.S.C. § 813(a).
C&B did not file a timely petition for discretionary
review of the judge's decision.
The judge's jurisdiction over this case terminated when his decision was
issued on May 25, 1993. Commission Procedural Rule 69(b), 58 Fed. Reg. 12158,
12171 (March 3, 1993), to be codified at 29 C.F.R. § 2700.69(b)(l993).
Because C&B did not file a timely petition for discretionary review of the
judge's decision and the G0mmission did not direct review on its own motion
within the 30-day period prescribed by the Mine Act, the judge's decision
became final 40 days after its issuance. See 30 U.S.C. §§ 823(d)(l), (2)(A),
& (2)(B).
On August 23, 1993, the Commission received a letter from Gary Lorenz,
an owner of C&B, stating that he had called Judge Barbour on the day he
received the judge's decision and had been transferred to another office for
"paperwork" to appeal the decision. Lorenz further asserts that, as of August
16, 1993, he still had not received the paperwork but would like to appeal the
decision. It appears from the record that the Commission's list of
instructions for filing a petition for discretionary review was attached to
the copy of the decision mailed to Lorenz.
We deem C&B's letter to be a request to reopen a final Commission
decision and for an enlargement of time to file a petition for discretionary
review. In accordance with Fed. R. Civ. P. 60(b)(l), the Commission has
afforded relief from final judgments upon a showing of mistake, inadvertence,
surprise, or excusable neglect. See, ~. Wayne C. Turner v. New World

2096

Mining. Inc., 14 FMSHRC 76, 77 (January 1992). Here, it appears that C&B,
proceeding without benefit of counsel, may have believed that it would receive
additional materials for appeal. Accordingly, we will reopen the case and
allow C&B to file a petition for discretionary review, as explained below.
A petition for discretionary review must state one or more of the
following as grounds for appeal:
(1)
A finding or conclusion of material fact is not
supported by substantial evidence;
(2)

A necessary legal conclusion is erroneous;

(3)
The decision is contrary to law or to the duly
promulgated rules or decisions of the Commission;
(4)
A substantial question of law, policy or
discretion is involved;
(5)

A prejudicial error of procedure was committed.

See 30 U.S.C. § 823(d)(2)(A)(ii). Each issue must be separately numbered,
plainly and concisely stated, and supported by detailed citations to the
record when assignments of error are based on the record, and by statutes,
regulations or authorities relied upon. 30 U.S.C. § 823(d){2){A)(iii).
Except for good cause shown, no assignment of error shall rely on any question
of fact or law upon which the judge had not been afforded an opportunity to
pass. Id.
C&B's petition for discretionary review must be filed and received by
the Commission at the above-noted address by November 24, 1993. 29 C.F.R.
§ 2700.70(a).
If C&B fails to file its petition for discretionary review by
that date, this case shall be closed. If C&B files its petition for
discretionary review in the manner described in this order, the Commission
shall then consider whether to grant C&B's petition.

2097

For the foregoing reasons, this case is reopened, and C&B is granted
leave to file its petition for discretionary review.

Arlene Holen, Chairman

v~0-/ «- ~~

Joyce A. Doyle,

Commiss~oner

L. Clair Nelson, Commissioner

Distribution

Gary L. Lorenz
Empire Trucking Company
RD 112, Box 861
Shamokin, PA 17872
Counsel for Appellate Litigation
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge1David Barbour
Federal Mine Safety and Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

2098

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON~ D.C. 20006

October 25, 1993
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket Nos. WEST 93-154-M
WEST 93-155-M
WEST 93-156-M

v.
RBK CONSTRUCTION, INC.

DIRECTION FOR REVIEW
DECISION
This civil proceeding arises under the Federal Mine Safety and Health
Act of 1977, 30 u.s.c. § 801 et seq. (1988) ("Mine Act" or "Act"). On
August 11, 1993, Commission Administrative Law Judge Gary Melick issued a
certification for review of interlocutory ruling pursuant to Commission Rule
76(a)(l)(i), 58 Fed. Reg. 12158, 12172 (March 3, 1993), to be codified at 29
C.F.R. § 2700.76(a)(1)(i)(l993). The judge, on his own motion, certified that
his July 13, 1993, ruling "denying the Secretary's attempted vacation of
citations issued under section 104(a) of the [Mine Act, 30 u.s.c. § 814(a)]
. • . involves a controlling question of law and that immediate review will
materially advance the final disposition of the proceedings." Certification,
August 11, 1993.
We grant interlocutory review and suspend briefing. For the reasons set
forth below, we vacate the judge's order of July 13, 1993, and grant the
parties' motions to dismiss these proceedings.
This civil penalty proceeding consists of eight section 104(a) citations
issued by the Department of Labor's Mine Safety and Health Administration
("MSHA") to RBK Construction, Inc., on October 8, 1992. The citations allege
safety, training, and notification violations, as well as a citation for
failing to file a legal identity form.
In issuing these citations, the
Secretary maintained that respondent was the operator of a mine.
In its
answer, on February 4, 1993, respondent asserted that it was engaged in a
"cut-and-fill operation for the Colorado Department of Transportation," not a
mining operation, and that, therefore, MSHA was without jurisdiction.
Respondent's letter of February 4, 1993.
Subsequently, the Secretary filed a letter with the judge on July 9,
1993, stating that the Secretary had vacated all the citations. The Secretary
explained that, upon review of the matter, he had determined that respondent's
operation was primarily related to the public "highway cut" and any mineral
being processed was only incidental to that work. The Secretary cited and
attached MSHA I Program Policy Manual, Sec. 4, 3 (July 1, 1988), referencing
the Interagency Agreement between MSHA and the Occupational Safety and Health
Administration ("OSHA"). The. agreement states:
MSHA does not have jurisdiction where a mineral is extracted
incidental to the primary purpose of the activity.
Under this
circumstance, a mineral may be processed and disposed of, and
MSHA will not have jurisdiction since the company is not
functioning for the purpose of producing a mineral.

2099

Operations not functioning for the purpose of producing a
mineral include, but are not limited to, the following:

2.

Public road and highway cuts

Secretary • s ~letter of July 9, 1993, Attachment 1. The judge construed this
letter to be a motion by the Secretary to dismiss.
Additionally, the record contains a note to the file by the judge
regarding teleconferences on July 12, 1993, between the judge and
representatives of the parties. The judge advised the parties that, in his
preliminary judgment, respondent's operation was a mine and, therefore, he
could not approve the Secretary's attempted vacation of the citations.
The
judge noted his reliance upon the inspector's statement that respondent
operated a screening plant wherein cut rock was sized and then used as fill
for road construction.
On July 13; 1993, respondent advised the judge that it no longer sought
to contest the citations and that it would not attend the scheduled hearing.
That same day the judge issued "his ord~r denying the motions to dismiss.
Subsequently, the Secretary advised the judge that he too saw no basis for a
hearing, since the citations had been vacated.
In response to a briefing order issued July 23, 1993, the Secretary
explained his position to the judge that vacation of the citations was a
proper exercise of statutory authority under sections 104 and 107 of the Act,
30 U.S.C. §§ 814, 817, and that such action was not inconsistent with section
110(k), 30 u.s.c. § 820(k). 1/ The Secretary asserted that, since the
citations were vacated, "there simply is no penalty to be considered and there
is nothing further for the Commission to decide." Secretary's letter of August
6, 1993.
The judge, on his own motion, then certified his order for interlocutory
review. The judge stated that the Secretary had failed to provide adequate
reasons for the "attempt to vacate"; had failed to enable the Commission to
conduct an evidentiary hearing regarding the purported reasons for vacation;
and had failed to secure the Commission's approval in accordance with section
llO(k) of the Act and Youqhiogheny and Ohio Coal Co., 7 FMSHRC 200 (February
1985). Certification, A1:gust 11, 1993.
On August 24, 1993, the secretary filed his opposition to interlocutory
review. The Secretary asserted that he has exclusive enforcement authority
pursuant to sections 104 and 107 of the Mine Act and that he is authorized to
vacate citations and orders. Asserting that Cuyahoga Valley Ry. Co. v. United
Transp. Union, 474 u.s. 3 (1985) is virtually identical to the present case,
the Secretary contends that his determinations to vacate citations and orders
are not reviewable by the Commission. The Secretary states that his decision
not to assert jurisdiction in the instant case is fully consistent with the

1/
Section llO(k) provides: "No proposed penalty which has been contested
before the Commission under section lOS(a) shall be compromised, mitigated, or
settled except with the approval of the Commission. No penalty assessment
which has become a final order of the Commission shall be compromised,
mitigated, or settled except with approval of the court."

2100

Interagency Agreement between MSHA and OSHA. Finally, the Secretary argues
that section llO(k) applies only to settlements of penalties, not to
vacations of citations or orders. The Secretary states that the Mine Act
contains no provision for Commission approval of his decisions to vacate
enforcement actions.
In Youghioqheny and Ohio, cited by the judge, the Commission concluded
that "adequate reasons" were required to support a dismissal of a proceeding.
7 FMSHRC at 203. Subsequently, the Supreme Court ruled in Cuyahoga Valley Ry.
that the Secretary of Labor has unreviewable discretion to withdraw a citation
charging an employer with a violation of the Occupational Safety and Health
Act, and that the Occupational Safety and Health Review Commission does not
have the authority to overturn the Secretary's decision not to issue or to
withdraw a citation. 474 u.s. at 7-8. Based on that decision, we overrule
Youghiogheny and Ohio. We agree with the Secretary that he has the authority
to vacate the citations in issue, and, therefore, we grant the motions to
dismiss. 2./

'L.f---'t:. /r,":'_.~·'.-~·

//,.

/
/.·/-_~.<·.

Joyce f\. Doyle, Commissi9ner

L. Clair Nelson, Commissioner

2./

Parties may, in the future, file stipulations of dismissal, signed by all
parties to a proceeding, in order to effect voluntary dismissal. Cf.
generally Fed. R. Civ. P. 41 (a)(l)(ii). Upon the parties• filing of the
appropriate stipulation, the presiding Commission judge shall enter an order
dismissing the proceeding.

2101

Distribution
Colleen A. Geraghty, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Douglas N. White, Esq.
Counsel, Trial Litigation
U.S. Department of Labor
4015 Hilson Blvd.
Arlington, VA 22203
Ronda Dockter, President
RBK Construction, Inc.
P.O. Box 387
, Colorado 81069
Administrative Law Judge Gary Melick
Federal Mine Safety and Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

2.102

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 26, 1993

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket Nos. WEVA 92-246
WEVA 92-247

v.
VIRGINIA CREWS COAL COMPANY

BEFORE: Holen, Chairman; Backley, Doyle, and Nelson, Commissioners

DECISION
BY THE COMMISSION:
This civil penalty proceeding arises under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)("Mine Act" or "Act").
Administrative Law Judge George Koutras found that Virginia Crews Coal Company
("Virginia Crews") violated its roof control plan and that the violation was
of a significant and substantial nature ("S&S") , 1 but that· the violation was
not the result of Virginia Crews's unwarrantable failure 2 to comply with the
plan. 14 FMSHRC 1691 (October 1992)(ALJ). Accordingly, the judge modified
the section 104(d)(l) citation to a section 104(a) citation. 14 FMSHRC at
1716. The judge also found that Virginia Crews violated 30 C.F.R. § 75.400,
as alleged in a subsequently issued section 104(d)(l) order. 14 FMSHRC at
1709-10. The judge concluded that, because that violation was not S&S and the
underlying section 104(d)(l) citation had been modified to a section 104(a)
citation, it was unnecessary to consider whether the violation was the result
of the operator's unwarrantable failure. 14 FMSHRC at 1717-18. The judge
modified the order to a section 104(a) citation. 14 FMSHRC at 1718. The
Commission granted the Secretary's petition for discretionary review, which
challenges the judge's failure to find that the violations were the result of
unwarrantable failure. For the reasons that follow, we affirm the judge's
findings.
1

The S&S terminology is taken from section 104( d)( 1) of the Act, 30 TI. S.C.

§ 814(d)(l), which distinguishes as more serious in nature any violation that

"could significantly and substantially contribute to the cause and effect of a
mine safety or health hazard .... "
2

The unwarrantable failure terminology is taken from section 104(d)(l) of
the Act, 30 U.S.C. § 814(d)(l), which establishes more severe sanctions for any
violations that are caused by "an unwarrantable failure of [an] operator to
comply with ... mandatory health or safety standards .... "

2103

I.

Factual and Procedural Background
A.

Docket No. WEVA 92-246

(§

104{d)(l) citation).

Virginia Crews owns and operates an underground coal mine (the No. 14
mine) in West Virginia. On April 12, 1991, the crew on the evening shift
mined the No. 6 entry in the first left section, which opened the last open
crosscut ("break") between the No. 6 and the No. 5 entries and extended the
working face beyond the break. On April 13, the evening shift began mining
the break between the No. 6 entry and the No. 7 entry.
The mine did not
operate on Sunday, April 14 and production crews did not mine in the vicinity
of the No. 6 entry on April 15.
On April 16, between 4:30 and 5:30a.m., preshift examiner Ron Kennedy
examined the No. 6 entry. Kennedy found that the mined portion of the
crosscut between the No. 6 and No. 7 entries required roof bolting and
reported this to day shift foreman Clyde Bailey.
At 6:00a.m., Gerald Cook, an inspector of the Department of Labor's
Mine Safety and Health Administration ("MSHA"), began an inspection. He
entered the mine with Bailey and the day-shift crew and, along with miners'
representative Richard Patton, checked the working faces of the section.
Inspector Cook noted that the intersection of the No. 6 entry and the
last open crosscut was supported. He saw, however, that the No. 6 working
face had been advanced, in his estimation, 15 feet inby the last row of roof
bolts, and that the No. 6 - 7 break had been advanced about 20 feet inby the
last row of roof bolts. It appeared to the inspector that coal had been
cleaned from the roadway and moved into the No. 6 - 7 break. Vehicle tracks
were also apparent in the No. 6 heading. Cook concluded that miners must have
traveled past one of the openings in the intersection to excavate the other
opening.
Cook issued a section 104(d)(l) citation alleging a violation of 30
C.F.R. § 75.220(a)(l) in the No. 6 working place. 3 He concluded that
Virginia Crews violated the approved roof control plan, which provides that
"[o]penings that create an intersection shall be permanently supported or a
minimum of one row of temporary supports shall be installed on not more than
4-foot centers across the opening before any other work or travel in the
3

Section 75.220(a)(l) states:
Each mine operator shall develop and follow a roof
control plan, approved by the District Manager, that is
suitable to the prevailing geological conditions, and
the mining system to be used at the mine. Additional
measures shall be taken to protect persons if unusual
hazards are encountered.

2104

intersection." Ex. P-3, at 4, para. 3. Cook designated the violation S&S and
noted that the operator's negligence was high. Cook also determined that the
violation was the result of Virginia Crews's unwarrantable failure to comply
with the plan because everyone working in the section was supposed to review
the approved roof control plan and to know what it required.
The judge found that Virginia Crews had violated its roof control plan
because the roof in the openings cited by Inspector Cook was not supported.
14 FMSHRC at 1707-08. The judge determined that work or travel had occurred
in the area, crediting Cook's testimony that coal had been pushed into the No.
6 - 7 break, that tire tracks were present in the No. 6 heading, and that
miners had to pass by one of the openings in the intersection to mine the
other opening. 14 FMSHRC at 1708.
The judge found that the violation was not the result of the operator's
unwarrantable failure. 14 FMSHRC 1715-16. He concluded that, in the "absence
of credible testimony from witnesses who were actually present during the
mining activities which may have taken place during the days prior to
Inspector Cook's inspection," there was "no credible evidence to establish
that [Virginia Crews] deliberately and consciously failed to act, or engaged
in conduct which one may reasonably conclude was aggravated." 14 FMSHRC at
1716. The judge also rejected Cook's conclusion that the violation was due to
unwarrantable failure because Virginia Crews knew or should have known about
the requirements of its own roof control plan. Id. In addition, the judge
noted the absence of any prior violations of section 75.220(a)(l). Id.
Accordingly, the judge concluded that the Secretary failed to carry his burden
of proving that the violation constituted an unwarrantable failure to comply
with the roof control plan. Id.
The judge found that the violation was the result of Virginia Crews's
"ordinary or moderate negligence" and found the violation to be S&S. 14
FMSHRC at 1713, 1718. The judge modified the section 104(d)(l) citation to a
section 104(a) citation and assessed a civil penalty of $275. 14 FMSHRC at
1719.

B.

Docket No. WEVA 92-247

(§

104(d)(l) order).

On April 29, 1991, Cook conducted another inspection of the No. 14 mine.
Finding accumulations of loose coal and coal dust in several areas along the
ribs and roadway in the return entry of the left mains section~ Cook issued a
section 104(d)(l) order alleging a violation of section 75.400. Cook relied
on the previously issued section 104(d)(l) citation to support the order. He
designated the violation as S&S and charged Virginia Crews with high
negligence. In issuing the order, Cook determined that the violation was the
result of Virginia Crews's unwarrantable failure because the accumulations
were extensive and had existed for at least a month.
The judge credited the testimony of Inspector Cook concerning the
accumulations and found a violation of section 75.400. 14 FMSHRC at 1709-10.
The judge granted the Secretary's motion to modify the order to delete the
inspector's S&S finding. 14 FMSHRC at 1714.

2105

The judge did not consider whether the violation was the result of
Virginia Crews's unwarrantable failure. 14 FMSHRC at 1717-18. He held that
the section 104(d)(1) order could not stand because the underlying section
104(d)(l) citation had been modified to a section 104(a) citation. The judge
modified the order to a section 104(a) citation rather than to a section
l04(d)(l) citation because the order did not describe an S&S violation, which
is required for the latter citation. Id. The judge found, however, that the
violation resulted from a high degree of negligence and assessed a civil
penalty of $225. Id.
II.

Disposition of Issues
A.

Docket No. WEVA 92-246

The Secretary argues that Virginia Crews's conduct was an unwarrantable
failure to comply because the operator knew about the violative condition, but
did not attempt to correct it. The Secretary asserts that the judge failed to
consider the April 16 preshift examination report, which explicitly noted the
need for roof bolting and that he improperly focused on whether the operator
should have reasonably expected miners to work or travel in the cited area
rather than on the operator's knowledge of the violative condition.
Virginia Crews argues that the judge's finding that the violation was not the
result of an unwarrantable failure is supported by substantial evidence and
should be affirmed.
In Emery Mining Corp., 9 FMSHRC 1997, 2004 (December 1987), the
Commission determined that unwarrantable failure is aggravated conduct
constituting more than ordinary negligence. This determination was derived,
in part, from the plain meaning of "unwarrantable" ("not justifiable" or
"inexcusable"), "failure" ("neglect of an assigned, expected or appropriate
action"), and "negligence" (the failure to use such care as a reasonably
prudent and careful person would use, and is characterized by "inadvertence,"
"thoughtlessness," and "inattention"). 9 FMSHRC at 2001. Unwarrantable
failure is characterized by such conduct as "reckless disregard," "intentional
misconduct," "indifferencE>" or a "serious lack of reasonable care." 9 FMSHRC
at 2003-04; Rochester & Pittsburgh Coal Co., 13 FMSHRC at 189, 193-94
(February 1991).
The Secretary argues that Virginia Crews knew of the violative condition
because preshift examiner Kennedy reported that the No, 6 - 7 crosscut needed
roof bolting. Knowledge of a preshift examiner is imputable to the operator.
Rochester & Pittsburgh, 13 FMSHRC at 194-98; Mettiki Coal Corp., 13 FMSHRC
769, 772 (May 1991). Kennedy's April 16 report to day shift foreman Bailey
was made at 5:45 a.m. and Cook issued the citation an hour and a half later,
at 7:15 a.m. Thus, Virginia Crews had only a brief period of notice of the
existence of a violation as a result of the preshift examiner's report. No
activity occurred in the cited area during that period. We conclude that
reliance upon the preshift report would not have supported an unwarrantable
failure conclusion, and that, therefore, the absence of comment by the judge
regarding this evidence is harmless.

2106

We also reject the Secretary's argument that the judge should be
reversed because he focused on t~ expectation of work or travel in the cited
area. While the judge discussed the lack of evidence of "mining activities
that may have taken place during the days prior to Mr. Cook's inspection," he
did so in reaching his conclusion that there was "no credible evidence to
establish that the respondent deliberately and consciously failed to act or
engaged in conduct which one may reasonably conclude was aggravated." 14
FMSHRC at 1716. Based on this determination, and noting both the inspector's
erroneous belief that the violation was unwarrantable solely because the
operator "knew or should have known" the requirements of the roof control
plan4 and the absence of any prior violations of section 75.220(a), the judge
reasonably concluded that the Secretary had failed to carry his burden of
proving that the violation was the result of unwarrantable failure. Id. at
1716.
We agree with the judge that a breach of a duty to know is not
necessarily an unwarrantable failure. 14 FMSHRC at 1716. The Secretary, in
relying on the "knew or should have known" language of Emery, 12 FMSHRC 2003,
misconstrues the context in which.those words were used. The thrust of Emery
was that unwarrantable failure results from aggravated conduct, constituting
more than ordinary negligence. Id. at 2004. Use of a "knew or should have
known" test by itself would make unwarrantable failure indistinguishable from
ordinary negligence and we reject such an interpretation of EmetY.
We have reviewed the record and conclude that substantial evidence 5
supports the judge's finding that Virginia Crews's violation of section
75.220(a) was not the result of its unwarrantable failure to comply with its
roof control plan.
B.

Docket No. WEYA 92-247

An MSHA inspector is required to designate a citation issued under
section 104 of the Mine Act as a section 104(d)(l) citation if he finds that
(1) the violation could significantly and substantially contribute to the
cause and effect of a mine hazard; and (2) the violation was caused by the

4

Inspector Cook stated that the violation was the result of Virginia
Crews's unwarrantable failure because the roof control plan was "supposed to be
known by everybody who is working on that section that has to deal with roof
control." Tr. 33. See 30 C.F .R. § 75. 220(d). Under Cook's reasoning, virtually
every breach of a roof control plan would be the result of the operator's
unwarrantable failure because his employees should know the plan's requirements.
5
The Commission is bound by the terms of the Mine Act to apply the
substantial evidence test when reviewing an administrative law judge's
conclusion. 30 U.S.C. § 823(d)(2)(A)(ii)(I). See also Consolidation Coal Co.,
11 FMSHRC 966, 973 (June 1989). "Substantial evidence" means "such relevant
evidence as a reasonable mind might accept as adequate to support a conclusion."
See e.g., Rochester & Pittsburgh Coal Co., 11 FMSHRC 2159, 2163 (November 1989),
quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938).

2107

operator's unwarrantable failure to comply with the standard. 6 A section
104(d)(l) withdrawal order is issued if, during the same or another inspection
within the next ninety days, the inspector finds another violation that was
caused by the operator's unwarrantable failure to comply with a standard. 30
u.s.c. § 814(d)(l).
Based on his finding that the roof control violation was not the result
of the operator's unwarrantable failure, the judge modified that section
104(d)(l) citation to a section 104(a) citation, removing the basis for the
section 104(d)(l) order issued in this docket for a violation of section
75.400. Accordingly, he modified the order to a section 104(a) citation.
The Secretary urges that, if the judge's finding of no unwarrantable
failure as to the underlying citation is remanded for reconsideration, this
docket should also be remanded for a determination of whether the violation of
section 75.400 was caused by the operator's unwarrantable failure. Because we
have affirmed the judge's finding that the underlying violation was not the
result of unwarrantable failure, the issue in this docket is moot.

6

Section l04(d)(l) states:
If, upon any inspection of a coal or other mine,
an authorized representative of the Secretary finds that
there has been a violation of any mandatory health or
safety standard, and if he also finds that . . . such
violation is of such nature as could significantly and
substantially contribute to the cause and effect of a
coal or other mine safety or health hazard, and if he
finds such violation to be caused by an unwarrantable
failure of such operator to comply with such mandatory
health or safety standards, he shall include such
finding in any citation given to the operator under this
[Act]. If, during the same inspection or any subsequent
inspection of such mine within 90 days after the
issuance of such citation, an authorized representative
of the Secretary finds another violation of any
mandatory health or safety standard and finds such
violation to be also caused by an unwarrantable failure
of such operator to so comply, he shall forthwith issue
an order requiring the operator to cause all persons in
the area affected by such violation ... to be withdrawn
from, and to be prohibited from entering, such area
until an authorized representative of the Secretary
determines that such violation has been abated.

30 u.s.c. § 814(d)(l).

2108

III.
Conclusion
For the foregoing reasons, we affirm the judge's finding that Virginia
Crews's violation of its roof control plan was not caused by its unwarrantable
failure.

Arlene Holen, Chairman

~t:/(_~AA-t~d_
Richard V. Backley, Commissioner

L. Clair Nelson, Commissioner
Distribution
Tana M. Adde,
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
David J. Hardy, Esq.
Jackson & Kelly
1600 Laidley Tower
P.O. Box 553
Charleston, WV 25322
Administrative Law Judge George Koutras
Federal 1'1ine Safety & Health Revie'v Commission
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

2109

~

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

October 28, 1993

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION on behalf of
FREDDY THACKER
Docket No. KENT 93-977-D

Complai,nant

v.

Case No. PIKE CD-93-12

BLACK DRAGON MINING COMPANY
Respondent.

ORDER
on October 18, 1993, Administrative Law Judge Roy J. Maurer
concluded that the discrimination complaint of Freddy Thacker
against Black Dragon Mining Company ("Black Dragon") was not
frivolously brought, granted the Secretary of Labor's application
for temporary reinstatement and ordered Thacker's immediate
reinstatement.
On October 22, 1993, the Secretary filed with the judge a
"Motion Seeking Compliance with Temporary Reinstatement Order."
since the judge's jurisdiction ended upon issuance of his order,
the Secretary's motion in this proceeding was forwarded to the
Commission.
Commission Procedural Rule 69(b), 58 Fed. Reg. 12171
(March 3, 1993), to be codified at 29 C.F.R. § 2700.69(b) (1993).
In the motion, the Secretary asserts that Black Dragon failed to
reinstate Thacker on October 20, 1993, and that it refused to pay
him for that day, and, thus, violated "the plain wording and the
spirit" of the reinstatement order.
Therefore, the Secretary
seeks an order requiring Black Dragon to pay the complainant for
October 20, 1993.
on October 26, 1993, the Secretary filed a second motion
before Judge Maurer.
In this motion, the Secretary asserted that
the complainant had received a telephone death threat pertaining

2110

to his reinstatement as well as a number of prank telephone
calls. The Secretary further asserted that these calls placed
the complainant in fear for his safety and that of his family.
on the basis of these assertions, the Secretary sought to have
economic reinstatement for Thacker (which by agreement between
the parties was to continue until his return to work on October
27) remain in effect until Black Dragon's "thorough investigation
into the death threat made to Mr. Thacker, including the
harassing telephone calls, and the operator's report to the Court
on its investigative effort and findings." Secretary's October
26 Motion at 3.
Black Dragon responded to the Secretary's October 26 Motion
on the same day, vigorously denying that Black Dragon or its
employees were in any way connected with the asserted threat,
suggesting that the claim of threat was an attempt to receive
wages without being required to work, and requesting that the
Secretary's motion for continued economic reinstatement be
denied.
As noted above, the judge's jurisdiction in this matter
terminated upon issuance of his October 18 Order of Temporary
Reinstatement. Accordingly, we remand this proceeding to Judge
Maurer for consideration of the Secretary's motions and Black
Dragon's responses.

L. Clair Nelson, Commissioner

2111

Distribution
(by fax and certified mail)
Carl Charneski, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Billy R. Shelton, Esq.
Baird 1 Baird, Baird, & Jones
P.O. Box 351
Pikeville, KY 41502
Administrative Law Judge Roy J. Maurer
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, ,Suite 1000
Falls Church, VA 22041

2112

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
l 730 K STREET NW, GTH rt 00R
WASHINGTON, D.C

-;>ory;r,

SEP 2 9 1993
DISCRIMINATION PROCEEDING

SECRETARY OF LABOR, MSHA
on behalf of
LARRY J. HILDEBRAND,
Petitioner

Docket No. PENN 93-388-D

v.
PITT CD 93-16
MEADOWS & LEONARD MINING INC.,:
Respondent
DECISION APPROVING SETTLEMENT
This case is before me pursuant to section 105(c) of the
Federal Mine Safety and Health Act of 1977. The Solicitor has
filed a motion to approve settlement of this matter along with a
settlement agreement signed by both parties which states in
relevant part:
1. Upon execution of this Agreement, Respondent
will immediately post on the mine bulletin board, or in
a conspicuous place where notices to employees are
customarily posted, and maintain for a period of 14
consecutive days from the date of posting, the Notice
attached to the settlement agreement.
Said Notice is
to be signed by a responsible official of the
Respondent apd the date of actual posting is to be
shown thereon.
2.
Respondent will comply with the terms and
provisions of said Notice.
3.
Respondent agrees to pay a civil penalty to
the Federal Mine Safety and Health Administration,
Office of Assessments, in the amount of $2,500.00.
Payment shall be made by check in six consecutive
monthly installments commencing October 1, 1993, in the
following manner:
The first five (5) installments shall be in the
amount of $400.00.
The sixth (6) and final installment
shall be in the amount of $500.00.
Each payment shall
be mailed to MSHA no later than the 7th day of the
month it
due.
Should any two payments be made after
the 7th day of the month it is due, the entire balance
of all remaining amounts shall immediately become due.

2113

4. Respondent further agrees to pay Applicant
full compensation for lost wages which resulted in
Applicant's being laid off, which amount is calculated
to be $5,670.00. Payment shall be made to Applicant
(Larry J. Hildebrand) by check in six consecutive
monthly installments of $945.00, commencing October 1,
1993. Each payment shall be mailed to Applicant no
later than the 7th day of the month it is due.
Should
any two payments be made after the 7th day of the month
it is due, the entire balance of all remaining amounts
shall immediately become due.
5. Respondent shall purge Applicant's personnel
file of any disciplinary action taken by Respondent
against him as a result of Applicant's actions or
inactions of January 15, 1993, or any time thereafter
as relates to this matter.
6. Applicant will, upon Respondent's execution
and completion of performance of this agreement,
withdraw his complaint of discrimination filed with the
United States Department of Labor.
7. Applicant and Respondent hereby agree that as
between themselves, this settlement agreement is a
compromise of a disputed claim and shall constitute a
final disposition of this matter. Applicant specifically agrees to relinquish any additional claims or
causes of action arising under Section 105(c) of the
Federal Mine Safety and Health Act of 1977 for the acts
set forth in paragraph 5 of the Secretary of Labor's
Amended Complaint filed August 25, 1993 in this matter.
8. Respondent's consent to enter into this
settlement agreement does not constitute an admission
by Respondent to any violation of the Mine Act or the
regulations or standard promulgated thereunder, and
Respondent denies that it committed any such
violations. However, for purposes of this settlement,
Respondent agrees and consents to a finding by the
Commission of the existence of the violation, that the
violation may be assessed as set forth herein. Nothing
contained herein shall be deemed an admission by
Respondent of a violation of the Mine Act or any
regulation or standard issued pursuant thereto, in any
judicial or administrative forum, by the United States
Government, other than in an action or proceeding
brought by the United States Government under the
Federal Mine Safety and Health Act of 1977.

2114

9. Applicant and Respondent understand that each
party is obligated to fully abide by the laws of the
Commonwealth of Pennsylvania pertaining to wages and
other benefits, as well as Federal and State tax laws
associated therewith.
Based on the foregoing and noting that both parties have
signed the settlement agreement, I conclude that the proffered
settlement is appropriate under the provisions of the Mine Act.
Accordingly, the motion for approval of settlement is
GRANTED and it is ORDERED that this case be DISMISSED .
.

.. ·-

.

-·:,-----~

~

\_____ / n · · \"vJ o.

.

~

---------------\ ~ ""'\ ~
Paul Merlin
-ChieLAdministrative Law Judge
Distribution:

(Certified Mail)

Anthony G. O'Malley, Esq., Office of the Solicitor, u.s.
Department of Labor, 14480 Gateway Bldg., 3535 Market Street,
Philadelphia, PA 19104
RichardT. Williams, Sr, Esq., Meadows & Leonard Mining, Inc.,
Williams and Brierton, 726 Scalp Avenue, Johnstown, PA 15904
rdj

2115

FEDERAL IIIRB SAFETY AliD UEAI.TH .REVIEW COIIIIISSIOH
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OC1
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) on
behalf of EDWARD PHILLIPS,
JR. and BENJAMIN HOLDER,
Applicants

v.

11993

. TEMPORARY REINSTATEMENT
PROCEEDINGS
. Docket No. KENT 93-878-D
. MSHA Case No. BARB-CD-93-19
... Docket No •. KENT 93-879-D

. MSHA Case No. BARB-CD-93-20

LOCUST GROVE, INC. and . ·
BOYD WILSON, an individual
Respondents

Surface Mine No. 4
Mine ID 15-16866

ORDER OF DISMISSAL
Applicants request approval to withdraw their Applications
for Temporary Reinstatement in the captioned cases on the
basis of mutually agreeable and comprehensive settlement agreements reached among the parties and signed by the individual
Applicants. Under the circumstances herein, permission to
withdraw is granted. 29 C.F.R. § 2700, 11. These cases are
therefore dismissed.
/

'I

I
~

. ..-..,

I

l

/Gary
lick
Admin' trative
703-7,6-6261

Distribution:
Stephen D. Turow, Esq., Office of the Solicitor,
u.s. Department of Labor, 4015 Wilson Blvd., Suite 400,
Arlington, VA 22203 (Certified Mail)
Tony Oppegard, Attorney for Edward Phillips, Jr. and
Benjamin Holder, Mine Safety Project of the Appalachian
Research and Defense Fund of Kentucky, Inc., 630 Maxwelton
Court, Lexington, KY 40508 (Certified Mail)
Paul R. Collins, Esq., Hollon, Hollon and Collins,
Hollon Building, Drawer 779, Hazard, KY 41701 (Certified
Mail}
\lh
2116

',

\

COIDIISSIOII

FEDERAL IIIRE
OFFICE OF ADMINISTRATIVE LAW JUOGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT

4 1993

. CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. YORK 93-25-M
A. C. No. 30-02333-05506

.
: Docket No. YORK 93-26-M
:

v.

A. C. No. 30-02333-05507

ROBERT L. WEAVER,
Respondent

weaver Pit No. 2
DECISION

Appearances:

Jane Snell Brunner, Esquire, Office of
the Solicitor, u.s. Department of Labor,
New York, New York, for Petitioner~
Karen Weaver, Hastings, New York,
for Respondent

Before:

Judge Melick

These cases are before me upon the petitions for civil
penalty filed by the Secretary of Labor pursuant to Section
105(d} of the Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 801, et seq., the "Act," charging mine operator
Robert L. Weaver (Weaver) with seven violations of mandatory
standards and seeking civil penalties of $638 for those
violations. The general issue is whether the violations were
committed as charged and, if so, what is the appropriate civil
penalty for such violations. Additional specific issues are
addressed as noted.
Docket No. YORK 93-25-M
Citation No. 4080929 alleges a violation of the mandatory
standard at 30 C.F.R. § 56.14132(a) and charges as follows:
The back-up alarm of the International Hough
550 front-end loader was not functional. The
loader was being used to feed the screening
plant and to load haul trucks. Foot traffic
in this area was slight.
The cited standard provides that "manually-operated
horns or other audible warning devices provided on selfpropelled mobile equipment as a safety feature shall be
maintained in functional condition."

2117

The testimony of Inspector Stephen w. Field of the
Mine Safety and Health Administration (MSHA) regarding this
citation is not disputed. Field was inspecting the Weaver
Pit No. 2 on September 2, 1992, when he observed the cited
front-end loader loading a customer's haulage truck. When
the machine was placed in reverse the alarm did not activate
and accordingly the citation herein was issued. Inspector
Field noted that without a functioning back-up alarm reverse
movement of the loader might not be detected and persons
unaware could be struck. The loader was operating in an area
of customer truck drivers and plant helper Chuck Fuller. The
condition was obvious according to Inspector Field in that when
the machine was placed in reverse no alarm could be heard.
Under the circumstances I find that the violation was serious
and that the operator is chargeable with negligence. There is
no dispute that the violation was abated in a timely manner.
Citation No. 4080930 alleges a "significant and substantial"
violation of the standard at 30 C.F.R. § 56.14103(b) and charges
as follows:
The windshield of the International Hough 550
front-end loader was severely cracked, offering
the operator limited visibility. The windshield
was cracked in several directions from two sources
near the top. A large crack across the bottom half
of the windshield caused the windshield to buckle
when pressure was applied. This condition has
existed for about 3 months.
The cited standard provides as follows:
If damaged windows obscure visibility necessary
for safe operation, or create a hazard to the
equipment operator, the windows shall be replaced
or removed. Damaged windows shall be replaced if
absence of a window would expose the equipment
operator to hazardous environmental conditions
which would affect the ability of the equipment
operator to safely operate the equipment.
According to the undisputed testimony of Inspector
Field the entire windshield of the Hough 550 front-end loader
was shattered from top to bottom thereby seriously impairing
operator visibility. The cracking was so severe that safety
plastic material between the glass layers was exposed. According to Field, the windshield was so shattered and the framework
so broken it was likely that the windshield would fall onto
the operator. Field concluded that the violation was "significant and substantial" because of this extreme obstruction
to the visibility of the machine operator. It may reasonably

2118

be inferred under the circumstances that the loader operator
could strike another vehicle working on the premises causing
serious injuries.
A violation is properly designated as "significant and
substantial" if, based on the particular facts surrounding
that violation, there exists a reasonable likelihood that
the hazard contributed to will result in an injury or illness
of a reasonably serious nature. Cement Division, National
Gypsum Co., 3 FMSHRC 822, 825 (1981). In Mathies Coal Co.,
6 FMSHRC 1, 3-4 (1984), the Commission explained:
In order to establish that a violation of
a mandatory standard is significant and substantial
under National Gypsum the Secretary must prove:
(1) the underlying violation of a mandatory safety
standard: (2) a discrete safety hazard -- that is,
a measure of danger to safety -- contributed to by
the violation, (3) a re~~onable likelihood that
the hazard contributed to will result in an injury;
and (4} a reasonable likelihood that the injury in
question will be of a reasonably serious nature.
See also Austin Power Co. v. secretary, 861 F.2d
99, 103-04 (5th Cir. 1988), aff'g 9 FMSHRC 2015, 2021
(December 1987) (approving Mathies criteria).
The third element of the Mathies formula
'requires that the Secretary establish a reasonable
likelihood that the hazard contributed to will result
in an event in which there is an injury. (U.S. Steel
Mining co., 6 FMSHRC 1834, 1836 (1984), and also that
in the likelihood of injury be evaluated in terms of
continued normal mining operations (U.S. Steel Mining
Co •• Inc.F 6 FMSHRC 1573, 1574 (1984); see also,
Halfway, Inc., 8 FMSHRC 8, 12 (1986) and southern Ohio
Coal Co., 13 FMSHRC 912, 916-17 (1991).
01

Within this framework I find that this violation was
significant and substantial. n

Field also concluded that the violation was the result
of operator negligence in that the condition of the windshield was obvious. Foreman Richardson himself was operating
the loader with this defect directly in his view. It is not
disputed that the violation was abated in a timely manner.
Citation No. 4080934 charges a violation of the
standard at 30 C.F.R. § 56.1000 and charges as follows:

2119

The operator did not notify MSHA prior to commencement of mining operations. The portable screening
plant has been operating for about 3 months. The
operator also did not notify MSHA of a temporary
closure of mine operations during the previous
winter months. The mine operator was unaware of
this requirement.
The cited standard provides as follows:
The owner, operator, or person in charge
of any metal and nonmetal mine shall notify the
nearest Mine Safety and Health Administration
Subdistrict Office before starting operations,
of the approximate or actual date mine operation
will commence. The notification shall include
the mine name, location, the company mine name,
mailing address,. person in charge, and whether
operations will be continuous or intermittent.
When any mine is closed, the person in
charge shall notify the nearest subdistrict office
as provided above and indicate whether the closure
is temporary or permanent.
The Secretary argues in this matter that the Weaver Pit
No. 2 Mine was "closed" in November 1991 and reopened in May
1992 and that accordingly the operator failed to notify MSHA
in accordance with the above noted regulation about such closure
and such reopening. I do not find, however, that the Secretary
has sustained her burden of proving that the Weaver Pit No. 2
Mine ever in fact "closed" between November 1991 and May 1992.
The term is undefined in the regulation and the only credible
evidence in this regard was the testimony of Inspector Field
that sometime during the winter months he had approached the
entrance to the mine and noted that a cable was strung across
the entrance road. Field apparently also relied upon an alleged
out-of-court statement attributed to Foreman Richardson that the
plant was closed in November 1991 and was reopened in May 1992.
Howeveru I can give but little weight to this alleged hearsay
statement since Richardson was laid off in November 1991 and
was not working at the plant until recalled in May 1992.
Moreover, according to Karen Weaver, the spouse of mine
operator Robert Weaver, mine product was sold throughout the
period between November and May and that although employees
had been laid off during that time both she and her husband
continued to fill orders by loading from mine stockpile
during that time. She further testified that mine product,
both sand and stone, was also processed during that time,
including "maybe a week" in December and two or three weeks
in February.

2120

The credible evidence clearlydemonstrates that the
subject mine was therefore operating intermittently from
November 1991 through May 1992. Since the regulation
itself requires notification to MSHA that a mine is in
operation whether "continuous or intermittent," the intermittent operation in this case is consistent with an operating
rather than closed mine. Indeed, the Secretary has failed
to sustain his burden of proving that the mine had ever been
"closed." Since it has not been proven that the mine ever
was in fact "closed" as alleged, there was accordingly no
need for MSHA to be notified that the mine had been "reopened"
in May 1992. Under the circumstances, there was no violation
and Citation No. 4080933 must be vacated.
Citation No. 4080934 alleges a "significant and substantial"
violation of the standard at 30 C.F.R. § 56.14130(a)(3) and
.charges as follows:
The Trojan 3000 front-end loader was not provided
with seatbelts. The loader was being used to
load a customer haul truck and does travel elevated incline roadways. The loader had previously
been equipped with seatbelts and is occasionally
used at the mine site.
The cited standard provides that "roll-over protection
structures (ROPS) and seatbelts shall be installed on •••
wheeled loaders and wheeled tractors;
"
According to the undisputed testimony of Inspector Field
there were in fact no seatbelts provided on the Trojan 3000
wheeled front-end loader and.that the loader was being used
by Foreman Richardson at the time it was cited.
Field concluded that the condition was hazardous and a "significant
and substantial 11 violation because the loader was operated
in an area of inclined roadways and was used in the loading
of other vehicles. In the event of overturning or accident
with another vehicle the loader operator could, in Field's
opinion,· be ejected from his seat causing serious injuries.
I conclude under the circumstances that the violation was
indeed serious and "significant and substantial." Mathies
coal Company, supra. Because of the obvious nature of the
violative condition it is clear that the operator is also
chargeable with negligence.
Citation No. 4080935 charges a violation of the standard
at 30 C.F.R. § 56.14101(a)(2) and alleges as follows:

2121

The Trojan 3000 front-end loader was not provided
with a functional parking brake. The loader was
being used to load a haul truck. The loader is
parked on level ground with the bucket lowered to
ground level when the loader is left unattended.
The cited standard provides that "[i]f equipped on selfpropelled mobile equipment, parking brakes shall be capable
of holding the equipment with its typical load on the maximum
grade it travels."
According to the undisputed testimony of Inspector
Field the parking brakes on the cited loader were not at
all functional because the linkage between the brake handle
and the brake cable had been disconnected. It was a serious
hazard according to Field because it could result in uncontrolled movement of the loader while parked. He found that
the hazard was somewhat· mitigated by the fact that the loader
was parked on level ground with the bucket down and therefore
movement was inhibited. Field concluded that the operator was
negligent in that the condition was obvious. I accept his
undisputed findings.
Citation No. 4080936 alleges that a violation of the
standard at 30 C.F.R. § 56.14132(a) and charges as follows:
The horn of the Trojan 3000 front-end loader was
not functional. The loader was being used to load
haul trucks. Foot traffic in this area was slight."
The cited standard provides that "manually-operated horns
or other audible warning devices provided on self-propelled
mobile equipment as a safety feature shall be maintained in
functional condition."
According to the undisputed testimony of Inspector Field
the horn on the Trojan 3000 loader was in fact not functioning
at the time it was cited. According to Field the loader
therefore was unable to warn persons in an emergency situation
and it was in fact being used to load customers' haulage trucks.
He felt that injuries were unlikely because the cited loader was
used in a low traffic area. He concluded that the operator was
negligent because the condition was obvious. I accept Field's
undisputed findings.

2122

pocket No. YORK 93-26-M
Citation No. 4080932 issued pursuant to Section 104(d)(l)
of the Act 1 alleges a "significant and substantial" violation of
the standard at 30 C.F.R. § 56.14112(b) and charges as follows:
The L.B. Smith portable screener chain drive
feeder sprockets were not guarded to protect
persons against contact. The sprockets were
about 2 and 3 feet above ground level. The
guard was lying on the ground·about 4 feet
away and was about half covered with material
built-up.
This condition has existed for about
3 months. The sprockets were easily accessible
to foot traffic. This condition was cited on
two occasions during previous inspections. This
is an unwarrantable failure.
The cited standard provides that "guards shall be securely
in place while machinery is being operated, except when testing
or making adjustments which cannot be performed without removal
of the guard."
According to the undisputed testimony of Inspector Field
the guard for the cited sprockets was indeed four feet away
from its proper location lying on the ground and partially
Section 104(d)(l) of the Act provides as follows:
If, upon any inspection of a coal or other mine, an
authorized representative of the Secretary finds that there
has been a violation of any mandatory health or safety
standard 6 and if he also finds that, while the conditions
created by such violation do not cause imminent danger,
such violation is of such a nature as could significantly
and substantially contribute to the cause and effect of a
coal or other mine safety or health hazard, and if he finds
such violation to be caused by an unwarrantable failure of
such operator to comply with such mandatory health or safety
standards, he shall include such finding in any citation
given to the operator under this Act. If, during the same
inspection or any subsequent inspection of such mine within
90 days after the issuance of such citation, an authorized
representative of the Secretary finds another violation of
any mandatory health or safety standard and finds such violation to be also caused by an unwarrantable failure of such
operator to so comply, he shall forthwith issue an order
requiring the operator to cause all persons in the area
affected by such violation, except those persons referred to
in subsection (c) to be withdrawn from, and to be prohibited
from entering, such area until an authorized representative of
the Secretary determines that such violation has been abated.

2123

covered with sand and gravel. He noted that the chain drive
feeder sprocket was therefore exposed creating a hazard from
pinch-points. According to Field, material was being screened
and loaded while he was present and Chuck Fuller, one of the
mine employees, was working in the area. Field observed
Fuller's footprints only one foot from the exposed sprockets.
According to Field there was a serious potential for loss of
fingers or arms and even death from the hazard.
The condition, according to Field, was readily observable
and the operator had twice before been cited for failure to
guard chain drive sprockets at the same mine and for the same
type of screening plant. Field maintains that Foreman Richardson
also told him that the guard had been off since his return to
work at the end of May 1992. Karen Weaver, testifying on behalf
of the operator, disputes Richardson that the guard had been off
for three months but concedes that the guard had been off for
about a week.
Within the above frameworkof evidence it is clear that
the violation was indeed "significant and substantial." There
was indeed a reasonable likelihood of reasonably serious
injuries resulting from the exposed working sprocket in close
proximity to working miners. Mathies Coal Company, supra.
I also find that the violation was the result of the
operator's "unwarrantable failure" and of gross negligence.
Unwarrantable failure has been defined by the Commission as
"aggravated conduct, constituting more than ordinary negligence, by a mine operator in relation to a violation of the
Act." Emery Mining Corporation, 9 FMSHRC 1997 (1987);
Youghiogheny and Ohio Coal Company, 8 FMSHRC 2007 (1987).
In the latter decision the Commission further stated that
whereas negligence is conduct that is "inadvertent, thoughtless, or inattentive, unwarrantable conduct is conduct that
is described as not justifiable or is inexcusable."
The fact in this case that the guard had been removed
from the operating plant for at least one week prior to its
discovery by the Inspector in this case and remained off while
the machinery continued to operate with miners plainly working
in the vicinity of the machinery clearly supports a finding of
gross negligence and "unwarrantable failure." The existence
of two similar violations in the recent past also supports
the unwarrantable finding.

2124

ORPER

Docket No. YORK 93-25-M
Citation No. 4080933 is hereby vacated. The remaining
citations are affirmed and the mine operator, Robert L. Weaver,
is hereby directed to pay the following civil penalties within
30 days of the date of this decision:
citation No.
Citation No.
Citation No.
Citation No.
Citation No.

4080929
4080930
4080934
4080935
4080936

$50
$69
$69
$50
$50

Docket No. YORK 93-26-M
Citation No. 4080932 is affirmed as a citation pursu
to section 104(d)(l) of the Act and
L. Weaver ish
directed to pay a civil pena-l-ty of
r this violatio
within 30 days of the date of

thi~ , / ' I\]'~'\ ,

\/

.

Gary Mel'
Y
Administf tive Law Judge
/~

Distribution:
Jane Snell Brunner, Esq.u Office of the

olicitor,

u.s. Department of·Labor, 201 Varick Street, Room 707,
New Yorku NY 10014 (Certified Mail)

Karen Weaver, Robert L. Weaver, Box 208, Hastings, NY
(Oswego County) 13076 (Certified Mail)
Robert L. Weaver, Box 59A, Constantia, NY 13044
(Certified Mail)
\lh

2125

FEDERAL MINE SAFETY AND HEAL"rH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 1Oth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 7 1993

CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. VA 92-101
A.C. No. 44-04517-03675

v.

Docket No. VA 92-126
A.C. No. 44-04517-03680

GARDEN CREEK POCAHONTAS
COMPANY,
Respondent

Mine: Virginia Pocahontas
No. 6
DECISION

Appearances:

James V. Blair, Esq~, Office of the Solicitor,
U.S. Department of Labor, Arlington, Virginia,
for Petitioner;
Charlie Jessee, Esq., Jessee & Read, Abingdon,
Virginia, for Respondent.

Before:

Judge Barbour

These civil penalty proceedings were initiated by the
Secretary of Labor ("Secretary") against Garden Creek Pocahontas
Company ("Garden Creek") pursuant to sections 105(a) and 110 of
the Federal Mine Safety and Health Act of 1977 ("Mine Act" or
nAct")v 30 u.s.c. 801 et seq.
In Docket No. VA 92-101 the
Secretary alleges Garden Creek in two instances violated certain
mandatory safety standards for underground coal mines found in
Part 75, Title 30, of the Code of Federal Regulations ("C.F.R."),
and in Docket No. Va 92-126 the Secretary alleges one additional
violation. The Secretary further alleges that one of the
violations in Docket No. Va 92-101 constituted a significant
and substantial contribution to a mine safety hazard (a "S&S"
violation)o All of the alleged violations were cited at Garden
Creek 1 s Virginia Pocahontas No. 6 Mine ("V-P 6"), an underground
coal mine located in Buchanan County, Virginia.
Garden Creek denied the existence of the violations and the
Secretary 1 s S&S allegation. Pursuant to notice, the matters were
heard in Abingdon, Virginia. At the close of the hearing,
counsels chose to forego briefing the issues, solely relying upon
oral summations.
SETTLEMENT
Before the hearing counsel for the Secretary submitted a
motion to approve the partial settlement of Docket No. VA 92-101.
In essence, the motion stated the parties agreed that Garden
Creek would pay the penalty proposed for Citation No. 3762880.

2126

Counsel reiterated the agreement on the record and I stated I
would make approval of the settlement part of my decision.
Tr. 3.
Citation No.
Date
3762880
12/12/91

30 C.F.R. S
75.316

Assessment
$620

Settlement
$620

The citation states the approved ventilation system and
methane and dust control plan for the mine was not complied with
in that methane in concentrations of 5.1 percent to 6.4 percent
was detected at the top end of a bleeder entry. The approved
plan required bleeder entries connected to areas from which
pillars had been extracted to be maintained in such a manner as
to control air flow through the gob and to induce the drainage of
gas from all portions of the gob. This was not being done, as
shown by the detected methane.
The citation also conta~ns the inspector's finding that the
violation of section 75.316 was S&S and due to Garden Creek's
moderate negligence. Finally, the citation was issued in
conjunction with an imminent danger order of withdrawal that
closed the entire mine until the methane was reduced and the
danger of explosion and fire was eliminated.
The parties have agreed the violation occurred. Clearly, it
was S&S and very serious. I accept counsel's representation that
it was due to moderate negligence on Garden Creek's part and that
Garden Creek exhibited good faith in abating the violation. A
computer printout of previously assessed violations establishes
the mine has a large history of prior violations. Exh. P-1.
There is no indication payment of the proposed penalty will
affect Garden Creek's ability to continue in business.
Having considered the above factors, I conclude the
settlement is reasonable and in the public interest. It is
therefore APPROVED.
CONTESTED VIOLATIONS
STIPULATIONS

The parties stipulated as follows:
1.

[VP-6] is a coal mine and is owned and operated by
Garden Creek.

2..

The products of VP-6 enter commerce and VP-6 is
therefore subject to the Mine Act.

3.

The ALJ has jurisdiction to hear and decide these
cases.

2127

4.

The inspector who issued the citations is a duly
authorized representative of the Secretary.

5.

True and correct copies of the citations were
properly served upon Garden Creek.

6.

The imposition of any civil monetary penalty
authorized by section 110 of the Mine Act will not
affect the ability of Garden Creek to continue in
business.

7.

The violations were abated in good faith.

8.

The communications (telephone) cable referred to
in the two violations is not controlled by 75.516.
The hanging of the communications cable as
described in the two violations does not
constitute a violation.

See Tr. 5-7.
DOCKET NO.VA 92-101
Citation No.
3800262

Date
12/17/91

30 C.F.R.

75.516

s

DOCKET NO. VA 92-126
citation No.
3763241

Date
03/03/92

30 C.F.R.

75.516

s

The citations allege violations of 30 C.F.R. § 75.516, the
mandatory safety standard that specifies the trpe of support
required for power wires in underground coal m1nes.
Section 75.516, which repeats section 305(k) of the Act,
30 u.s.c. § 865{k) states:
All power wires (except trailing cables
on mobile equipment, specially designed
cables conducting high-voltage power to
underground rectifying equipment or
transformers, or bare or insulated ground
and return wires) shall be supported on
well-insulated insulators and shall not
contact combustible material, roof, or ribs.

2128

citation No. 3800262 states:
Beginning approximately 100 feet inby
survey station 6656 of the No. 2 belt
conveyor entry on 2 Dev. 0-East section and
extending on inby for a distance of
approximately 300 feet the 110 volt belt
control cable, the communication line and the
co monitor cable are not supported on wellinsulated insulators. The cables are tied
together with nylon rope the entire 300 feet.
Exh. P-2.
Citation No. 3763214 states:
Beginning at crosscut number 35 of the
No. 1 belt conveyor entry for the 0-East 4
Dev. section and extending on inby for a
distance of approximately 1000 ft. the co
monitor cable, the telephone cable and the
110 volt control cable are hung together with
nylon rope. The cables are also contacting
the metal frame of the mono-rail at two
different locations. Two-tenths [.2] of
methane was detected in the affected area.
Exh. P-3. The alleged violations were abated when the cables
were hung on insulated insulators. Exh. P-2, Exh. P-3.
Randall Ball, an inspector for the Secretary's Mining
Enforcement and Safety Administration ("MSHA"), issued both
citationso He found that neither was S&S. He also found that
although the first was due to Garden Creek's low negligence, the
second, which was cited approximately six weeks after the first,
was due to Garden Creek's moderate negligence because, in his
opinion, Garden Creek knew from the first citation that the
condition constituted a violation. Tr. 12.
The issues are:
lo

Whether Garden Creek twice violated
section 75.516'?

2o

If so, what civil penalties should be assessed for
the violations'?

2129

THE EVIDENCE
THE SECRETARY'S WITNESSES
RANl)ALL BALL

Randall Ball was the Secretary's first witness. Ball
testified he believed the CO monitor cables and belt control
cables were current-carrying conductors, that is, "power wires"
within the meaning of section 75.516 and that the nylon rope by
which they were suspended was combustible. Tr. 11, 34-35.
(As
noted, the parties stipulated the communications cables, although
mentioned in the body of the citations, were not subject to
section 75.516. Stip. 8.)
Although Ball referred to both the co monitor cables and the
belt control cables in the citations, his testimony made clear
that he was not certain the co monitor cables should have been
included. He stated initially that a co monitor cable was a
power wire subject to section 75.516, but on cross examination,
he stated he did not really know and that he included references
to the co cables in the citations because he was unsure whether
or not they were covered. He explained that he was "not that
electrically inclined." Tr. 22, see also Tr. 17. ( On redirect,
Ball explained further that he had "based • • • [the citations]
mostly on the belt control cable." Tr. 36.}
Ball had no such doubts about the belt control cables. He
felt certain suspension of such cables from nylon rope
constituted a violation of section 75.516. Tr. 23, 24. Ball
described the belt control cables as running parallel to and
3 or 4 feet above the belts, depending upon the height of the
entries. Tr. 15. Ball noted that in discussing section 75.516,
the Department of Labor, Mine Safety and Health Administration
Program Policy Manual (the "Manual") defined a "power wire" as "a
current-carrying conductor which may be bare, insulated, or part
of a cable assembly. 11 Tr. 35. He stated that the belt control
line controlled power to the belt conveyor. Tr. 23. He also
stated that at the time he wrote the citations he believed the
line had a voltage of 110-volts. Tr. 23.
Counsel for Garden Creek pointed out that at Vol II,
Part 18 of the Manual, "power conductor" was defined in part as,
"[a] conductor that supplies electric power to an electric
component or device on a machine or to a related detached
component of a machine" and that "control circuit conductors"
were excluded from the definition. Tr. 27; ~ Exh. R-6A. Ball
was asked if, given this definition and the exclusion of control
circuit conductors, he still believed a belt control cable was a
"power conductor" within the meaning of the regulation.

2130

Ball responded that he had not looked at or otherwise
considered the definition of "power conductor" prior to the
hearing. Tr. 39. He insisted that the citations were based on
the fact the belt control cables were power wires carrying
electricity. Tr. 27-28. As such, he believed the cables should
have been hung on insulated insulators because section 75.516-1,
which defines "well-insulated insulators," states in part that
J-hooks may be used "for permanent installation of control cables
such as may be used along belt conveyors." Tr. 28. However, any
other type of insulators would have been acceptable, provided
they were well-insulated and were noncombustible and would not
have conducted electricity. Tr. 36.
Ball testified at the time he issued the first citation
on December 17, 1991, he thought the nylon rope was combustible,
even though he had never conducted any test to determine whether
·or not it was. Tr. 18. But between December 17 and March 3,
1992, when he issued the second citation he had seen James
Franklin, a MSHA district conrerence officer, ignite the nylon
rope with a cigarette lighter. Tr. 11-12. Thus, in his view,
the power wires were not supported on well-insulated insulators
and they were contacting the combustible nylon rope.
Ball maintained that when section 75.516 refers to "well
insulated insulators" it means, in part, that insulators must be
noncombustible, and he read the portion of the Manual that states
"(a]cceptable insulators are constructed of noncombustible,
nonabsorptive insulating material adequate for the high-voltage
being used." Tr. 15; Exh. P-4 at 2.
He believed the hazard avoided through the use of
noncombustible insulators was that of fire caused by a defect in
the power wires. Tr. 15. Although, he was of the opinion that
nylon could conduct electricity, he described the likelihood of
it doing so as "minute." Nonetheless, it was still "possible."
Tr. 19.
JAMES C. FRANKLIN
James Franklin, a district conference officer for MSHA Coal
Mine Safety and Health, District 5, Norton, Virginia, was the
Secretaryws next witness. He explained that as a conference
officer he represented MSHA at meetings held after enforcement
actions had been taken by inspectors and at which operators
presented arguments as to why the enforcement actions should be
modified or vacated. Tr. 42.
Franklin was present at the meeting where the first citation
was discussed. According to Franklin, Garden creek took the
position that the nylon rope with which the cables were hung was
an acceptable insulator. As Franklin remembered it, a company
safety specialist stated that Garden Creek had tested the rope

2131

and found it be noncombustible. Tr. 44. The representative had
brought some pieces of the rope to the hearing and Franklin
described what happened: "[M]y cigarette lighter was laying on
the table so I picked up a piece of it, set it on fire and it
burned like a candle. So based on that I told him it didn't meet
the requirements(.]" Tr. 44-45. (Franklin admitted that he did
not know the flame spread index of the nylon -- that.is, how hot
it had to become before it would show any symptoms of catching
fire. Tr. 46-47.)
Franklin maintained that after the demonstration with the
cigarette lighter Garden creek's representative agreed the rope
was combustible, but then maintained the belt control cable was
not a power-carrying or current-carrying conductor. Tr. 45.
ROY D. DAVIDSON
Roy Davidson, an electrical engineer who both conducted
electrical inspections for MSHA and provided electrical technical
assistance to operators on MSHA's behalf, was the Secretary's
final witness. According to Davidson, each of the belt control
cables had three conductors, two that carried power for the
control of the belt circuit and one that was the ground
conductor. The cables provided the electricity for turning the
belts on and off. They have a 110-volt potential, i.e., standard
household current. Tr. 53. Davidson was asked if he believed it
possible for the belt control cables to set the nylon rope on
fire? Davidson responded that he had not tested nylon rope but
that "[g]enerally, there's enough energy in control cables to
provide more heat than can be generated from a cigarette lighter.
An arc can short circuit from an electric current. It's a very
high heat. There's enough energy to produce fire." Tr. 55.
In Davidson 1 s opinion, the danger section 75.516 is designed
to eliminate is of an ignition source being created if a cable
deteriorates or is damaged and its conductors contact one
another. Under such circumstances the conductors could create a
01
tremendous amount of heat." Tr. 56.
Davidson acknowledged that section 75.516 refers to npower
wires." Davidson, nonetheless, believed that as used in
section 75.516, the term "power wires" includes cables because
power wires are among the components of cables. Moreover, the
standard's specific exceptions for trailing cables on mobile
equipment and for those of special design implied to Davidson
that unless excepted, power carrying cables are covered. Tr. 62.
With regard to the CO monitor cable, Davidson stated that it
carried enough energy to ignite methane, but he was not certain
it carried enough to ignite other combustible material. Tr. 56.

2132

Davidson described his understanding of a "well-insulated
insulator . 11 He stated that the Manual def.ines one as being
adequate for the voltage of the circuit. Whether an insulator is
adequate could be determined by the dielectric rating of the
insulator, a rating given to insulators by private testing
companies, such as UL Testing. Tr. 57. To the best of his
knowledge nylon rope never had been subjected to independent
testing and been given a dielectric rating. Id.
On cross examination, Davidson identified a piece of the
belt control cable used at the mine. R. Exh. 8. He also stated
the belt control cable had a "P-122 MSHA" label on it, which is
an MSHA approval seal. Tr. 60-61; Exh. R-8. The label meant the
cable had a flame resistant outer jacket. Tr. 60. Davidson
testified that each of the three conductors in the belt control
.cable were insulated -- they were not bare wire conductors.
There were three paper-like fillers amidst the three conductors
to make the entire cable assembly uniformly round, and the
insulated wires were in contact with the noncombustible cable
jacket. Tr. 60-62.
Finally, Davidson agreed that the Manual, at Volume II,
Part 18, excluded control circuit conductors from the definition
of power conductor/control conductor. Tr. 67; Exh. R-6A.
However, he maintained the definition applied only to Part 18,
the regulations setting forth the requirements for MSHA approval
of permissible equipment. Tr. 67. According to Davidson, belt
control cables are not approved under Part 18. Tr. 68.
GARDEN CREEK'S WITNESSES
MARVIN L. SMALLWOOD

Garden Creekus only witness, Marvin Smallwood, is the chief
electrical engineer for the Virginia Division of Garden Creek's
parent company, Island Creek Corporation. First, Smallwood
testified regarding the CO monitor cables. He stated such cables
carried DC poweru a maximum of 24-volts. The power was supplied
by batteries.
Smallwood further stated the cables were
considered communications cables and were not covered by
section 75.516. In Smallwood's view, the co monitor cables could
not generate enough heat to set anything on fire. Tr. 74-75.
Smallwood put it, "You are into milli-watts." Tr. 77. Further,
there was not enough energy carried by the CO monitor cables even
to constitute the transmission of power. Id.
According to Smallwood, the belt control cables were
"control cables" as defined by the Institute of Electrical and
Electronic Engineers ("IEEE") and the American National Standards
Institute ("ANSI") and control cables did not have to be hung on
well-insulated insulators. The cited belt control cables
operated at between less than 1-watt and up to 5-watts of energy,

2133

the approximate energy of a house nightlight, and as such would
not heat anything enough to cause a fire. Tr. 79-80, 88. In
fact, belt control cables carried such low current they were not
power wires or power conductors. Tr. 79. ("It's hard
electrically to define 1-watt of energy as power." Id. "When you
think of power you tend to think of it being able to do something
and there's just not enough energy there in my opinion."
Tr. 89-90.)
Despite his belief that the belt control cables were not
required to be hung on well-insulated insulators, Smallwood
maintained the nylon rope that was used to hang the cables had
"excellent insulation characteristics." Tr. 79. Smallwood
stated that he was not aware of any testing by IEEE or ANSI to
measure the nylon rope's dielectric capability, but that he had
tested the rope and concluded it had infinite resistivity when
impressed with 1000-volts, which was eight times greater than the
operating voltage involved ....Tr. 85.
Smallwood also stated that he did not know of any testing
for combustibility of the nylon rope, other than that which was
done by Franklin with the cigarette lighter. Tr. 85-86.
PARTIES'ARGUMENTS
THE SECRETARY

Counsel for the Secretary maintains that both the CO monitor
cables and the belt control cables were power wires in that they
were wires carrying power. According to counsel, the section of
the Manual that excludes control circuit conductors from those
things considered to be power conductors applies only to
section 18.46 of the regulations and cannot be used to find that
the belt control cables are not covered by section 75.516.
Counsel also argues the evidence establishes the nylon rope
with which the cables were hung was combustible and, therefore,
the cables were not hung on well-insulated insulators and were in
contact with combustible material in violation of the standard.
Tr. 99-100.
GARDEN CREEK

Counsel for Garden Creek counters that section 75.516
pertains to "power wires" and that a wire is a single conductor.
The belt control cables were each a combination of three wires,
not one. Further, the wires in each cable were surrounded by a
noncombustible jacket and thus were not in contact with
combustible material. The nylon rope was a "very good electrical
insulator" and MSHA's "cigarette lighter test 11 did not prove the
rope was combustible because it did not establish the ignition
temperature of the nylon. Moreover, the co monitor cable was

2134

equivalent to a communication cable, which the parties stipulated
was not subject to section 75.516. Tr. 101-104.
THE FACT OF VIOLATION

Section 75.516 requires "[a]ll power wires," with the
exception of those specifically mentioned-- i.e., trailing
cables on mobile equipment, specially designed cables conducting
high-voltage power to underground rectifying equipment or
transformers, or bare of insulated ground and return wires -- to
be supported on well-insulated insulators and it prohibits
contact by such wires with three things -- combustible materials,
roof and ribs. The fact of violation can be resolved by
answering four questions that track the wording of the standard.
Were the cited cables "power wires"? If so, were the power wires
~xcepted by the standard?
If not, were the power wires supported
on well-insulated insulators? And/or were the power wires in
contact with combustible materials, with the roof or with the
ribs?
Were the cited cables "power wires"?
The standard does not define power wires, but, as was noted
during the testimony, the Manual does. In providing guidelines
for the interpretation and application of section 75.516, the
Manual states '' 'Power wire' means a current-carrying conductor
which may be bare, insulated, or part of a cable assembly."
Manual, Vol. v, Part 75 at 65 (July 1, 1988), reproduced in Exh.
P-4 at 2. The Commission has recognized that in certain
circumstances the Manual may "reflect a genuine interpretation or
general statement of policy whose soundness commends deference
and therefore results in the [Commission] according it legal
effect.~~ King Knob Coal Co., 3 FMSHRC 1417, 1420 (June 1981) ; see
also Western Fuels-Utah Inc., 11 FMSHRC 278, 285-286 (March
1989). On the other hand, the Commission has declined to follow
the Manual where its interpretation is clearly inconsistent with
the plain language of the standard. Garden Creek Pocahontas Co.,
11 FMSHRC 2148, 2152 (November 1989). Here, the Manual's
definition of "power wire" is not clearly inconsistent with the
language of the standard. Indeed, it compliments it.
The essence of a power wire is that it conducts current.
Power wires can be used singly or several can be bound together
to form a cable. As Davidson recognized, the standard implies
that if power wires are combined to form a cable, they do not
loose their essential nature as power wires for purposes of
the standard. The standard's reference to "[a]ll power wires
(except trailing cables on mobile equipment, specially designed
cables • • • or bare or insulated return wires)" indicates that
in·the context of the standard the reference to "power wires"
includes cables as well. Section 75.516 (emphasis added); See
also Tr. 62. Thus, in my view, if the co monitor cables and the

2135

belt control cable were wires bound together to carrying current,
that is, if they were current-carrying conductors, they were
"power wires" within the meaning of the standard. That both
were, is substantiated by the record.
Davidson stated his belief the CO monitor cable carried
current Tr. 56. Smallwood agreed and was more specific -- the
cable carried DC battery supplied power at a maximum of 24-volts.
Tr. 75. Since neither the standard nor the Manual's definition
of power wire couch the standard's application in terms of the
amount of current carried, I conclude that in order to be a
"power wiren within the meaning of section 75.516, a wire or
cable must simply carry current, which the co monitor cables did.
The same can be said of the belt control cables. Ball
testified the cables controlled the power to the beltlines, and
he thought, carried 110-volts. Tr. 23. Davidson was more
precise. The cables provided current to the controllers that
turned the belts on and off'and had a 110-volt potential, the
same voltage as standard household current. Tr. 53-54.
Smallwood concurred that the cables carried current, although he
was of the opinion the current was insufficient to pose a hazard.
Tr. 74-75. There being agreement that the belt control cables
carried current, I conclude that they too were power wires within
the meaning of section 75.516.
Further, I cannot overlook the fact that in defining
"insulated insulators", section 75.516-1 clearly contemplates
that "control cables such as may be used along belt conveyors"
are considered to be power wires within the meaning of the
standard.
I agree with Garden Creek's counsel that if the definition
of 0 ~power conductor jcontrcl conductor" contained in Vol II, Part
18 of the Manual were applied to section 75.516, the Manual might
well indicate the belt control cables should be excluded from the
standard. However, as Davidson testified and as counsel for the
Secretary noted, Volume II, Part 18 of the Manual never was meant
to apply to section 75.516. Rather, the Manual's headings make
clear the interpretation, application and guidelines for
enforcement contained therein apply only to the referenced parts
of 30 C.F.R. Thus, the definition relied upon by Garden creek
applies to section 18.48, a section pertaining to the
construction and design specifications required for MSHA approval
of circuit-interrupting devices, and not to section 75.516.
For all of the foregoing reasons, I find the subject cables
were "power wires" within the meaning of section 75.516.
Were the cited power wires excepted from section 75.516?

2136

As previously noted, section 75.516 excepts from coverage,
trailing cables on mobile equipment, specially designed cables
conducting high-voltage power to underground rectifying equipment
or transformers, or bare or insulated ground and return wires.
The testimony of all of the witnesses makes-clear that whatever
else the subject cables may have been, they were not trailing
cables, high-voltage cables or ground or return wires. Hence, I
find the co monitor cable and the belt control cables were not
excluded from the purview of the cited standard.
Were the cited power wires supported on well-insulated
insulators?
Section 75.516-1 states that "[w]ell insulated insulators is
interpreted to mean well-installed insulators," a definition
· Commission Administrative Law Judge Gary Melick aptly has termed
"convoluted" and, as he also has noted, that may require
"creditable creativity" to decipher. Consolidation Coal co.,
15 FMSHRC
, Docket No. PENN 92-854 (August 9, 1993) (ALJ
Melick). The Secretary seems, implicitly at least, to have
recognized the regulatory inadequacy of defining section 75.516
with a non sequitur, for the Manual makes clear that
"well-insulated insulators" must be more than "well-installed
insulators." (The Secretary also has amplified in the Manual the
meaning of "well-installed insulators" in terms of adequate
support for the cables installed thereon and, more specifically,
in terms of the tensile strength required. However, the
installation of the cited power wires is not at issue in this
proceeding.) To be "well insulated," the insulators must be
constructed of "noncombustible, nonabsorptive insulating material
adequate for the voltage being used." Manual, Vol.V, Part 75
at 65. Exh. P-4 at 3-4.
Thus 1 the material used for a well-insulated insulator must
have specified physical properties. First, it must be
noncombustible. "Noncombustible" is defined as "[a]ny material
that will neither ignite nor actively support combustion in air
at 1 6 200° F when exposed to fire." u.s. Department of the
Interiorp A Dictionary of Mining, Mineral, and Related Terms
{1968) 754 ("DMMRT"). Second, it must be nonabsorptive. That
is, it must lack the ability to take up moisture by molecular or
chemical action. See Id. at 4. Third, it must be adequate for
the voltage being used in that it must have an adequate
dielectric strength. {For example, the Secretary has stated that
an insulated J-hook may be accepted as "well-insulated" if it has
a "dielectric strength of not less than eight times the voltage
of the circuit." Manual, Vol V. Part 75 at 66
(Exh. P-4 at 3.)
In the context of this case the Manual's definition means
the Secretary must establish the nylon rope used to hang the
cited cables was not noncombustible, nonabsorptive or not

2137

composed of material adequate for the voltage being used.
burden of proof is on the Secretary.

The

The evidence offered by the Secretary with respect to the
noncombustibility and nonabsorptive properties of the nylon is,
in my judgement, inadequate to support a conclusion regarding
those properties. Ball, himself had not conducted any test on
the nylon to gauge its combustible properties. Tr. 18. Ball
admitted he did not know the ignition temperature of the nylon
rope. Tr. 32. Rather, his belief the rope was not
noncombustible was based upon having seen Franklin light a piece
of the rope. Tr. 11-12, 18.
Franklin's testified that Garden Creek's safety specialist
brought pieces of the rope to the conference, that Franklin
picked up a piece and set it on fire with his cigarette lighter,
and that it "burned like a candle." Tr. 45. Franklin too did
not know the ignition temperature of the nylon. Tr. 46-47.
Davidson was forthright in testifying to his lack of
first-hand knowledge regarding the combustible nature of the
rope. ("I'm not familiar with the nylon rope." Tr. 54. "The
nylon rope in particular, I have not any test with this nylon."
Tr. 55.) His opinion as to its combustibility was based upon his
general belief that defective control cables could provide enough
energy to produce more heat than a cigarette lighter.
("Generally, there's enough energy in control cables to provide
more heat than can be generated from a cigarette lighter."
Tr. 55.)
In addition, Davidson stated that he had seen a nylon
rope burn when it was used to bridge two conductors carrying
4,160-volts -- but, he added "its a different nylon rope than
this." Tr. 58.
The DMRT definition establishes that the word
noncombustible" has a specific meaning recognized in the m1.n1.ng
industry.
(If the Secretary intended a different meaning, no
evidence was offered to that effect.) For the Secretary to have
proved that the nylon material was not "noncombustible," his
evidence should have matched the definition. It did not.
01

No evidence was offered as to what the nylon rope used to
hang the cables would do when exposed to flame in air at 1200° F,
and I cannot infer on the basis of a void record the temperature
of the flame of the cigarette lighter Franklin used to ignite the
rope at the conference. Nor can I even infer from Franklin's
testimony that the rope brought to the conference by Garden
Creek's safety specialist was in the same condition as when it
was used to hang the cable. Franklin's testimony was extremely
limited in this regard. He simply stated that Garden Creek's
representative brought some pieces of the rope to the conference.

2138

The evidence with respect to the nylon rope's nonabsorptive
properties was equally unpersuasive. Ball "assumed" the nylon
rope would hold water or moisture, but he added "I haven't
checked it." Tr. 16, see also Tr. 17-18.
Davidson believed the
way the different strands of the rope were interwoven "would
provide cavities enough for moisture to accumulate," testimony
that may relate to the design or configuration of the rope, but
does not appear to relate to the ability of nylon to take up
moisture by molecular or chemical action. Tr. 58. (The rope
itself, or a piece similar to it, or a picture or drawing of the
rope was not offered as evidence, so it is difficult to envision
exactly to what Davidson was referring.) Indeed, if anything,
Davidson seems to have believed nylon had at least some
nonabsorptive properties, for he also stated, "[F]rom my
experience with nylon[,] it doesn't absorb moisture very well."
Id. As with the question of the noncombustible nature of the
nylon rope, I believe the Secretary has failed to establish the
cited rope did not meet this part of the definition of
"well-insulated."
Further, in my opinion, the Secretary also failed to offer
sufficiently persuasive evidence that with respect to whether the
nylon rope was not adequate for the voltage being used. Davidson
testified MSHA makes a determination of "adequacy" by referring
to a material's dielectric rating. Tr. 57. Obviously, testimony
regarding the dielectric rating of nylon would have been the best
evidence. No such testimony was offered.
This was not necessarily fatal to proving the rope was not
adequate to the voltage being used, for it may be there is no
dielectric rating of nylon. Tr. 57, 85. (Although I tend to
doubt it.) Even so, the Secretary presumably could have come
forward with other detailed and convincing testimony as to why
the rope did not offer the resistance to the passage of electric
current necessary for the cited cables. He did not. Rather, the
record contains only Davidson's account of a demonstration
conducted by "Kentucky Utility" involving 4160-volts and a
different kind of nylon rope, a test hardly pertinent to the
facts at issue.
(I should also note that although Franklin
testified MSHA has a policy with regard to the approval of
insulators that involves their dielectric strength, he could not
testify about it because it was "not [his] area of expertise."
Tr. 48.)
Because I find the Secretary has not established the nylon
rope was not noncombustible, nonabsorptive and not adequate for
the voltage being used, I conclude he has failed to establish the
power wires were not supported on well-insulated insulators.
Were the power wires in contact with combustible material.
roof or ribs?

2139

Section 75.516 prohibits the subject cables from physically
touching combustible material, roof, or ribs. Consolidation Coal
co., 15 FMSHRC ___ , slip op. at 4. The Secretary contends that
the nylon rope used to hang the cables and with which the cables
were in contact was "combustible material." {There is no
allegation on the Secretary's part the cables were touching the
roof or ribs.)
"Combustible" is defined as "(c)apable of undergoing
combustion or of burning. Used especially of materials that
catch fire and burn when subjected to fire." DMMRT at 239. As
Ball and Davidson testified, the purpose of the requirement is to
prevent power wires or cables from igniting the combustible
material should the wires or cables for some reason become
defective. Therefore, for the Secretary to establish that this
part of the standard was violated it is incumbent upon the
Secretary to prove the particular cables cited could, if damaged,
ignite the particular "combustible material" cited. It is not
enough for the Secretary 'simply to establish in general that the
particular "combustible material~' will burn. Many materials,
even some which are used as insulators, will burn if subjected to
a high enough temperature for a long enough time.
Here in my view, the Secretary's evidence again falls short.
Precious little evidence was offered with respect to whether, if
the co monitor cables were defective, they could ignite the nylon
rope. Davidson stated, "I'm not sure on their particular co
monitor system how much energy it's got for igniting combustible
material." Tr. 56. Ball was not even sure he should have
included the co monitor lines in the citations. Tr. 22, 36.
Testimony was more extensive concerning the belt control
cablesu but it too was insufficient. Ball thought the belt
control cable carried 110-volts but did know for sure. Tr. 23.
Nor did he know the ignition temperature of the rope. Tr. 33.
Although he believed "wires coming in contact with each other
would generate heat," and although he may have been right, that
alone does not permit the conclusion that the wires of the cited
cables would generate enough heat to burn the nylon used to hang
them.
Franklin's belief in the combustibility of the nylon rope
was based solely upon the fact he had ignited a piece it with his
cigarette lighter. Tr. 44-45. He did not testify regarding the
effect of damaged cables upon the rope and he did not know how
hot the nylon rope had to get before showing symptoms of catching
fire. Tr. 47.
Davidson, while offering the opinion a damaged belt control
cable could cause enough heat to produce a fire, was not, in my
opinion, sufficiently responsive to the precise issue at hand
whether the cited belt control cables if damaged could ignite the

2140

nylon rope from which they were hung? The following exchange
between the Secretary's counsel, Davidson and me illustrates the
general and less-than-fully-responsive nature of Davidson's
testimony:
Q.
Would it be possible that the belt control cable
could set this (nylon) rope on fire?

A.
The belt control cable has the energy if there's
an arcing short circuit . • • to generate heat to cause
a fire. I'm not familiar with the nylon rope, but it
has enough energy there to cause enough heat to produce
a fire.

*
The Court: Wait a minute. Ask him the question again
. Didn't you ask him if nylon rope could be set on
fire?
[Secretary's counsel):
The Court:

By the belt control cable.

Right. What's your answer to that?

A.
The nylon rope in particular, I have not any test
with the nylon rope. [sic) Generally, there's enough
energy in control cables to provide more heat than can
be generated from a cigarette lighter. An arc can
short circuit frcm an electrical current. It's a very
high heat. There's enough energy to produce a fire.

What is the danger if [the belt control cable)
contacts combustible materials]?

Q.

A.
Because if the cable deteriorates or becomes
damaged and two conductors come in contact with each
other they can produce a tremendous amount of heat
which could be an ignition source.
And, as you stated, that could set this nylon rope
aflame?

Q.

A.

Any combustible material could be set on fire.

Tr. 56.

214l

As noted, the question is whether the belt control cables if
damaged could have ignited the cited nylon rope. Davidson
repeatedly disclaimed familiarity with nylon and his statement
that "any combustible material could be set on fire" is
equivocal. He may have meant either that heat from the
conductors in the cited cables could have ignited the particular
rope in question or simply that any material that is
"combustible" could be set on fire.
Also, even if I credit Davidson's general assertion that
"there is enough energy in control cables to provide more heat
than can be generated from a cigarette lighter" I cannot make the
logical leap of faith that because Franklin's cigarette lighter
burned the nylon rope at the conference, defective belt control
cables could have burned the rope used to hang the cited cables.
As I have noted, there is no assurance that rope burned at the
conference was in the same condition as that used to hang the
cables.
'·
In short, when the nature of Davidson's testimony is
considered together with the fact that Davidson had not tested
nylon and admittedly was unfamiliar with it, I find it does not
support a conclusion the cited nylon rope could have been ignited
by the cited belt control cables.
(This being so, I need not
evaluate Smallwood's assertion the cited belt control cables did
not carry sufficient power to cause a fire. Tr. 80.)
CONCLUSION
Because I conclude the Secretary has not established the cited
cables were not supported on well-insulated insulators and
were not in contact with combustible materials, I hold that
the Secretary has not proved the alleged violations of
section 75.516. This, of course, does not mean the Secretary may
never under similar circumstances allege and prove violations of
the cited standard, only that he has not done so in this
instanceo
ORDER
In Docket No. VA 92-101 the Secretary is ORDERED to vacate
Citation No. 3800262, 12/17/91, 30 C.F.R. § 75.516, within thirty
(30) days of the date of this proceeding.
In Docket No. VA 92-126, the Secretary is ORDERED to vacate
Citation No. 3763241, 3/3/92, § 75.516, within thirty (30) days
of the date of this proceeding.

2142

In Docket No. VA 92-101, Garden Creek is ORDERED to pay a
civil penalty in the settlement amount of six-hundred twenty
dollars ($620) within thirty (30) days of the date of this
proceeding for Citation No. 376880, 12/12/91, 30 C.F.R.
S 75.316. Upon receipt of payment, this matter is DISMISSED.

r

JJ~/-0 b~~---,

David F. Barbour
Administrative Law Judge

Distribution:
James Blair, Esq., Office of the Solicitor,

·u.s. Department of Labor, 4015 Wilson Boulevard, Room 516,
Arlington, VA

22203 (Certified Mail)

Charles R. Jessee, Esq., Jessee & Read, P.c., P.O. Box 1506,
200 w. Valley Street, Abingdon, VA 24210 (Certified Mail)
\epy

2143

. FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
(303) 844-5266/FAX (303) 844-5268

OCl 121993
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEST 92-343-M
A.C. No. 24-00338-05531

v.
MONTANA RESOURCES, INC.
Respondent

.
.

Docket No. WEST 92-705-M
A.C. No. 24-00338-05535
Continental Mine

DECISION ON REMAND
Before:

Judge Cetti

The stay order in Docket No. WEST 92-343-M is lifted.
On August 3, 1993, the Commission vacated the August 27,
1993, Decision Approving Settlement and remanded this matter to
this Judge for appropriate proceedings.
It is clear from the record that the Commission vacated and
remanded this matter because there was no true meeting of the
minds of the parties as to exculpatory language in paragraph 8 of
Respondent's May 17, 1993, motion to approve settlement. As
stated by the Commission "it is clear that respondent's motion
(to approve settlement) was prematurely filed and should have
been denied. va
On August 27, 1993, I issued a Post Remand Order directing
the parties to inform me as to whether or not they had or could
reach a full "genuine settlement agreement" on all issues. The
parties were notified that if they could not reach such an agreement I would timely set the matter for a two day hearing in
Butte, Montana.
On September 9, 1993, the parties informed this Judge that
they had "worked out" a settlement agreement on all issues
including the specific wording of the settlement agreement's
exculpatory paragraph.

2144

on October 1, 1993, the Joint Motion to Approve the Settlement Agreement was received in the Commission's Deriver office.
There has been no objection to any of the provisions of the
settlement agreement from any source.
The parties now jointly move for approval of the settlement
agreement pursuant to 29 C.F.R. § 2700.30. Under the proffered
settlement agreement there is a reduction in the initial proposed
penalties for a total settlement sum of $20,000. The citations,
initial proposed assessments, the proposed modifications and the
settlement amounts are as follows:
Docket No. WEST 92-343-M

Citation No.

30 C.F.R.

§

Initial
.Proposed
Penalty

3908002
3906071

56.12017
56.14107(a)

$178
119

3606072

56.14107(a)

119

3906073

56.14107(a)

119

Agreed
settlement
$110
Vacated, insufficient
evidence
Vacated, insufficient
evidence
20
Not S&S

Docket No. WEST 92-705-M

3630731
3630732
3630733

56.12017
56.12006
50.12

15,000
14,000
20

10,000
9,850
20

TOTAL

$20,000

I have considered the representations and documentation submitted and I conclude that the proffered settlement is reasonable
and consistent with the criteria in § 110(i) of the Act.
ORDER

The motion for approval of settlement is GRANTED. It is
ORDERED that the "significant and substantial" finding in
Citation No. 3906073 be deleted, that Citation Nos. 3906071 and

2145

3906072 be VACATED and that RESPONDENT PAY to the Secretary of
Labor a penalty of $20,000 within 40 days of this order. Upon
receipt of payment these cases are DISMISSED.

~~

t F. Cetti
nistrative Law Judge

Distribution:
susan J. Eckert, Esq., Office of the Solicitor, u.s. Department
of Labor, 1585 Federal Building, 1961 stout street, Denver, co
80294 (Certified Mail)
Mark N. savit, Esq., JACKSON & KELLY, 2401 Pennsylvania Avenue,
NWu Suite 400u Washington, DC 20037
(Certified Mail)

sh

2146

FEDERAL IIIHE SAFETY ARD HRATII'B REVIEW COIIIIISSIOB
OFFICE OF ADMINISTRATIVE LAW JUDGES
· 2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 1 4 1993
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEST 93-129
A.C. No. 05-04452-03501 BBO

v.

sanborn Creek Mine

JOY TECHNOLOGIES INC.,COAL FIELD OPERATIONS,
Respondent
DECISION .
Appearances:

Margaret Miller, Esquire, Office of the
Solicitor, u.s. Department of Labor, Denver,
Colorado, for Petitioner;
w. Scott Railton, Esquire, Reed, Smith, Shaw
and McClay, McLean, Virginia, for Respondent

Before:

Judge Melick

This case is before me upon the petition for civil penalty
filed by the Secretary of Labor pursuant to Section 105(d) of
the Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 801,
seq., the "Act," charging Joy Technologies, Inc. {Joy) with
one violation of the standard at 30 C.F.R. § 48.28(a). A preliminary issue is whether Joy is subject to jurisdiction under
the Act as a mine noperatoro" If Joy is found to be within such
jurisdiction, then the general issue is whether Joy violated the
cited standard and, if so, what is the appropriate penalty to be
assessed.
The subject Sanborn Creek Mine is an underground coal mine
operated by the Somerset Mining Company (Somerset). Joy is the
manufacturer of mining equipment and parts. Joy sells its
equipment and provides followup services to its customers, such
as expert advice on repairs and assistance in obtaining parts.
Joy maintains that while it sold equipment to and provided such
followup services for the Sanborn Creek Mine it was neither an
11
operator" nor an "independent contractor" as defined in the Act
and that therefore the Secretary had no jurisdiction under the
Act to issue the order at bar.

2147

The Order, No. 3581501, was issued April 7, 1992,
pursuant to Section 104(g)(l) of the Act, by Coal Mine
Safety and Health Inspector Larry Ramey for the alleged
failure of Joy Service Representative Dixson McElhannon to
have received eight hour annual refresher training required
by the cited standard. There is no dispute that McElhannon
had not received the training.
McElhannon had been employed by Joy as a service
representative since August 1990. He is experienced as a
miner, is a certified mechanic and is considered to be an
expert in the mechanics of Joy mining equipment. McElhannon's
job as a service representative for Joy includes acting as a
"troubleshooter" for Joy equipment at mines where such equipment is used. In that capacity he often determines what parts
are necessary, orders the parts and ascertains that the parts
are delivered. McElhannon maintains that he does everything
but the installation of the...parts. In addition, when new
equipment is shipped, he determines that the equipment is
properly unloaded, that it is not damaged, and that it performs
as it should. McElhannon testified that he continues to visit
his customers regularly even after the manufacturer warranties
have expired and that Joy provides such services for as long as
its equipment is being used.
The evidence shows that the Sanborn creek Mine had been
reopened and coal production resumed in August, 1991 by Somerset.
The documentary evidence shows that between January 24, 1992
and the date the instant order was issued on April 7, 1992,
McElhannon had performed services on a number of occasions at
the Sanborn Creek Mine in his capacity as a Joy service representative (Exhibit M-2).
McElhannon acknowledged at hearing
that he was also present in this capacity at this mine at other
times not documented.

Section 104(g)(l) of the Act provides as follows:
If, upon any inspection or investigation pursuant to
section 103 of this Act, the Secretary or an authorized
representative shall find employed at a coal or other
mine a miner who has not received the requisite safety
training as determined under section 115 of this Act,
the secretary or an authorized representative shall
issue an order under this section which declares such
miner to be a hazard to himself and to others, and
requiring that such miner be immediately withdrawn from
the coal or other mine, and be prohibited from entering
such mine until an authorized representative of the
Secretary determines that such miner has received the
training required by section 115 of this Act.

2148

on the Joy sales/service report dated January 24, 1992,
McElhannon noted as follows:
Went under ground to trouble shoot cutter gear
box problems. Discovered right hand high speed
gear on cutting motor was bad. Also cutter head
hinge pin was missing (found in magnet). They
decided to run machine on afternoon shift anyway
and do repairs on weekend.
On the February 19, 1992 report, McElhannon noted as
follows:
Assisted mine mechanic in a complete remove
rebuild and replacement of complete cutter
head on the machine.
Replaced all bearings and seal throughout
cutter case and both pinion bevel gears.
On the March 2, 1992 report, McElhannon noted as follows:
Assisted mine mechanics unloading new shuttle
car installed electrical nip checked out everything on car. Found atmospheric relief valve on
boom. Lift leaking through. Talked to Kim Ball
to have valve replaced on warranty. Valve Part
Number 571668. They cut side boards off of car
and took it underground 3-4-92.
On the March 3, 1992 report, McElhannon noted as follows:
Assisted mine.mechanics unloading new shuttle
care Hooked up power and checked car operation.
No problems were found.
They will cut sideboards off and the car will go
underground 3-5-92.
FinallYu on the April 6 0 1992 report!
follows:

McEl~annon

noted as

Assisted mine mechanics unloading machine as it
arrived on mine property. On 4-7-92 we started
reassembling new miner and on 4-11-92 we took
miner underground and on 4-13-92 miner went into
production.
The machine is currently in a seven foot coal seam
on 20 foot cut as is not cutting to full potential.
They are developing a lower seam with more height
and have asked for a variance for 40 ft cuts which
will increase production dramatically.

2149

on April 6, 1992, Joy delivered a new continuous miner
to the Sanborn Creek Mine. It was delivered in sections on
three trucks and was unloaded and placed in the maintenance
shop. on April 7, 1992, MSHA Inspector Larry Ramey entered
the maintenance shop while Somerset Maintenance supervisor
Bill Pecharich and his crew were assembling the new miner.
Joy Service Representative McElhannon was also present at this
time and was using a remote control device to move the main
frame of the continuous miner to help a mechanic pin it together.
Ramey observed another person standing at this time in front of
the cutter heads on the continuous miner.
Section 3(d} of the Act defines the term "operator" as
"any owner, lessee, or other person who operates, controls, or
supervises a coal or other mine or any independent contractor
performing services or construction at such mine •••• 11 In
Otis Eleyator Company v. Secretary of Labor and fMSRRC, 921 F.2d
1285 (D.C. Cir. 1990), the court held that in Section 3{d) the
"phrase 'any independent contractor performing services ••• at
[a] mine' means just that" and that the court "did not confront
••• whether there is any point at which an independent contractor's contact with a mine is so infrequent, or de minimis,
that it would be difficult to conclude that services were being
performed since (Otis] conceded that it was performing limited
but necessary services at the mine" (921 F.2d at 1290 n. 3).
Otis had a contract to service the shaft elevators at a mine.
In Lang Brothers. Inc., 14 FMSHRC 413 (1991), Lang
Brothers had an annual contract to clean and plug gas well
sites for Consolidation Coal Company "to ensure that natural
gas does not seep through the well into a mining area and
create a safety hazard. 11 14 FMSHRC 414. In holding that
Lang Brothers was an "operator," the Commission stated:
Lang's work at the well sites •.. was integrally
related to Consol's extraction of coal. Cf.
Carolina Stalite, 734 F.2d at 1551. The sole
purpose of Lang's cleaning and plugging contract
with Consol was to facilitate Consol's extraction
of underground coal. 14 FMSHRC at 418.
The Commission did not adopt the restrictive interpretation of
Old Dominion Power Company v. Secretary of Labor and FMSHBC,
772 F.2d 92 (4th Cir. 1985) {implying that an independent
contractor must have a "continuing presence at the mine" to be
held to be an "operator" under the Act). Rather, it held that
the de minimis standard may be measured by the significance of
the contractor's presence at the mine, as well as the duration
or frequency of its presence. The Commission noted that even
though Lang's actual presence at the mine to clean and plug
wells was for a short period its activity was an integral part
of Consol's extraction process.

2150

In aulk Transportation Services, Inc., 13 FMSHRC 1354
(1991), the contractor had a contract with a coal mine operator
to transport coal from the mine to a generating station 40 miles
away. The Commission noted that Bulk had a substantial presence
at the mine -- "[T]here is a constant flow of truck drivers in
and out ••• four to five days a week"-- 13 FMSHRC at 1359 -but it focused on the significance of Bulk's activities to the
extraction process in determining that Bulk was an operator
subject to the Mine Act. "Given the undisputed fact that Bulk
was Beth Energy's exclusive coal hauler between Mine No. 33 and
the generating station, and given the quantities of coal hauled
by Bulk, we agree with the judge that Bulk's services in hauling
coal were essential and closely related to the extraction
process." 13 FMSHRC at 1359.
Within the above framework of law and evidence it is clear
.that Joy service Representative McElhannon had been performing
limited but necessary services ~t the Sanborn Creek Mine before
and at the time of the issuance of the order at bar. It may
reasonably be inferred that these services were essential to
the extraction of coal in that McElhannon determined that the
Joy mining equipment, including a continuous mining machine
was properly delivered, put together and in good working order.
McElhannon further performed followup services for Joy mining
equipment at the Sanborn creek Mine providing 11 troubleshooting 11
advice in the underground area of the mine, ordering parts,
and assisting in specific repairs of mining equipment. The
continued operation of mining equipment, including continuous
miners and shuttle cars, is essential and closely related to
the extraction of coal and its removal from the mine. Joy's
representative was therefore clearly performing limited but
necessary services at the Sanborn Creek Mine and Joy was
therefore an uvoperatorn within the meaning of the Act. Otis
Elevator Company; supra; 921 F.2d at 1290 n. 3.
In reaching these conclusions I have not disregarded Joy's
argument that it did not in fact have a contract to perform
services at the Sanborn Creek Mine and that it was presumably
therefore not an independent contractor. While there is
insufficient evidence in the record to conclude whether or
not such a specific service contract existed, it is undisputed
that Joy, as a vendor, sold mining equipment (and parts) to be
used at the sanborn creek Mine and that Joy, through its service
representative, performed continuing services in connection
with those contracts of sale. Under the circumstances Joy was
an independent contractor. See, e.g., 41 Am Jur. 2d Independent
Contractors, § 18.
Joy also argues that it is not responsible as a mine
operator because it was not "continually present" at the
Sanborn Creek Mine. However, the appropriate legal test to be
applied includes consideration not merely of the duration and

2151

frequency of the contractor's presence at the mine, but also
the significance of its presence usually expressed in terms
of how essential and closely related such services are to the
extraction process. See Otis Elevator, supra; Lang Brothers,
supra; Bulk Transportation, supra.
Since there is no dispute that McElhannon had not received
the safety training required by 30 C.P.R. § 48.28(a) as charged
in Order No. 3581501, the violation is proven as charged. However, in light of the inability of the Secretary to have shown
that McElhannon did not have, through other experience, training
and resources, the requisite knowledge that would be incorporated
in the subject training I am unable to find that the violation
was "significant and substantial" or of high gravity. In
addition, in light of the good faith legal position taken by Joy
in this case that it was not subject to the Act's jurisdiction, a
finding of negligence is inappropriate. Under the circumstances
and considering all of the crl,teria under Section 110(i) of the
Act, I find that a civil penalty of $100 is appropriate.
ORDER

Joy Technologies, Inc. is hereby directed to pay a civil
penalty of $100 within 30 days of the date f this decision.

\

J

l

tary
Admin
703-7
Distribution:
Margaret Miller, Esq. 0 Office of the Solicitor,
UoS. Department of Labor, 1585 Federal Building,
1961 Stout Street, Denver, co 80294 (Certified Mail)

w. Scott Railton, Esq., Reed, Smith, Shaw and McClay,

3251 Greensboro Drive, suite 1100, McLean, VA 22102-3844
(Certified Mail)

\lh

2152

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 1Oth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 1 81993
TEMPORARY REINSTATEMENT
PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA},
ON BEHALF OF FREDDY THACKER,
complainant

Docket No. KENT 93-977-D

v.

PIKE CD 93-12

BLACK DRAGON MINING COMPANY,
Respondent

No. 2 Mine

ORDER OF TEMPORARY REINSTATEMENT

Appearances:

Carl c. Charneski, Esq., Office of the Solicitor,

u. s. Department of Labor, Arlington, Virginia,

for Complainant;
Billy R. Shelton, Esq., Baird, Baird, Baird &
Jones, P.s.c., Pikeville, Kentucky, for Respondent.
Before:

Judge Maurer

On September 16, 1993, the Secretary of Labor (Secretary)
filed an application for an order requiring Respondent, Black
Dragon Mining Company (Black Dragon) to reinstate Freddy Thacker
to the position which he held immediately prior to his June 19,
1993, discharge, or a similar position at the same rate of pay,
and with the same or equivalent duties assigned to him. The
application was supported by an affidavit of Lawrence M. Beeman,
who is the Chief, Office of Technical Compliance and
Investigations, Coal Mine Safety and Health, Mine Safety and
Health Administration (MSHA) and by a copy of the original
complaint filed by Thacker with MSHA.
on September 27, 1993, Black Dragon filed a responsive
pleading, denying that the Secretary is entitled to the requested
Order of Temporary Reinstatement, denying that it violated the
Mine Act in discharging Thacker and requesting a hearing on the
Secretary's Application.
The requested hearing was held pursuant to notice on
October 7, 1993, in Prestonsburg, Kentucky.
The relevant scope of this hearing, at this preliminary
stage of the proceedings; is limited to a determination of
whether the miner's complaint is being frivolously brought. I
stated on the record at the hearing and will reiterate here that

2153

I am not at this time determining the merits of Thacker's
discrimination complaint, but only whether that complaint is
frivolous, as that word is commonly used.
The Secretary has produced evidence that Thacker was a
shuttle car operator with Black Dragon for about 5 days or so
when he was discharged. During his short tenure with the
company, Thacker was quite vocal with regard to complaints
concerning defective steering and brakes on the shuttle car which
he operated at Black Dragon's No. 2 Mine. There is also other
evidence that mine management was well aware of the shuttle car's
steering and brake problems. On June 24, 1993, after MSHA
Inspector Buster Stewart wrote a 104(a) citation against the
shuttle car, management removed it from service and repaired it.
Mr. Thacker believes, as does the MSHA investigator who
testified, that Thacker was discharged for complaining about the
steering and brakes being bad on the shuttle car he was assigned
to operate. The complaint has a lot of common sense appeal.
Here is an employee with but a few days seniority making a big
to-do over a mechanical condition that the evidence would suggest
has been of long-standing duration. This begins to look to
management like the company might have hired a chronic complainer
and it might be prudent at this point to remove the source of
irritation. Ergo, Thacker is discharged.
However, there being two sides to nearly every story, Black
Dragon maintains they took all these safety complaints in stride.
Rather, it was Thacker's unfortunate proclivity to pull the
shuttle car's cable off the reel, or pull the cable in two, or
otherwise cut the cable -- he did so three times in the 5 days he
worked there, that caused him to be let go. Mine Foreman Russell
Lewis emphatically states that he was not fired for being too
slow or because of making safety complaints.
There is another aspect of controversy with regard to
Thacker's maintenance of the shuttle car. Management testified
he was not properly maintaining the equipment. Thacker insists
he waso There is evidence from others on both sides of the
issueo
I note that the record contains a great deal more relevant
evidence than is recited or dealt with herein, including some
evidence that tends to rebut or refute portions of the
Secretary 1 s evidence. However, at this stage of the proceedings
I do not need to weigh the evidence or make findings on the
ultimate issues. At this time I am only required to determine if
Thacker's complaint was frivolously brought.
Quite frankly, while this is not the strongest case I have
ever seen, at least in the current state of the record, there is
ample evidence in the record that Mr. Thacker engaged in

2154

protected activity during nis short tenure at Black Dragon and it
is also undisputed that he was fired after only 5 days on the
job. It is less clear whether this adverse action had any
substantial connection to the protected activity, but it is at
least arguable and the evidence in the record is sufficient to
satisfy the complainant's burden of proof that his complaint was
not frivolously brought. In reaching this conclusion, I do not
mean to portend, one way or the other, what the ultimate findings
concerning the merits of this case might be, as both parties will
have further opportunities to enlarge the record.
I have carefully considered the entire record of this
proceeding in that light and I conclude that Thacker's complaint
is not clearly without merit, fraudulent or pretextual in nature.
Therefore, I conclude that Thacker's complaint is not frivolously
brought.
ORDER

Respondent is ORDERED to immediately reinstate Freddy
Thacker to the position from which he was discharged on or about
June 19, 1993, or to an equivalent position, at the same rate of
pay and with the same or equivalent duties.

Roy;e~
Admi

~rative

Law Judge

Distribution:
Carl Co Charneskio .Esq. 6 Office of the Solicitor,

u. s. Department of Laboru 4015 Wilson Boulevard, Arlington, VA
22203 (Certified Mail)

Billy R. Shelton, Esq., Baird, Baird, Baird & Jones,
P. 0. Box 351u Pikeville, KY 41502 (Certified Mail)
dcp

2155

P.s.c.,

F.BDBRAL BDIE SAFETY Alii> BBAIII'B REVIEW COIIIIISSIOR
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 1 81993
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.
RENNEY 'S CREEK MINE,
Respondent

CIVIL PENALTY PROCEEDINGS
Docket No. SE 92-474-M
A.C. No. 31-02078-05504
Docket No. SE 93-54-M
A.C. No. 31-02078-05505
Renney's Creek Mine
DECISION

Appearances:

Rafael Batine, Esquire, Office of the Solicitor,
u.s. Department of Labor, Atlanta, Georgia,
for Petitioner;
Andy Purifoy, Vice-President, Renney's Creek
Mine, New Bern, North carolina, for Respondent

Before:

Judge Melick

These consolidated cases are before me upon petitions
for civil penalties filed by the Secretary of Labor under
Section 105(d) of the Federal Mine Safety and Health Act of
1977, 30 u.s.c. § 801 et seg., the "Act," charging Renney's
Creek Mine with violations of mandatory standards. The
general issue is whether Renney's Creek Mine violated the
cited standards andu if so, what is the appropriate civil
penalty to be assessed. Additional specific issues are
addressed as noted.
Docket No. SE 92-474-~
citation No. 3885035 alleges a violation of the mandatory standard at 30 C.F.R. § 56.12018 and charges that "[t]he
electrical circuit breakers located at the central shop, were
not labeled to identify the circuits, and identification by
location was not possible."
The cited standard provides that "(p]rincipal power
switches shall be labeled to show which units they control,
unless identification can be made readily by location."
The undisputed testimony of Inspector Terry Scott of
the Mine Safety and Health Administration (MSHA) was that on
July 8, 1992, during the course of an electrical inspection
at the Renney's Creek Mine he discovered the cited violation.
He noted that these circuits provided power for inside the
shop and if the wrong circuit were cut and an uncut circuit

2156

worked upon then a shock and electrocution hazard was presented. He concluded that serious injuries were "unlikely"
however because the main breaker was in fact used to cut all
power to all of the circuits and no separate breakers were
used. He concluded that the violation was the result of
operator negligence because other control boxes were properly
labeled throughout the mine. I accept the undisputed findings
of Inspector Scott.
Citation No. 3885036 alleges a "significant and substantial"
violation of the standard at 30 C.F.R. § 56.4104(a) and charges
that 11 [s]even open containers of used motor oil and transmission
fluid was (sic] allowed to accumulate in the shop, where weld~ng,
cutting and smoking was permitted, which could create a fire
hazard."
The cited standard provides that "[w]aste materials,
including liquids, shall not accumulate in quantities that
could create a fire hazard."
According to the undisputed testimony of Inspector Scott,
during the course of his inspection on July a, 1992, he in fact
observed seven open containers, some with motor oil and some
with transmission fluid in the shop area within 10 to 15 feet
of an area in which welding had occurred. Scott also observed
cigarette butts within 10 to 15 feet of the motor oil. Scott
thought that it was reasonably likely that if a fire started
you could have injuries trying to put the fire out or trying
to escape from the fire. He opined that "slag" or hot metal
emitted during the welding process could ignite the motor oil and
transmission fluid.
violation is properly designated as nsignificant and
substantial 00 if u based on the particular facts surrounding
that violationu there exists a reasonable likelihood that
the hazard contributed to will result in an injury or illness of a reasonably serious nature. Cement Division,
National Gypsum Co. 0 3 FMSHRC 822u 825 (1981). In Mathies
Coal Co.u 6 FMSHRC 1 0 3-4 (1984) 0 the Commission explained:
In order to establish that a violation of a
mandatory standard is significant and substantial
under National Gypsum the Secretary must prove:
(1) the underlying violation of a mandatory safety
standardu (2) a discrete safety hazard -- that is,
a measure of danger to safety -- contributed to by
the violation, (3) a reasonable likelihood that the
hazard contributed to will result in an injury, and
(4) a reasonable likelihood that the injury in
question will be of a reasonably serious nature.

2157

See also Austin Power Co. v. Secretary, 861 F.2d
99, 103-04 (5th Cir. 1988), aff'g 9 FMSHRC 2015, 2021
(1987) (approving Mathies criteria).
The third element of the Mathies formula 'requires that
the Secretary establish a reasonable likelihood that the
hazard contributed will result in an event in which there is
an injury. (U.S. Steel Mining Co., 6 FMSHRC 1834, 1836 (1984),
and alsothat in the likelihood of injury be evaluated in terms
of continued normal mining operations (U.S. steel Mining co ••
~~ 6 FMSHRC 1473, 1574 (1984); see also, Halfway Inc.,
8 FMSHRC 8, 12 (1986) and Southern Oil Coal Co., 13 FMSHRC 912,
916-17 ( 1991).
According to Renney's Creek Mine Owner Calvin Hawks the
oil observed by Inspector Scott was the result of a recent oil
change and would be burned in their heater. Hawks testified
that in fact welding wa·s not performed in the presence of the
used oil. Considering this undisputed testimony, I find that
the potential ignition source from welding was not present in
the shop .area and accordingly there was no likelihood of an
ignition from that source. There is similarly no evidence that
cigarettes were smoked in the presence of these liquids. Under
the circumstances I can not find that the violative condition
was either a serious hazard nor "significant and substantial."
Inasmuch as the operator was reportedly also about to pour th$
used motor oil into another container and did not have the oil
present during welding I find reduced negligence.
Citation No. 3885037 alleges a violation of the standard
at 30 CoFoRo § 56.14206(b) and charges as follows:
The bucket on the Trojan, F.E.L. SNT 175581
was suspended in mid air, approx. 2 to 3 feet
from the ground. The loader was unattended.
The cited standard provides as follows:
When mobile equipment is unattended or not in
usev dippers, buckets and scrape blades shall
be lowered to the ground. Other movable parts,
such as booms, shall be mechanically secured
or positioned to prevent movement which would
create a hazard to persons.
It is undisputed that the bucket on the Trojan frontend loader was indeed some 2 to 3 feet off the ground, and
the loader was unattended, with its motor running at the time
it was cited. According to Inspector Scott the bucket could
fall on someone resulting in the loss of a foot or leg. He
concluded that the operator was negligent because he "should
have known" that this was a violation.

2158

Calvin Hawks admitted that he left the bucket in an
elevated position on this occasion but only because he was
nervous by the presence of the inspector. He stated that it
was his practice to always let the bucket down. Under the
circumstances, and crediting Hawks testimony, I find that
the violation was reasonably serious but that the operator
is chargeable with only minor negligence.
Citation No. 3885038 charges a violation of the standard
at 30 C.F.R. § 506.12030 and alleges that "[t]he conduit was
pulled from the junction box located at the No. 1 screen,
allowing the single insulated wires to lay against the metal
box."
The cited standard provides that "[w]hen a potentially
dangerous condition is found it shall be corrected before
.equipment or wiring is energized."
It is undisputed that the condition existed as cited.
According to Inspector Scott, with the conduit pulled from
the junction box and the single insulated wires rubbing
against the metal box a shock hazard could eventually result.
He considered the operator to be moderately negligent because
the condition was readily visible. I accept the inspector's
undisputed findings and conclude that a violation did occur
as charged.
Citation No. 3885039 alleges that "[t]he motor junction
box cover was not in place on the No. 1 screen motor." The
cited standard, 30 C.F.R. § 56.12032, provides that "[i)nspection
and coverplates on electrical equipment and junction boxes shall
be kept in place at all times except during testing or repairs."
It is not disputed that the conditions existed as
charged and that the fact that the junction box cover was
not in place was plainly visible from the ground area. It
is undisputed that there was a shock and electrocution hazard
if there were bare wires inside the box and if someone placed
their hands inside the box. Inspector Scott found the violation
not to be serious however because, in fact, the wires were
protected inside the junction box. I accept the undisputed
findings of the inspector and find that the violation occurred
as charged"
Docket No. SE 93-54-M
Citation No. 3884837 alleges a "significant and substantial"
violation of the standard at 30 C.F.R. § 56.4402 and alleges as
follows:

2159

About 1/4 gallon of gasolenejoil mixture for
2 cycle engine (weed eater) was stored in a milk
jug (plastic) immediately to the right of the
large entrance door in the shop beside the outer
wall on the floor. The gasolene (sic] was not
in a safety can and was not labeled to indicate
the contents.
The cited standard provides that "(s]mall quantities of
flammable liquids drawn from storage shall be kept in safety
cans labeled to indicate the contents."
The testimony of MSHA Inspector Ronald Lilly is undisputed that in the course of his inspection on September 2, 1992,
there was a quarter gallon of gasjoil mixture for a 2 cycle
weedeater stored in a plastic milk jug near the entrance door in
the shop. It was neither stored in a safety can nor labeled to
indicate its contents. Inspector Lilly opined that the violation
was serious and "significant and substantial" because the plastic
container in this case could easily have been punctured and was
near electrical cables, including an extension cord and welding
cables. In addition, according to Lilly, "when you put a spark
to gasoline, especially when it's vaporized, you get an explosion
and enormous fast-acting fire."
Calvin Hawks did not dispute that the gasoline/oil mix
was kept in the plastic jug but maintained that the jug was
less likely to spill gas when filling the weedeater than
safety cans.
Within this framework I find that the violation was serious
and 01 significant and substantial.n See Mathies coal Co., supra.
The operator was also negligent in knowingly using the plastic
container rather than a safety cano
Citation No. 3884838 alleges a violation of the standard
at 30 C.F.R. § 56.14132(a) and charges as follows:
The backup alarm on the 645-B Fiat-Allis front-end
loader (altered to use shovel for cleaning conveyors
at the plant) was defective and would not give an
audible sound when the machine was placed in reverse.
A signal person was not being utilized.
The cited standard provides that "[m)anually-operated
horns or other audible warning devices provided on selfpropelled mobile equipment as a safety feature shall be
maintained in functional condition."

2160

It is not disputed that the cited front-end loader did
not in fact have its back-up alarm in a functioning condition
at the time it was cited. According to Inspector Lilly someone behind the front-end loader could be struck due to the
lack of visibility to the rear and the lack of an operative
back-up alarm. He believed the hazard was "unlikely" however
based on the limited area of operation and the absence of
persons in the area. Lilly also concluded that the operator
was negligent because it was obvious that the alarm did not
function. I accept the undisputed findings of Inspector Lilly.
Citation No. 3884839 alleges a violation of the standard
at 30 C.F.R. § 14.1001(a) and charges that "[t]he 645-B FiatAllis front-end loader (altered to use as a shovel for cleaning
conveyors in the plant} had not been inspected in regard to
back-up alarm, before placing the machine in service."
The cited standard provid~~ that 11 [s]elf-propelled
mobile equipment to be used during a shift shall be inspected
by the equipment operator before being placed in operation on
that shift."
There is no dispute that the cited loader was in fact not
inspected before being placed in operation on the shift at issue.
According to Calvin Hawks, his son-in-law Andy Purifoy had not
yet had an opportunity to inspect the loader when it was cited in
this case. According to Purifoy it was indeed his responsibility
to check the loader and he acknowledged that it was not inspected
that day. I accept the undisputed findings in this case that the
negligence was "moderate" and that injury was "unlikely" under
the circumstances.
ORDER

Docket No. Se 92-474-M
The citations in this case are hereby AFFIRMED and Ranney's
Creek Mine is directed to pay the following civil penalties for
the violations charged in those citations within 30 days of the
date of this decisiong
Citation No.
Citation No.
Citation No.
Citation No.
Citation No.

3885035
3885036
3885037
3885038
3885039

$ 75
$ 75
$ 50
$100
$ 75

21Cl

Docket No. SE 93-54-M
The citations in this case are AFFIRMED and Renney's Creek
Mine is directed to pay the following civil penalties within
30 days of the date of this decision:
Citation No. 3884837
Citation No. 3884838
Citation No. 3884839

$100
$100
$100

Gary jelick
Admin1strat ve Law Judge
( 703) (56-6261

Distribution:
Rafael Batine, Esq., Office of the Solicitor,
u.s. Department of Labor, 1371 Peachtree Street, N.E.,
Room 339, Atlanta, GA 30367 (Certified Mail)
Andy Purifoy, Vice-President, Renney's Creek Mine,
P.O. Box 13701, New Bern, NC 28561-3701 (Certified Mail)
/lh

2162

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
(303) 844-5266/FAX (303) 844-5268

OCT 1 81993
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
on behalf of
ANITA DENICE SAMUELSON,
Complainant

:
:

DISCRIMINATION PROCEEDING
Docket No. WEST 92-420-D

.

DENV CD 91-04
Caballo Mine

v.
CLEAN RITE SERVICES, INC.,
Respondent

.
DECISION

Appearances:

Margaret A. Miller, Esq., Office of the Solicitor,
u.s. Department of Labor, Denver, Colorado,
for Petitioner;
Allen Van Tassel, Gillette, Wyoming,
appearing pro se, for Respondent.

Beforeg

Judge Morris

This case involves a discrimination complaint filed by the
Secretary of Labor on behalf of Anita Denice Samuelson against
Clean Rite Services 1 Inc. {"Clean Rite"), pursuant to the Federal
Mine Safety and Health Act of 1977 0 30 u.s.c. § 801, et seq. (the
u'Act")
o

A hearing was held in Gillette, Wyoming, on August 3, 1993.
The parties submitted their views in oral arguments.
The Secretary of Labor, as representative of the Mine Safety
and Health Administration ("MSHA"), alleges complainant Anita
Denice Samuelson was employed as a janitor by Clean Rite at a
surface mine and therefore was a "miner," as defined by Section
J(g) of the Act.
The Secretary further charges Clean Rite violated Section
115(b) of the Act in failing to reimburse Complainant for
exercising her statutory rights under the Act. Further, the
2163

Secretary charges Respondent thereby violated Section 105{c) of
the Act.
The Secretary also seeks a civil penalty against Clean Rite
for the violations.

. .....''

Section 105(c)(1) of the Act provides:
.

.

-...

'

.

"(c)(l) No person shall discharge or in any man~
ner discriminate against or cause to be discharged or
cause discriminatiun against or otherwise interfere
with the exercise of the statutory rights of any
miner, representative of miners or applicant for employment in any coal or other mine subject to this Act
because such miner, representative of miners or applicant for employment has filed or made a complaint under or related to this Act, including a complaint no~
tifying the operator or,the operator's agent, or the
representative of the miners at the coal or other mine
of an alleged danger or safety or health violation in
a coal or other mine, or because such miner, representative of miners or applicant for employment is the
subject of medical evaluations and potential transfer
under a standard published pursuant to section 101 or
because such miner, representative of miners or applicant for employment has instituted or caused to be
instituted any proceeding under or related to this Act
or has testified or is about to testify in any such
proceeding, or because of the exercise by such miner,
representative of miners or applicant for employment
on behalf of himself or others of any statutory right
afforded by this Act.

The credible evidence establishes the following:

fiNDINGS OF FACT
lo
ANITA DENICE SAMUELSON began working for Clean Rite as
a janitor on June 23v 1991. She worked until July 16u 1991
earning $5.75 an houro
(Tr. 9-10 1 23).
2.
Ms. Samuelson worked at the Caballo Mine operated by
t:he Carter Mining Company in Gillette, Wyoming.
(Tr. 10).

3.
In order to work at the mine, she had to take the MSHA
class. She took the training after she started to work.
(Tr.
10-11, 20).

4.
The training took two days.
training classes.
(Tr. 11).

She had two 10-hour

5.
Ms. Samuelson was not paid by Clean Rite for the time
spent in MSHA training.
{Tr. 12, 15).

2164

6. Ms. samuelson had been hired by Mr. Van Tassel, president of Clean Rite. Her duties included cleaning at a surface
coal mine eight to ten hours a day for five or six days a week.
(Tr. 14).
She worked at the Caballo Mine before receiving
required training for 20 hours. (Tr. 14).
1.

s. A part of her training included a tour of the mine.
She had no prior training or experience as a miner before
starting work with Clean Rite.
(Tr. -14, 16).
9. The place where she was trained was three or four miles
from her home. (Tr. 15).

10. Mr. Van Tassel (Clean Rite) loaned the money to
Ms. Samuelson as an advance to·attend the MSHA class. Ms. Samuelson later repaid him for this advance.
(Tr. 17).
11. DALE HOLLOPETER investigated this case for MSHA.
(Tr. 19).
12. In MSHA's opinion Ms. Samuelson was subject to the
provisions of Section 105(c) of the Act. (Tr. 20).
13. She is also required to have 24 hours of new miner
training. (Tr. 21).
14. Ms. Samuelson did not receive the cost of the training.
Other employees also stated they had not been paid by Clean Rite.
{Tr. 21u 22) o

15. Ms. Samuelson was entitled to $50 for the cost of the
training. In addition, she was entitled to be paid for the 20
hours for classroom work. (Tr. 22, 23).
16. ALLEN VAN TASSEL testified that Clean Rite is in
Chapter 7 bankruptcy. (Tr. 30).
17o When Mso Samuelson worked for him, Clean Rite had a
contract with the Caballo Mine to provide cleaning services to
Carter Mine Company. (Tr. 36)o

18. Clean Rite employees worked on the surface of this
open-pit mine. Clean Rite also had an MSHA contractor 1.0.
number at the time.
(Tr. 36).
DISCUSSION AND FURTHER FINDINGS
The evidence is uncontroverted that Ms. Samuelson was employed by Clean Rite to work in a surface coal mine. She had no
prior mining experience and, after being employed, she was sub2165

ject to the statutory right provided by section 115(a) of the
Act. The failure of Clean Rite to fulfill its obligations under
section 115(a) constituted a violation of Section 105(c) of the
Act, since her activities were protected under the Mine Act.
In Emery Mining Corporation v. Secretary of Labor et al.,
783 F.2d 155 (lOth Cir. 1986) and Brock v. Peabody Coal Company,
et al., 822 F.2d 1134 (D.C. cir. 1987) the respective appellate
courts held that certain unemployed miners were not "miners"
within the meaning of the Act. However, the case at bar is factually different since Ms. samuelson was working as an employee
and technically was a "miner" when the discrimination occurred.
It follows that the commission has jurisdiction over these
matters and Ms. Samuelson was a "miner" within the meaning of the
Act. It is, accordingly, appropriate to consider Complainant's
damages.
Under Section 115(a) (2) 1 Ms. Samuelson, as a new miner with
no surface experience, is entitled to 24 house of training.
The record indicates she received 20 hours. Under Section
115(b) she is also entitled to her normal rate of compensation of
$5.75 per hour or a total of $115.00.
In addition, under Section 115(b), 2 she is entitled to be
compensated for the additional costs she incurred in attending

(2) New miners having no surface mining experience
shall receive no less than 24 hours of training if they
are to work on the surface. Such training shall include
instruction in the statutory rights of miners and their
representatives under this Act, use of the self-rescue
device where appropriate and use of respiratory devices
where appropriate, hazard recognition, emergency procedures, electrical hazards, first aid, walk around
training and the health and safety aspects of the task
to which he will be assigned;

2

(b) Any health and safety training provided under
subsection (a) shall be provided during normal working
hours.
Miners shall be paid at their normal rate of
compensation while they take such training, and new
miners shall be paid at their starting wage rate when
they take the new miner training.
If such training
shall be given at a location other than the normal place
of work, miners shall also be compensated for the additional costs they may incur in attending such training
sessions.

2166

such training sessions. On this record these additional costs
include tuition for training and mileage cost.
Ms. Samuelson testified the school tuition was $150 but I
credit the testimony of Messrs. Hallopeter and Van Tassell that
the tuition was $50. These last two witnesses are more
knowledgeable than Ms. samuelson as to the school tuition since
they frequently deal with these issues.
Additional costs include mileage from home to school and
return. Two days at six miles per day involved a total of 12
miles. The mileage reimbursement to government employees at the
time of this incident was 24 cents per mile or a total mileage
reimbursement of $2.88.
Ms. Samuelson further seek$ damages for an additional 14
hours because she was unable to work in certain portions of the
mine because she had not secured her MSHA training. However, the
evidence does not support Ms. Samuelson's claim as to these 14
hours. Ms. Samuelson agrees she didn't miss any hours of work
because she didn't receive her mine tour in time or because of
the training.
(Tr. 27). In fact, she worked anyway, even though
she wasn't qualified to enter certain areas of the mine. (Tr.
27). Further, she didn't recall any time when she wasn't able to
work the full shift because she was not properly trained. (Tr.
28). In short, Ms. Samuelson failed to prove the 14-hour loss.
Ms. Samuelson's total damages are as follows:
Twenty hours at $5.75 or
School tuition
Mileage at $0.24 a mile

$115.00
50.00
$167.88

Under Loc. u. 2274, UMWA v. Clinchfield Coal co., 10 FMSHRC
1493 (November 1988) the Commission directed that in discrimination cases it would use the short-term Federal rate applicable to
the underpayment of taxes as the rate for calculating interest
for periods commencing after December 31, 1986.
I further conclude that the training expenses should have
been paid a week after Ms. Samuelson began to work for Clean
Rite. Accordingly, interest should begin to accrue from June 30,
1991. The interest on $167.88 from June 30, 1991, to the date of
this decision (October 22, 1993) is $31.85. Accordingly, the
total damages incurred by Complainant are $199.73.

2167

CIVIL PENALTY

The Secretary also seeks a civil penalty against Clean Rite
for violating the Mine Act.
The statutory criteria for assessing civil penalties are
contained in Section llO(b) of the Act.
Considering the criteria, I note that the record shows Clean
Rite is in bankruptcy proceedings. Since the operator is no
longer in business, the assessment of a penalty will not affect
its ability to continue in business.
There is evidence Clean Rite failed to pay other employees
for MSHA training. As a result, its prior history must be considered as adverse. ,Clean Rite was negligent since training
courses are available from··a. local college. Mr. Van Tassel asserts the difficulty here lies with the inability of his company to secure competent workers. Basically, the workers are
hired, take the training, and quit. I can understand Ms. Van
Tassel's position; however, his suggestion that workers be hired
and permitted to work for a period of time before training is
required has not been adopted. It may not be adopted since such
employees would be exposed to mining hazards without having had
any training.
The gravity is high since the employee was working in a mine
without prior training.
Prompt abatement was not an issue in this case.
Based on the statutory criteria, I conclude that a civil
penalty of $250 is appropriate.
For the foregoing reasons I enter the following:
ORDER
1.

The petition for discrimination herein is AFFIRMED.

2.
Complainant Samuelson is awarded the total amount of
$199.73 to be paid by Respondent.
3.

A civil penalty of $250 is ASSESSED against Respondent.

Law Judge

2168

Distribution:
Margaret A. Miller, Esq., Office of the Solicitor, u.s. Department of Labor, 1585 Federal Office Building, 1961 Stout Street,
Denver, co 80294 (Certified Mail)
R. Allen Van Tassel, CLEAN RITE SERVICES, INC., P.O. Box 122,
Gillette, WY 82717 (Certified Mail)
ek

2169

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 1 91993
CONTEST PROCEEDINGS

COSTAIN COAL INCORPORATED,
Petitioner

v.

Docket No. KENT 93-102-R
Order No. 3552700; 10/16/92

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. KENT 93-103-R
Order No. 3552934; 10/16/92
!

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Wheatcroft No. 9 Mine
CIVIL PENALTY PROCEEDING
Docket No. KENT 93-325
A.C. No. 15-13920-03803

v.

Pyro #9 Wheatcroft
COSTAIN COAL INC.,
Respondent
DECISIONS
Appearances~

Mary Sue Taylor, Esq., Office of the Solicitor,
u.s. Department of Labor, Nashville, Tennessee,
for the Petitioner/Respondent;
Carl B. Boyd, Esq., Henderson, Kentucky, for the
Respondent/Contestant.

Before:

Judge Koutras
DECISIONS
Statement of the Proceedings

These proceedings concern a civil penalty proceeding
initiated by the petitioner (MSHA) against the respondent
(Costain Coal Incorporated) pursuant to section llO(a) of the
Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 820(a),
seeking civil penalty assessments for four (4) alleged violations
of certain mandatory safety standards found in Part 75, Title 30,
Code of Federal Regulations. The respondent filed a timely
answer contesting the alleged violations and assessments, and
also filed Notices of Contest pursuant to Section l05(d) of the
Act, seeking review of two of the section 104(d) (1) orders which
are the subject of the civil penalty proceeding. The matters
were consolidated and heard in Evansville, Indiana. The parties

2170

filed posthearing briefs and I have considered their arguments in
the course of my adjudication of these matters.
Issues
The issues presented in these cases are (1) whether the
conditions or practices cited by the inspectors constitute
violations of the cited mandatory safety standards, (2) whether
the alleged violations were "significant and substantial" (S&S),
(3) whether the alleged violations were the result of an
unwarrantable failure by Costain coal to comply with the cited
standards, and (4) the appropriate civil penalties to be assessed
for the violations, taking into account the statutory civil
penalty assessment criteria found in section 110(i) of the Act.
Applicable Statutory and Regulatory Provisions
1.

The Federal Mine Safety and Health Act of 1977,
Pub. L. 95-164, 30 u.s.c. § 801 et seq.

2.

commission Rules, 29 C.F.R.

3.

Mandatory Safety standard 30 C.F.R.

§

2700.1 et seg.
§

75.400.

Discussion
Section 104(d) (1} "S&S" Order No. 3552700, issued on
October 16, 1992, cites an alleged violation of 30 C.F.R.
§ 75.1704, and it was consolidated with contest Docket
No. KENT 93-102-R. The cited condition or practice is described
as follows~
The primary ·designated intake escapeway for the
longwall "y" panel tailgate entry was not maintained
with 6 feet of clearance and coal bed height located
one cross-out inby overcast and two cross-cuts outby
survey station No. 69745, where a previous roof fall
had occurred and is rubbed off. But evidence indicates
shale roof material was scooped (pushed) outby fall in
order to crib or support area, leaving low clearance
from immediate roof.
This area was inspected on 10-15-92 by this authorized
representative and conditions of primary escapeway were
noted and discussed with the operator in detail.
Before any enforcement action was taken reference of
this violation was brought to the attention of District
#10 MSHA ventilation supervisor along with Roof control
Specialists.

2171

MSHA's counsel asserted that the evidence now known to her
reflects that the gravity findings of the inspector should be
modified to reflect the number of persons affected by the cited
conditions as five (5), rather than ten (10), as originally noted
by the inspector. In addition, it is noted that the order was
modified by the inspector on october 19, 1992, to change his
initial gravity finding to "Highly Likely", rather than
"Occurred" .
MSHA's counsel stated that the evidence supports a
modification of the contested section 104(d) (1) "S&S" order to a
section 104(d) (1) "S&S" citation, ap.d that the respondent has
agreed to pay a civil penalty assessment of $4,500, in settlement
of the modified citation. Respondent's counsel confirmed the
proposed settlement agreement, and it was approved from the bench
(Tr. 136-137}.
Section 104(d) (1} non-"s&sn Order No. 3552934, issued on
October 16, 1992, cites an alleged violation of 30 C.F.R. §
75.220, and it was consolidated with contest Docket No. KENT 93103-R. The cited condition or practice is described as follows:
Loose rock from a previous roof fall had been pushed
into the tailgate entry of the "Y" panel which would
have prevented miners from traveling the intake
escapeway entry. The roof control plan was not being
followed on page 17 which requires certain safety
precautions to be followed in the event of a failure or
blockage in the tailgate entry. The safety precautions
had not been implemented. The blocked tailgate was
discovered on 10/15/92, and the longwall unit was in
production. Roof control plan dated February 5, 1992.
Costain coal's defense is that the partially blocked entry
was the result of additional rock that had fallen from the brow
of the previous fall and that all longwall personnel were
notified of the situation, immediate action was taken to correct
the cited condition, and the condition was corrected before the
inspector wrote the order.
MSHA 1 s counsel asserted that the available evidence supports
a modification of the section 104(d) (1) order to a section 104(a)
citation, and that the parties agreed to settle the violation on
that basis and the respondent has agreed to pay a civil penalty
assessment of $500, as part of their settlement agreement.
Counsel for the respondent confirmed that this was
the case, and the settlement was approved from the bench
(Tr. 133-136).
Section 104(d) (2) "S&S" Order No. 3552424, issued on
March 17, 1992, cites an alleged violation of 30 C.F.R. § 75.316,
and the cited condition or practice is described as follows:

2172

Item 5 of the dust control plan that is written in the
modified order was not being followed in that the No. 1
Shear cut out in one item 5 states when the No. 1 shear
cuts out, a step-out procedure will be conducted. The
full web will not be cut out in one pass.
MSHA's counsel stated that the facts and evidence now known
to her support a modification of the contested section 104(d) (2)
order to a section 104(a) citation with "S&S" findings, that the
parties have agreed to settle this matter on that basis, and that
the respondent has agreed to pay a civil penalty assessment of
$500, to settle the violation. The respondent's counsel
confirmed the proposed settlement agreement, and it was approved
from the bench {Tr. 132-137).
In addition to the aforementioned arguments presented by the
parties in support of the settlements, the parties agreed that
Costain Coal is a large mine operator, and MSHA presented
information concerning Costain's history of prior violations for
all of its mines for the period July 23, 1990, through July 22,
1992. In addition, the record reflects that all of the cited
violative conditions were timely abated and that two of the
violations (No. 3552934 and 3552424) were terminated within five
minutes of their issuance.
Section 104(d) (1) "S&S" Order No. 3553244, issued on
October 29, 1992, cites an alleged violation of 30 C.F.R. §
75.400, and the cited condition or practice is described as
follows:
Accumulation of combustible materials consisting of
loose coal, coal dust, and float coal dust from
4 inches to 12 inches in depth had been allowed to
accumulate underneath and alongside the No. 4 unit belt
conveyor head drive dumping on the 11C belt conveyor.
Starting at the No. 4 unit 11B belt conveyor head drive
and continuing outby on the No. 11C belt conveyor for
an approximate distance of 150 feet as measured with a
metal measuring tape.
Petitioner's Testimony and Evidence
MSHA Inspector Donald L. Milburn, confirmed that he issued
the contested order after finding accumulations of combustible
material in a belt entry outby the No. 4 working unit. He
observed coal spillage on the back side and bottom of the
"mainline" belt conveyor head drive. The belt was running in the
accumulations in an area of 10 to 15 feet. He also observed
loose coal spillage down the belt entry at several places for a
distance of approximately 150 feet. The coal "looked like it had
been there for several shifts 11 {Tr. 14-18).

2173

Mr. Milburn stated that he issued the section 104(d) (1)
order after finding "high negligence" because the respondent's
belt boss Philip Prince informed him that there was an ongoing
problem with the belt, that the condition was present for several
shifts, if not days, and that people had been working for several
days cleaning up the spillage. Mr. Milburn stated that the belt
was later replaced because of some tears and bad splices, and he
indicated that with these conditions present "you're going to
lose some coal". Mr. Milburn observed no one cleaning the belt
when he observed the accumulations (Tr. 18-19).
Mr. Milburn believed that the respondent failed to take
adequate corrective measures "to stay on top of it where they
knew they had a spill" (Tr. 20). Mr. Milburn confirmed that in
addition to Mr. Prince, he discussed the matter with maintenance
foreman Don Gess and former belt boss Bruce Morris, and Mr. Gess
agreed that the spillage was excessive and that he would assign
people to take corrective action. Mr. Milburn stated that
Mr. Morris showed him a "belt book" for a different belt, but
later produced the correct belt book, and "the same conditions
were in it as the first book I looked at" (Tr. 22).
Mr. Milburn stated that the mine is on a ten-day spot
inspection cycle because of the high liberation of methane. The
loose coal spillage was black in color and he observed no rock
dust on the spill. There were no additional belt violations or
problems and he observed no stuck rollers running in the coal.
However, the accumulations presented a fire hazard because most
fires occur on belt conveyor entries because of stuck rollers or
a belt rubbing against the frame creating friction and heat
build-up (Tr. 23-24).
Mr. Milburn confirmed that there was a fire suppression
system at the belt head drive location. However, the spillage
was also located feet 150 outby and down the entry, and the
available co monitoring system would only serve as a quick
reference to locate any fire, but it would not control any fire.
He indicated that 16 miners normally would be present in the
working section, and with the location of the affected area "it
would take some time for them to even get to the area to put out
a fire" (Tr. 25).
Mr. Milburn stated that he had previously inspected the mine
over a ten month period prior to his inspection of October 29,
1992, and has issued other violations of sections 75.400 and
75.402, and discussed them with the respondent's personnel,
including Mr. Gess, Mr. Morrison, and Mr. Prince (Tr. 26-27).
Mr. Milburn confirmed that the respondent has had an
effective mine examination program to correct problems with
equipment and permissibility, and has greatly reduced its repeat
violations. However, he believed "they still needed to improve

2174

on their rock dust applications and accumulations in the mine"
(Tr. 28). Mr. Milburn was aware of only one prior mine fire or
ignition, and this was an explosion that occurred in 1989, but he
was not at the mine at that time, and that incident occurred
"several thousand feet away" from the cited area that he
inspected on October 29, 1992 (Tr. 29).
on cross-examination, Mr. Milburn stated that the
accumulations located 150 feet outby the 11-C belt were at the
side by the belt, and it was two feet deep at the head drive up
to the bottom side of the belt. He did not know what caused the
spillage at the time of his initial observations, but later found
out that a baffle-type board had been installed on the backside
of the belt to catch any coal spillage. He confirmed that the
person in charge of the conveyors, Ricky Phillips, told him that
the baffle-board had been installed "a couple of days prior" to
October 29, and that there was an ongoing problem and that people
were assigned each day to shovel the area and they were trying to
stay on top of it. Mr. Phillips acknowledged the spillage
problem and he had people working on it, but Mr. Milburn observed
no one in the spillage area when he observed it during his
inspection (Tr. 33).
Mr. Milburn examined copies of certain entries made by the
belt examiners in the 11-C and 11-B belt books for October 28,
the day before his inspection, and although he did not believe
the entries showed that corrective measures were written in the
books, he agreed that a notation indicating "spillage is good"
might indicate some improvement. However, he stated that
"without seeing any corrective measure, I had no idea at that
time what they had done to the spill" (Tr. 35-38).
Mr. Milburn confirmed that based on the amount of coal
spillage that he observed, he concluded that it must have been
there for sometime (Tr. 38). He agreed that a malfunction of the
belt skirting or baffle board could cause coal to accumulate
rather quickly (Tr. 39). He confirmed that the 11-C and 11-B
belt books indicated a spillage problem with the two belts that
were connected together, and that although people may have been
in the areas working on the problem on the days prior to his
inspection, no one was there at the time of his inspection
(Tr. 42) •

Mr. Milburn stated that he was told that the 11-c belt was
going to be changed out because of the tears and bad splices, and
that the backboard had been installed, but he did not believe it
was adequate enough to correct the condition (Tr. 42). He
further confirmed that Mr. Phillips may have told him that the
area had been cleaned up the day before his inspection, and that
a mechanical malfunction had been corrected and was not present
the morning of his inspection. He further explained as follows
at (Tr. 43-44) :

2175

Q.

Mr. Milburn, what, in your eyes, would the
company have had to do in order for their
negligence to be less than aggravated conduct
in this -- on this violation if you'd been the
operator?

A.

I'm not saying that they didn't make a -- an
attempt previously on days prior to this
inspection to correct the problem. I'm saying
that they didn't take adequate measures.
They knew they had a problem of spillage in
this area. They installed this backboard
brace. They knew they had spillage in this
area. They should've had somebody on top of
this and observing this after they installed
this backboard to see if it was going to
correct the condi ti.on.
At the time of inspecting it, the -- the
excessive amount of accumulation I observed and
measured just couldn't have happened that
morning. It had to have happened for several
days if -- if not several shifts.

Q.

What would you have them do different on
October 29 before you got there at 11 o'clock
in the morning?

A.

Personally, I think they -- they knew they had
They installed a back
-- this backboard. And the reason for
installing the backboard, the belt, like I say,
shifts from side to side when loaded with coal.
They installed this backboard to catch the coal
before it would shift to one side or it
wouldn't spill.
a problem in this area.

They should have changed this belt. I -- they
knew they had a bad belt, bad tears, splices.
They should have changed this out prior to this
day. They knew they had a recurring, ongoing
problem.
And, at (Tr. 45-46):
THE COURT: If you observed somebody shoveling
through fairly well that day, would you have
found that that was sufficient?
WITNESS MILBURN: I would assume that if there were
-- if they had a condition recorded in the belt

2176

books that they had a problem in this area and they
had people working on it, then to me they were -would have been making an effort to correct the
condition.
THE COURT: Am I correct in this assumption
that you agree that -- with what Mr. Phillips
told you when you spoke to him, that he told
you that there was a problem. They installed
the backboard. They were attempting to do
something with it. You don't disagree with all
that, do you?
WITNESS MILBURN:

No, I don't disagree.

THE COURT: It's just that you found these
accumulations that day, and you came to the
conclusion that nothing was being done about it
that day to take care of the problem?
WITNESS MILBURN:

Yes, sir.

Respondent's Testimony and Evidence
Clifford D. Burden, Director of Loss Prevention, produced
copies of the belt book for the No. 11-C belt, for the dates
October 21, through November 23, 1992 (Exhibit R-1: Tr. 58-60).
He confirmed that the third shift entries for October 28, are for
the shift immediately before the 11:00 A.M. time period when
Inspector Milburn conducted his inspection (Tr. 61).
Mr. Burden explained the entries made in the belt book,
beginning on October 28Q 1992, and he identified a copy of notes
given to him by belt supervisor Ricky Phillips who told him that
the spillage was caused by a missing skirt board belt component
where the coal was being dumped and that the coal found by the
inspector was fresh belt spillage that was accumulating very
rapidly (Tr. 63-64~ Exhibit R-2). Mr. Burden confirmed that he
was personally familiar with the 11-c and 11-B locations and he
explained the belt book entries for those locations (Tr. 66-67).
on cross-examination, Mr. Burden reviewed and explained the
belt book entries for October 24 through 28 (Tr. 68070). In
response to further questions, Mr. Burden confirmed that the
entire belt was 2,000 feet long, and based on the belt book
entries, he concluded that the conditions noted changed from day
to day during the period from October 25 through 28, and that
there was "light spillage" (Tr. 78).
Robert Bailey, belt mechanic, testified, that the 11-c belt
was one of his responsibilities, and that on October 28, 1992,
while checking out the belt header, he found a spill on the back

2177

side of the 11-B header on the 11-c belt. He described the spill
as one-foot to one-and-one-half foot deep, extending over a 20
to 25 foot area. He stated that he cleaned up the spill with a
shovel at approximately 1:00 P.M. in the afternoon and put the
coal back on the belt. He stated that he did not observe any
coal accumulations under the belt at the header area, and did not
observe the belt running in coal. He also observed accumulations
behind the inby 11-B header wiper and he cleaned that up
Tr. 81-84).
Mr. Bailey stated that the 11-B header, as well as all belt
headers along the belts, have sprinkler-type fire suppression
systems which shut the belt down and turn on the water sprays in
the event of a fire (Tr. 85). He also confirmed that the belt is
equipped with computerized co sensors which will quickly detect
any fire (Tr. 86).
Mr. Bailey stated that he returned to the area on the second
shift on October 29, after the cited accumulations had been
cleaned up and he had no trouble for the rest of the evening
(Tr. 86-87). An hour or two later, Mr. Phillips asked him if
there had been a coal spill the night before, and Mr. Bailey told
him "no" (Tr. 88). Mr. Phillips stated that Ben Wilson, another
belt mechanic, informed him that a belt skirt rubber came out and
caused a spill where the 11-B belt dumped on the 11-C belt, but
that it had been put back on the belt and that he should watch it
to make sure it would be all right that day (Tr. 88-89).
On cross-examination, Mr. Bailey stated that he worked the
first day-shift on October 28, and the second shift on
October 29. He stated that he was a certified belt examiner and
that he worked for Mr. Phillips and Mr. Prince. He confirmed
that he makes regqlar belt rounds once or twice a day, and that
if a serious prob·1em develops "I'll stay with it" until it is
fixed (Tr. 92) .
Mr. Bailey described the spillage that he observed on
October 28, as 11 more than normal"v and that prior to this time he
had no problems with the belt and had no prior occasion to clean
up'~·tlle amount of spillage he cleaned up that day (Tr. 94) •
He
:;;.tated that a belt skirt and baffle board are essentially the
same thing, and that they are used at every belt dumping point.
He confirmed that the only problem he had with the 11-C belt was
the spillage that he cleaned up. He stated that "we were in the
midst of replacing that belt at the time" because some of the
belt was narrow and there was an increase in the coal that was
being loaded on the belt (Tr. 95).
In response to further questions, Mr. Bailey reiterated that
Mr "·"'Wilson advised him about the header skirt board problem after
Inspector Milburn had been to the area on October 29 in order to
make sure that 11 it didn't spill on me like it did - - - had on
\''

2178

him" (Tr. 100). Mr. Ba.iley stated that had he observed the
accumulations described by the inspector he would have cleaned
them up, and if the skirt board had came out, he would have
replaced it and aligned the belt to prevent spills (Tr. 102).
Benjamin Wilson, day shift belt mechanic, testified that he
was familiar with the 11-C belt. He stated that on October 29,
1992, he worked the day shift from 6:00 A.M. until 4:00 P.M. He
stated that he observed the 11-B belt header at the junction of
the two belts at approximately 7:30 A.M. or 8:00 A.M. He checked
the header rollers, skirt, and splices, and observed an inch of
coal, six foot long, under the header. He saw no problems and
left the area to check other belts. He observed no pile of coal
dust with the belt running, and he observed no accumulations for
any substantial distance (Tr. 103-105).
Mr. Wilson stated that he was called back to the area at
approximately 11:00 A.M. and saw the spill, and was told to get
some shovels and have it cleaned up. He confirmed that the spill
he observed at this time was more extensive than what he had
previously observed earlier in the morning, and someone told him
that the skirt rubber came out and went under the belt. When
this occurs, coal will spill over the edge of the belt
(Tr. 105-107). Mr. Wilson stated that he worked the day shift on
the prior day, and passed by the same area. The accumulations
were the same as those he previously observed (Tr. 108). He was
not aware of any 11-E belt problems except for some narrow belts,
and the physical condition of the belt was okay (Tr. 108).
On cross-examination, Mr. Wilson stated that other than "the
little spill" that he initially observed on the 11-C belt, "which
it does every day with, you know, the narrow belt running through
it 19 p he observed· no problems on that belt during the week prior
to October 29, and observed no accumulations other than what he
would consider "normal" (Tr. 110). He confirmed that he has been
a certified belt examiner for six or seven years (Tr. 111).
Mr. Wilson confirmed that a new production unit had started
up a few days before October 29, and if two units are dumping on
a narrow belt "it will affect the way the belt runs" (Tr. 113).
In such a situation, he would observe how the belt runs. He did
not believe any changes were necessary until he observed the
spill when he was called back to the belt on October 29
(Tr. 114).
Randy Wiles, employed in the respondent's loss prevention
department, testified that he was informed of the coal spill
cited by the inspector on October 29, and was told that "a skirt
rubber had kicked out" on the 11-C belt at the 11-B dumping point
(Tr. 115-116). He was not aware of any tears or bad splices in
the 11-C belt prior to this time {Tr. 117).

2179

Inspector Milburn was recalled by the presiding judge, and
he confirmed at the time of his inspection he did not speak with
any of the respondent's witnesses who testified in this case or
with the belt mechanics (Tr. 119-120). In response to a question
as to whether he gave any credence to the explanations offered by
the respondent's witnesses, Mr. Milburn stated as follows at
(Tr. 120-124):
WITNESS MILBURN: They said they had a problem
with it for several days, and they were going
to change the belt out. And they had -- where
they had -- they said spillage each day, and
they had people down there to correct it,
shovel it. But on this particular day, they
didn't have anybody down there in this area.
And my question to him was why didn't -- if
this belt had a history of spilling or ongoing
problem, why they didn't have somebody there at
this stage to watch this belt.
THE COURT: Is it altogether possible that -that this event happened that day just due to
this malfunctioning belt rubber and that that
belt rubber was causing the spillage?
WITNESS MILBURN: Part of it might have been
attributed to -- to that right at the head
drive, but the spillage down the belt was not
related to the head drive.

WITNESS MILBURN: I didn't know at the time
what was causing all the spillage.
I could
only guess that is was either bad splices or
tears until I got outside, and later on they
mentioned to me, Philip Prince, that they were
going to change the belt out, that they had a
problem with that belt before. And they had a
problem with splices and tears in this belt,
and they were going to change the whole belt
out.
THE COURT: Now, in order to terminate this,
though, they just simply cleaned up the
spillage, right?
WITNESS MILBURN:

Yes, sir.

THE COURT: How soon after this event was this belt
replaced; do you have any idea?

2180

WITNESS MILBURN: · I don't have those statistics
as far as when they did change it out.
THE COURT: But the fact is that they didn't
change the belt out to abate this particular
cited condition.
WITNESS MILBURN:

No, sir.

THE COURT: Do you suppose that Prince and
Morris and Phillips were telling you all this
just trying to justify the accumulations?
WITNESS MILBURN: I think they were trying to
tell me that they had a problem with this belt,
and I didn't question them. And I'm not going
to question that they didn't have people down
there working on this spill each day. But this
particular day -- if they knew they had a
problem with it previous days and had people
assigned to it, why didn't they have somebody
down there this day watching it?
THE COURT: But you don't know that the
problems that they had earlier was at the
magnitude they had the day that you showed up,
in other words, whether they had previous
spills of this magnitude? When I say
"magnitude," I'm talking a hundred and fifty
feet.
WITNESS MILBURN~ That -- that I don't know.
The crosscuts underground, there are a lot of
places that are not marked. You don't have
survey stations and place little tags in the
roof telling you where you're at.
Findings and Conclusions
Fact of Violation.

Order No. 3553244.

The credible testimony of the inspector establishes the
existence of the coal and coal dust accumulations that he cited
during the course of his inspection on October 29, 1992. The
existence of such accumulations constitutes a violation of the
cited section 75.400. See: Old Ben coal company, 2 FMSHRC 2806
(October 1980); c.c.c. -Pompey Coal Company, Inc., 2 FMSHRC 1195
(June 1980); Utah Power & Light company, 12 FMSHRC 965, 968C May
1990). I conclude and find that the violation has been
established, and IT IS AFFIRMED.

2181

The Unwarrantable Failure Issue
The governing definition of unwarrantable failure was
explained in Zeigler Coal Company, 7 IBMA 280 (1977), decided
under the 1969 Act, and it held in pertinent part as follows at
295-96:
In light of the foregoing, we hold that an
inspector should find that a violation of any mandatory
standard was caused by an unwarrantable failure to
comply with such standard if he determines that the
operator involved has failed to abate the conditions or
practices constituting such violation, conditions or practices the operator knew or should have known
existed or which it failed to abate because of a lack
of due diligence, or because of indifference or lack of
reasonable care.
In several decisions concerning the interpretation and
application of the term "unwarrantable failure," the Commission
further refined and explained this term, and concluded that it
means "aggravated conduct, constituting more than ordinary
negligence, by a mine operator in relation to a violation of the
Act." Energy Mining Corporation, 9 FMSHRC 1997 (December 1987);
Youghiogheny & Ohio Coal Company, 9 FMSHRC 2007 (December 1987) ;
Secretary of Labor v. Rushton Mining Company, 10 FMSHRC 249
(March 1988). Referring to its prior holding in the Emery Mining
case, the Commission stated as follows in Youghiogheny & Ohio, at
9 FMSHRC 2010:
We stated that whereas negligence is conduct that
inadvertent, 11 "thoughtless" or "inattentive,"
unwarrantable conduct is conduct that is described as
00 not justifiable" or "inexcusable."
Only by construing
unwarrantable failure by a mine operator as aggravated
conduct constituting more that ordinary negligence, do
unwarrantable failure sanctions assume their intended
distinct place in the Act's enforcement scheme.
00

In Emery Mining, the Commission explained the meaning of the
phrase 11 unwarrantable failure" as follows at 9 FMSHRC 2001:
We first determine the ordinary meaning of the
phrase "unwarrantable failure." "Unwarrantable" is
defined as "not justifiable" or "inexcusable."
nFailure" is defined as "neglect of an assigned,
expected, or appropriate action." Webster's Third New
International Dictionary (Unabridged) 2514, 814 (1971)
{"Webster's"). Comparatively, negligence is the
failure to use such care as a reasonably prudent and
careful person would use and is characterized by
"inadvertence," "thoughtlessness," and "inattention."

2182

Black's Law Dictionary 930-31 (5th ed. 1979). Conduct
that is not justifiable and inexcusable is the result
of more than inadvertence, thoughtlessness, or
inattention. * * *
Costain Coal asserted that MSHA failed to establish the
proper underpinning for the unwarrantable failure order in
question because the inspector cited Citation No. 3857525, issued
on October 4, 1992, as the underpinning, and that citation was
ftot produced by MSHA's counsel in the course of the hearing.
Even if the proper underpinning is established, Costain Coal
takes the position that the facts presented in this case do not
justify the inspector's unwarrantable failure finding.
Notwithstanding its failure to produce the underlying
citation recorded by the inspector in support of the order, MSHA
points out that Costain has conceded a previously issued section
104(d) (1) Citation No. 3552700,-··0ctober 16, 1992.
Since Costain
did not contest that citation, MSHA concludes that the contested
Order in this case was properly issued under the sequence
requirements found in section 104{d) of the Act.
I agree with MSHA's position with respect to the procedural
correctness associated with the section 104(d) "chain" and I
conclude and find that the previously issued section 104(d) (1)
citation of October 16, 1992, which was not contested, may serve
as a proper underpinning for the order issued by the inspector in
this case. However, for the reasons which follow, I cannot
conclude that the disputed unwarrantable failure finding of the
inspector is supportable.
The inspector cited two areas where he observed coal
accumulations. He concluded that the 4 to 12 inch deep coal at
the conveyor head drive had existed "for several shifts". At the
second location, outby the head drive and extending for a
distance of 150 feet, he observed spillage at several places that
he believed had existed "for awhile" (Tr. 18). It seems clear to
me that the inspector did not know how long the accumulations in
question had existed, and he simply concluded that from the
amount of coal he observed that it was there "for sometime". The
respondent's evidence, including the belt examination book
entries for at least four days prior to the inspection on
October 29, confirmed some spillage along the belt line, but not
to the extent that it existed at the head drive at the time of
the inspection. Indeed, the inspector admitted that he did not
know the extent of any earlier spills or accumulations (Tr. 124).
The inspector's testimony concerning the description of the
accumulations outby the head drive and down the entry ranges from
sparse to nil.
The inspector alluded to prior coal accumulation citations
that he issued at the mine, but there is no evidence that they

2183

were at the same cited locations that were cited during the
inspection in question, and although the inspector believed that
the respondent needed to improve "on their rock dust applications
and accumulations", he confirmed that the respondent has an
effective mine examination program to correct equipment and
permissibility problems and has "greatly reduced its repeat
violations" (Tr. 28) .
The respondent's belt examination books contain notations by
the belt examiner for the preceding work shifts which reflect
"light to medium" spillage in the crosscuts, and "good" spillage
condition. Other entries show some header spillage which was
cleaned up, and belt mechanic Benjamin Wilson testified credibly
that when he observed the area at the start of the shift before
the inspector's arrival, he observed "an inch of coal and no
problems" and left the area. When he was called back to the
area, he observed the spill cited by the inspector and he was
informed by someone that it -was caused by a belt rubber skirt
that had come loose and caused the coal on the belt to spill over
the edge and accumulate.
Certified belt examiner Robert Bailey, who was responsible
for the 11-C belt, testified that he routinely checks the belts
once or twice a day. He confirmed that he found some spillage
around the header the day before the inspection but cleaned it
up. He confirmed that belt supervisor Ricky Phillips informed
him that belt examiner Wilson had informed him that a displaced
belt rubber skirt had caused some spillage where the 11-B and
11-C belts came together, but that it had been cleaned up, and
Mr. Bailey was told to watch it to avoid additional spillage.
Although Mr. Phillips did not testify, respondent's loss
prevention director Clifford Burden introduced a copy of Mr.
Phillips 0 notes (Exhibit R-2), which contain notations concerning
the defective skirt device which all of the respondent's
witnesses believed caused the spillage cited by the inspector.
After careful review of all of the testimony in this case, I am
not convinced that the cited coal accumulations existed for an
unusual or protracted period of time prior to the arrival of the
inspector on the scene.
The inspector confirmed that he was informed by mine
management personnel of the belt problem at the time of his
inspection and that people were assigned to clean up the
spillage. The inspector testified that he had no reason to doubt
what he was told. Although he indicated that someone had
mentioned a problem with belt splices and tears, and he suggested
that this way have caused the spillage problem, I take note of
the fact that the inspector abated the violation after the
spillage was simply cleaned up and the replacement of the belt
was accomplished at some later time.

2184

I conclude and find that the respondent's evidence supports
a reasonable conclusion that the coal spillage and accumulations
found by the inspector were the result of the defective rubber
belt skirting problem described by the respondent's witnesses.
The inspector did not question the respondent's contention that
people were assigned to take care of the spillage in question
(Tr. 124).
However, the inspector questioned why no one was there when
be was in the area. In my view, the fact that no one was
shovelling at the precise moment the inspector appeared on the
scene, does not constitute "aggravated conduct" amounting to an
unwarrantable failure to comply with the requirements of
section 75.400.
Based on the foregoing findings and conclusions, and after
careful review and consideration of all of the testimony and
evidence in this case, I conclude and find that MSHA has failed
to prove that the violation in question constituted an
unwarrantable failure on the part of Costain Coal. Under the
circumstances, the inspector's finding of an unwarrantable
failure IS VACATED, and the section 104(d) (1) order IS MODIFIED
to a section 104(a) citation.
Significant and Substantial Violation
A "significant and substantial" violation is described in
section 104(d) (1) of the Mine Act as a violation "of such nature
as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard."
30 C.F.R. § 814(d) (1). A violation is properly designated
significant and substantial "if, based upon the particular facts
surrounding the .violation there exists a reasonable likelihood
that the hazard contributed to will result in an injury or
illness of a reasonably serious nature." Cement Division,
National Gypsum Co., 3 FMSHRC 822, 825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the
· Commission explained its interpretation of the term "significant
and substantial" as follows:
In order to establish that a violation of a
mandatory safety standard is significant and
substantial under National Gypsum the Secretary of
Labor must prove:
(1) the underlying violation of a
mandatory safety standard; (2) a discrete safety
hazard--that is, a measure of danger to safetycontributed to by the violation; (3) a reasonable
likelihood that the hazard contributed to will result
in an injury; and (4) a reasonable likelihood that the
injury in question will be of a reasonably serious
nature.

2185

In United States steel Mining Company, Inc., 7 FMSHRC 1125,
1129, the Commission stated further as follows:
We have explained further that the third element of
the Mathies formula "requires that the Secretary
establish a reasonable likelihood that the hazard
contributed to will result in an event in which there
is an injury." u.s. Steel Mining Co., 6 FMSHRC 1834,
1836 (August 1984). We have emphasized that, in
accordance with the language of section 104(d) (1), it
is the contribution of a violation to the cause and
effect of a hazard that must be significant and
substantial. u.s. Steel Mining Company, Inc., 6 FMSHRC
1866, 1868 (August 1984); u.s. steel Mining Company,
Inc., 6 FMSHRC 1573, 1574-75 (July 1984).
The question of whether any particular violation is
significant and substantial must be based on the particular facts
surrounding the violation, including the nature of the mine
involved, secretary of Labor v. Texasgulf, Inc., 10 FMSHRC 498
(April 1988): Youghiogheny & Ohio Coal Company, 9 FMSHRC 2007
(December 1987).
In support of the inspector's "S&S" finding, MSHA asserts
that it is undisputed that there was a large and deep
accumulation of loose coal and coal dust on the cited 11-C belt
line at the time of the inspection. MSHA concludes that there
are "clearly a confluence of factors sufficient to find that an
ignition was reasonably likely to result from this accumulation".
In support of this conclusion, MSHA states that the mine
liberates a great deal of methane, has a history which includes a
deadly explosion in 1989y that the belt was running in coal, and
that a number of belt rollers were sticking or had other
problems. Given this combination, MSHA further concludes that it
would take a very short time for an ignition to occur.
The respondent asserts that the accumulations would have
been cleaned up in the normal course of business, and that the
11-B header was equipped with a spray fire suppressant system to
attack any fire, and that co monitors were located along the
beltway to alert the respondent about such an event. In response
to these arguments, MSHA points out that the next person who
would have been in the area according to the respondent's normal
course of business would be the preshift examiner for the second
shift, and he would not have been in the area for a number of
hours. With regard to any fire, MSHA states that everyone
testifying in this case agreed that the sprays located at the
head drive would be inadequate to deal with an ignition down the
beltline. As for the CO monitor, MSHA points out that it
notifies someone on the surface after smoke or heat are detected.
MSHA believes that a serious mine fire could occur during the
four or five minutes travel time required under normal

2186

circumstances given the location of the miners working inby and
the speed at which a fire can spread in the high presence of
methane. Further, MSHA believes that it cannot be assumed that
the miners could travel the same path or in the same amount of
time as under normal circumstances.
Although Inspector Milburn testified that he observed no
problems with the beltline itself, other than the spillage that
he cited, he confirmed that the belts were running at the time of
his observations, and that the accumulations were dry and black
in color. He further testified that the 11-B "short belt" dumped
coal onto the 11-C "main line" belt, and that at the back side
and head drive of the 11-B belt where he observed a large amount
of spillage, 4 to 12 inches in depth, the belt was running in the
spillage for a distance of 10 or 15 feet. From that point outby
for a distance of approximately 150 feet along the 11-c beltline,
the inspector observed similar coal spillage along the side of
the belt. He confirmed that the mine is a "gassy" mine and that
it is on a ten-day "spot inspection" cycle because of the amount
of methane liberated (Tr. 16-23).
Inspector Milburn testified that most underground mine fires
occur at belt conveyor entries where coal is transported out of
the mine, and that fires are started by stuck belt rollers or the
belt rubbing against the belt frame (Tr. 24). In the instant
case, the inspector believed that the belt running through the
combustible coal accumulations at the 11-B belt head drive would
result in friction against the belt frame, and that the belt
rollers turning through these accumulations would create and
provide a heat source (Tr. 23-24).
The belt inspection reports for the 11-c belt (Exhibit R-1),
for the three shifts on October 28, 1992, the day before the
accumulations were observed by the inspector on October 29, 1992,
identify eleven (11) rollers by number. The third shift report
for October 29, 1992, for that same belt also contains a notation
concerning those same rollers. Although the reports do not
further explain these entries, and the individuals who made them
were not called to testify, respondent's loss control director
Burden testified that identifying the rollers by number indicates
a problem with the roller, such as sticking or a loose bearing,
but that "sticking would be the main thing" (Tr. 70).
The respondent's position that the cited accumulations did
not constitute an "S&S" violation because the accumulations would
have been detected in the ordinary course of business and that
any fire would have been detected or taken care of by the co
monitoring system is not well taken and it is rejected. Although
the inspector made reference to a fire suppression spray at the
head drive, he pointed out that while it may have taken care of a
fire at that particular location, it would have no effect on the

2187

accumulations outby that location for a distance of some 150 feet
down the 11-C beltline. The inspector further pointed out that
the co monitoring system along the beltline would not control any
fire and that the system only serves to indicate the location of
a fire {Tr. 24-25).
The respondent's belt mechanic, Robert Bailey, testified
that the fire suppression sprinkler and sensors at the belt head
drive would activate in the event of a fire, and that water would
automatically be sprayed on the head drive and the sensors would
shut the belt down (Tr. 85-86). However, Mr. Bailey confirmed
that the CO monitoring system deals with the entire belt system,
and that the water sprays and sensors located at the head drives
serve only the head drives, and if there were a fire down the
beltline where the belt is running in coal or in a major
spillage, the head drive sprays would not provide water at those
locations. He also confirmed that the co monitoring system along
the beltlines, which· is the only defensive fire suppression
system available at those locations, including the location of
the major spillage where the rubber belt skirting was located,
may or may not detect a fire (Tr. 97-98).
Based on the testimony and evidence in this case it would
appear to me that the coal spillage resulting from the backed-up
rubber skirting at the belt head drive was causing a rather rapid
buildup of accumulations of dry, black, combustible coal
materials under the back of the head drive as well as outby along
the 11-C beltline. The credible testimony of the inspector
establishes that the belt and belt rollers were running and
turning through these coal accumulations, and I find that they
were potential sources of ignition. Further, although there is
no direct evidence that any of the eleven belt rollers along the
beltline were in fact sticking, based on the testimony of the
respondent's own witness (Burden), as corroborated by the section
inspection reports, there was a problem with the rollers.
Indeed, Mr. Burden indicated that they were most likely sticking.
I have concluded that a violation of section 75.400, has
been established, and the violation has been affirmed. After
careful consideration of all of the evidence and testimony, I
conclude and find that the cited accumulations of loose coal,
coal dust, and float coal dust, which I conclude were combustible
materials within the meaning of section 75.400, constituted a
discrete hazard of a potential mine fire. The belt and belt
rollers were turning in the accumulations at the belt head drive
while the belts were running, and some of the rollers along the
beltline were more than likely sticking, thereby creating
potential ready sources of ignition. Although there is some
testimony that water sprays were located at the immediate head
drive, belt mechanic Bailey confirmed that if a fire were to
occur along the beltline where there is major spillage, and the
belt is turning in the coal, there would be no available water

2188

because the sprays are only located at the head drives and not
along the belt. Although co monitors are installed along the
beltline, the evidence reflects that such monitors only serve to
signal the existence and location of smoke or fire, and do not
act as fire suppression devices. Further, Mr. Bailey indicated
that these sensors may or may not detect a fire at a major
spillage along the beltline (Tr. 98).
In view of the foregoing, I conclude and find that in the
normal course of continued mining at the time the inspector
observed the cited coal accumulations, it was reasonably likely
that an ignition would have occurred as the dry black combustible
coal continued to accumulate and turn in the belt and rollers,
and that a belt fire was reasonably likely to occur as a result
of these accumulations and ready sources of ignition that were
present. I further conclude and find that in the event of a belt
fire, it would be reasonably likely that the men on the section
would suffer smoke inhalation, and fire related injuries of a
reasonably serious nature. Under the circumstances, I conclude
and find that the violation was significant and substantial
(S&S), and the inspector's finding in this regard IS AFFIRMED.
Size of Business and Effect of Civil Penalty Assessment on the
Respondent's Ability to Continue in Business
The pleadings reflect that as of January 6, 1993, the mine
had an annual production of 2,021,177, and the overall production
for all of the respondent's mines was 12,670,082. I conclude and
find that the respondent is a large mine operator. In the
absence of any evidence to the contrary, I further conclude and
find that payment of the civil penalty assessment for the
violation that was litigated and affirmed in this case will not
adversely affect-the respondent's ability to continue in
businesso
History of Prior Violations
The respondent's history of prior violations for the period
July 23v 1990, through July 22, 1992, reflects that the
respondent paid $211,195, in civil penalties for 1,239
violations. The print-out reflects 165 prior violations of
section 75.400, six (6) of which were issued as section 104(d) (2)
orders. Considering the size of the respondent's mining
operations, I cannot conclude that its overall compliance record
is particularly bad. However, given the number of past
violations for coal accumulations, it would appear to me that the
respondent needs to pay closer attention to its cleanup practices
and I have considered this in the penalty assessment that I have
made for the violation.

2189

Gravity
Based on my "S&S" findings and conclusions, I find that the
violation was serious.
Negligence
I conclude and find that the respondent failed to exercise
reasonable care to insure that all of the cited accumulations
were timely removed from the mine, and that this failure on its
part constitutes a moderate degree of negligence.
Good Faith Compliance
The record establishes that the violation was timely abated
in good faith.
~ivil

Penalty Assessment

On the basis of the foregoing findings and conclusions, and
taking into account the civil penalty assessment criteria found
in section 110(i) of the Act, I conclude and find that a civil
penalty assessment of $2,000, is reasonable and appropriate.
ORDER
In view of the foregoing findings and conclusions, IT IS
ORDERED AS FOLLOWS:
1.

Section 104(d) (1) "S&S" Order No. 3553244,
October 29, 1993, 30 C.F.R. § 75.400, IS
MODIFIED to a section 104(a) "S&S" citation,
and the respondent IS ORDERED to pay a civil
penalty assessment of $2,000, for the
violation.

2.

Section 104(d) (1) "S&S" Order No. 3552700,
October 16, 1992, citing a violation of
30 C.F.R. § 75.1704, IS MODIFIED to a
section 104(d) (1) "S&S" citation, and the
respondent IS ORDERED to pay the agreed upon
settlement amount of $4,000, for the violation.

3.

Section 104(d) (1) non-"S&S" Order No. 3552934,
october 16, 1992, citing a violation of
30 C.F.R. § 75.220, IS MODIFIED to a section
104(a) non-"S&S" citation, and the respondent
IS ORDERED to pay the agreed upon settlement
amount of $500, for the violation.

4.

Section 104(d) (2) "S&S" Order No. 3552424,
March 17, 1992, citing a violation of 30 C.F.R.

2190

§ 75.316, IS MODIFIED to a section 104(a) "S&S"
citation, and the respondent IS ORDERED to pay
the agreed upon penalty amount of $500, in
settlement of the violation.

Payment of the aforementioned civil penalty assessments,
including the settlement amounts, shall be made to the petitioner
(MSHA) within thirty (30) days of the date of these decisions and
Order. Upon receipt of payment, these matters are dismissed.

4~~

Administrative Law Judge

Distribution:
R. Eberley Davis, Legal Affairs Manager, Costain coal Inc.,
P.O. Box 289, sturgis, KY .42459 (Certified Mail)
carl B. Boyd, Esq., 223 First Street, Henderson, KY
(Certified Mail)

42420

Mary Sue Taylor, Esq., Office of the Solicitor, u.s. Department
of Labor, 2002 Richard Jones Road, Suite B-201, Nashville, TN
37215 (Certified Mail)
jm1

2191

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 1Oth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 2 01993
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.
PUERTO RICAN CEMENT COMPANY,
Respondent

CIVIL PENALTY PROCEEDINGS
Docket No. SE 92-196-M
A. C. No. 54-00001-05522
Docket No. SE 92-233-M
A. C. No. 54-00001-05523
Ponce cement Plant

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. SE-92-197-M
A. C. No. 54-00001-05504 BOY
Ponce Cement Plant

MAR-LAND INDUSTRIAL
CONTRACTORS INCORPORATED,
Respondent
DECISION

Appearances:

Jane Snell Brunner, Esq., Office of Solicitor,
u.s. Department of Labor, New York, New York,
for Petitioner;
Daniel R. Dominguez, Esq., and Miquel A. Maza,
Esq., Law Office Dominguez & Totti, Hato Rey,
Puerto Rico 1 for Respondents.

Before:

Judge Barbour
STATEMENT OF THE CASE

In these consolidated civil penalty proceedings, brought by
the Secretary of Labor ("Secretary") against Puerto Rican Cement
Company ("Puerto Rican Cement") and Mar-Land Industrial
Contractors, Incorporated ("Mar-Land") pursuant to sections
105(d) and 110(a) of the Federal Mine Safety and Health Act of
1977 ("Mine Act" or "Act"), 30 u.s.c. §§ 815(d), 820(a), the
Secretary charges Puerto Rican Cement with three violations of
mandatory safety standards for surface metal and nonmetal mines
found in Part 56, Title 30, Code of Federal Regulations
("C.F.R.") and Mar-Land with two violations. In addition, the
Secretary asserts that four of the alleged violations were
significant and substantial contributions to mine safety hazards
( 11 S&S 11 violations).

2192

All of the alleged.violations were cited on December 16,
1991, by inspectors of the Secretary's Mining Enforcement and
Safety Administration at Puerto Rican Cement's Ponce Cement
Plant, a cement processing plant located at Ponce, Puerto Rico.
In answer to the Secretary's subsequent proposals for the
assessment of civil penalties, Puerto Rican Cement denied that
the violations had occurred, and argued in the alternative that
in any event the employees involved in the violations either were
under the exclusive control of Mar-Land, were employees of
Mar-Land, or that the area involved was under the exclusive
control and supervision of Mar-Land. For its part, Mar-Land
denied the violations.
The matters were among a series of cases called for hearing
in Hato Rey, Puerto Rico. Shortly before the scheduled hearing,
counsel for Mar-Land, Enrique M. Bray, requested a continuance,
stating he was required to appear in a case in Federal District
Court in San Juan on the same·day as the hearing. Because the
hearing in the Puerto Rican Cement\Mar-land cases had long been
scheduled and because a continuance would have unduly prolonged
the cases, I denied the motion. counsel then moved for
permission to withdraw. I advised counsel that I would permit
him to withdraw only if Mar-Land obtained replacement counsel.
This was done when counsel for Puerto Rican cement entered an
appearance on Mar-Land's behalf as well, and I then granted Mr.
Bray's motion to withdraw. Tr. 5.
At the hearing, counsel speaking on behalf of both
Respondents, stated that the recent interview of the Respondents'
potential witnesses had caused the companies to re-evaluate their
positions. Counsel stated:
The last thing that Puerto-Rican Cement
and Mar-Land want to ever give the impression
is that Puerto Rican Cement or Mar-Land will
go into a case with witnesses that may not be
stating the truth • • • and Puerto Rican
Cement and Mar-Land want to make it very
clear that they would never go into a
situation for creating a credibility issue,
when there is no credibility issue.
so, under those circumstances, Mar-Land
• and . • • Puerto Rican Cement will
accept liability . • • .
Tr. 6-7. Counsel then stated that both companies withdrew their
contests of the alleged violations and 11 accept[ed] the fine[s]."
Tr. s.
In response, I expressed my concern about the Respondents'
late decision to admit liability. I noted that had theirs been
the only cases to be heard, the government would have been put to
unnecessary expense arranging for the hearing, and I noted that
2193

it was incumbent upon counsel to be more expeditious in
evaluating cases. I expressed the expectation that in the future
Puerto Rican Cement and Mar-Land fully would meet their duty in
this regard. Tr. 8. Counsel stated that he and co-counsel were
"very conscious" of their obligations. Tr. 9.
I then inquired of counsel for the Secretary whether the
penalties proposed for the admitted violations were commensurate
with the statutory penalty criteria. counsel stated that she
believed they were and added that she had no objection to
Respondents• withdrawing their contests of the penalties.
CONCLUSION
After review and consideration of the pleadings and
submissions, I agree with counsel for the Secretary and find that
the proposed penalties faithfully reflect the statutory civil
penalty criteria and are each appropriate for the subject
admitted violations. Accordingly; the civil penalties in these
matters are assessed as follows:
PUERTO RICAN CEMENT
Docket No. SE 92-196-M
Citat;Lon
3878262
3878266

Date
12/16/91
12/16/61

30 C.F.R. §
56.16009
56.12030

Assessment
$98
$98

Docket No. SE 92-233-M
:Citation
3878268

Date
12/16/91

30 C.F.R. §
56.18002(a)

Assessment
$20

MAR-LAND

Docket No. SE 92-197-M
Citation
3878261
3878264

Date
12/16/91
12/16/91

30 C.F.R. §
56.16009
56.12030

Assessment
$136
$112

ORDER
The citations referenced above are AFFIRMED. Puerto Rican
Cement and Mar-Land are ordered to pay civil penalties for the
violations as assessed above within thirty (30) days of the date
of this decision and upon receipt of payment this proceeding is
DISMISSED.

/) tV;f/{!£~~
Davia F. Barbour
Administrative Law Judge
2194

Distribution:
Jane snell Brunner, Esq.; Office of the Solicitor,
u.s. Department of Labor, 201 Varick Street, Room 707, New York,
NY 10014 {Certified Mail)
Daniel R. Dominguez, Esq., Miquel A. Maza, Esq., Dominguez &
Totti, P.o. Box 1732, San Juan, PR 00919-1732 (Certified Mail)
fepy

2195

PBDBDL .K:IIIB SAI'B'l'Y AliD HEALTH RBV:rD COIIXJ:SSIOB

OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 2 21993
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. SE 93-9
A. C. No. 40-03011-03534

v.
S & H MINING, INC.
Respondent

Docket No. SE 93-10
A. C. No. 40-03011-03535

.. Docket No. SE 93-98

A. C. No. 40-03011-03540
S & H Mine No. 7

DECISION

Appearances:

Thomas A. Grooms, Esq., Office of the Solicitor,

u.s. Department of Labor, Nashville, Tennessee,

for the Petitioner;
Imogene A. King, Esq., Frantz, McConnell & Seymour,
Knoxville, Tennessee, for the Respondent.

Before~

Judge Feldman

These cases ara before me as a result of petitions for civil
penalties filed by the Secretary of Labor pursuant to section
105(d) of the Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 801 et ~~ (the Act). These proceedings were
conducted on September 28 and September 29, 1993, in Knoxville,
Tennessee. Mine Safety and Health Administration Inspector
Don A. McDaniel testified on behalf of the Secretary. The
respondent called Paul G. Smith, President of s & H Mining,
Incorporated. The parties waived the filing of posthearing
briefs.
These matters concern a 104(a} citation and ten 104(d)
orders that were issued as a result of the respondent's alleged
unwarrantable failure. The total civil penalty proposed by the
Secretary for these 11 alleged violations is $27,420.00. At the
hearing, I issued a bench decision disposing of the 104(a)
citation in issue and three of the 104(d) orders in question.
After extensive testimony and several adjournments for the
purpose of settlement discussions, the parties proffered a

2196

settlement motion for the rema1n1ng seven 104(d) orders which was
granted on the record. This decision formalizes my bench
decisions and incorporates the parties' settlement agreement.
The substance of my bench decisions and the parties' approved
settlement result in a civil penalty assessment totaling
$10,775.00.
Bench Decisions
The following alleged violations 1 concern the respondent's
failure to make current annotations to its mine map for its No. 3
Right Section; the respondent's lack of adherence to its approved
roof-control plan in its No. 3 Right Section; and mud and water
conditions observed by McDaniel in the respondent's main entry
intake escapeway. The text of the bench decisions concerning
each of these four alleged violations, with non-substantive
edits, is as follows:
Order No. 3382919 (Gov. Ex. 3) was issued on July 21,

1992, by Inspector McDaniel for an alleged violation of
section 75.1202. This mandatory safety standard
requires that mine maps must be kept up-to-date with
temporary notations and revisions. The testimony of
McDaniel was that updated maps of different entries are
important because once an entry is sealed, there is no
way of determining the configuration of the sealed
entry. If there is any subsequent mining adjacent to a
sealed entry, it is important for the sealed area to be
accurately reflected on a map in order to avoid
unanticipated structural problems.
McDaniel testified that the map he observed during his
July 21, 1992, inspection did not reflect pillars after
the 35th crosscut. Therefore, pillar rows 35, 36 and
37 were not depicted on the map.
However, the testimony is undisputed that on June 2,
1992, approximately seven weeks prior to the date
McDaniel issued this order, the respondent submitted a
map to MSHA that was accompanied by its proposed
ventilation plan that illustrated everything midway
through the 37th row of pillars. Thus, the only area
not shown on the map submitted to MSHA on June 2, 1992,
that was inconsistent with McDaniel's observations on
July 21, 1992, was essentially the No. 1 through No. 6
entries between the 37th and 38th crosscut outby.

1

The parties stipulated that the cited mandatory health and
safety standards contained in 30 C.F.R. Part 75, revised as of
July 1991, shall apply in these proceedings.
(Vol. II, tr. 4).

219 7

As such, the mine map that MSHA had on June 2 was
substantially accurate, even though McDaniel may have
been shown a mine map that was less accurate during his
inspection. Consequently, I find that the likelihood
of injury is substantially reduced because the only
inaccuracy on the map in MSHA's possession (which is
also maintained by the respondent) is the lack of the
38th crosscut.
In summary, I am crediting the testimony of McDaniel
that he was shown a map without current annotations.
However, the substantially accurate June 2 Map is a
significant mitigating factor. Therefore, I am
modifying Order No. 3382919 to a 104(a) citation,
and I am deleting the significant and substantial
designation. I am also lowering the degree of the
respondent's negligence from high to moderate. The
penalty assessed for this citation is $200.00. (Tr.
Vol. II, 43-47).
...
Order No. 3382964 (Gov. Ex. 7) was issued by McDaniel

on July 23, 1992, for an alleged violation of section
75.220 for the respondent's purported failure to adhere
to its approved roof-control plan. The respondent was
cited for beginning to mine a pillar by making a
38 inch wide cut in the pillar without first installing
timbers in the outby crosscut. This cut was witnessed by
McDaniel. The respondent has stipulated to the fact of a
technical violation but has asserted that the cut was
inadvertently made by the continuous miner operator during
the cleaning of an entry.
The Secretary has the burden of proving that the pillar
was being mined. McDaniel arrived at the respondent's
mine on July 23 at 6:15 a.m. Order No. 3382964 was
issued at 1:30 p.m. The continuous miner operator,
Steve Phillips, was aware of McDaniel's presence at the
mine. It is inconceivable that Phillips would mine a
pillar without setting timbers knowing that McDaniel
was on the premises. In view of the angle and size of
the cut (38 inches in width), the Secretary has failed
to meet his burden of establishing that this was a
willful rather than a negligent act. Accordingly, I am
removing the unwarrantable failure designation.
The integrity of the pillars prior to installation of
pertinent timbers is fundamental to the roof support
system. Therefore, I am affirming the significant and
substantial characterization of this violation.
Accordingly, Order No. 3382964 is modified to a
significant and substantial 104(a) citation with a

2198

reduction in the degree of associated negligence from
high to moderate. A civil penalty of $400.00 is
assessed. (Tr. Vol. II, 56-58).
Order No. 3382962 (Gov. Ex. 14) was issued by McDaniel
on July 22, 1992, for an alleged failure by the
respondent to follow its approved roof-control plan in
violation of section 75.220. The plan required the
first pillar cut to be 13 feet wide. However, due to
the dimension of the entries and the size of the
continuous miner, the respondent's first cut was wider
than the approved width. After the first cut, the
respondent was able to maneuver the continuous miner to
comply with the subsequent pillar cuts in its roofcontrol plan. (See tr. VOL. II, 66-68}.
McDaniel has confirmed that there was an impossibility
of performance with regard to the width of the first
cut. However, it is incumbent on the operator to seek
modification of its existing roof control plan if it
cannot be followed. Any other approach would encourage
the operator to ignore its approved roof-control plan
if it finds that it is unwilling or unable to comply
with it. Such unilateral action by the operator would
render the roof control approval process meaningless.
Significantly, the evidence reflects that the roofcontrol plan with respect to the first pillar cut has
never been followed. Therefore, I am attributing this
violation to the respondent's unwarrantable failure.
Turning to the issue of significant and substantial,
the roof control-plan was ultimately modified to
essentially ·conform to the respondent's method of
initial pillar cut. Thus, I am unable to conclude that
the respondent's mining in this instance was
structurally unsound. Moreover, the evidence does not
reflect that any personnel were exposed to unsupported
roof. Therefore, I am deleting the significant and
substantial designation.
The continued operation in violation of the roof
support plan is a serious matter. Thus, I am affirming
Order No. 3382962 as a 104(d) order and I am assessing
a civil penalty of $2,100.00. (Vol. II, tr. 84-87).
Citation No. 3382967 (Gov. Ex. 2) was issued by
McDaniel on August 10, 1992, for an alleged significant
and substantial violation of section 75.1704 which
requires maintenance of escapeway passages to ensure
passage at all times. The citation noted mud and rock

2199

from the portal inby to the No. 2 head drive in the
main entry intake escapeway.
McDaniel testified that the escapeway in the No. 3
Right Section had been recently cleared and was well
maintained.
(See Vol. II, tr. 119). The photographic
evidence and the testimony support the respondent's
contention that there was also a recent attempt to
clear the main entry intake escapeway of mud and water.
However, the attempted clearing was unsuccessful
because the scoop became stuck in ruts in the mud.
These ruts are clearly visible in the photographs
proffered by the respondent.
(Resp. ex. 12). Thus, I
find that the respondent's effort to clear this area,
as evidenced by these ruts, is a mitigating factor.
However, consistent with the Commission's decision in
Eagle Nest, Inc~, 14 FMSHRC 1119 (July 1992), I
conclude that mud and ..water in a primary escapeway
creates a hazard that, when viewed in the context of
continued mining operations, is reasonably likely to
result in a slip and fall injury of a reasonably
serious nature. Therefore, I am sustaining this 104(a)
citation as significant and substantial and assessing a
civil penalty of $75.00.
(Tr. VOL. II, 119-122).
Approved Settlement Agreement
As noted above, the parties' motion to settle the seven
remaining 104(d) orders in these proceedings was granted on the
record. Order Nos. 3382920, 3382961 and 3382918 concern the
respondent's bleeder system in its No. 3 Right Section. These
orders concern the respondent's purported failure to comply with
its approved ventilation plan; the respondent's failure to
adequately ventilate the section; and the respondent's failure to
perform weekly examinations for hazardous conditions in its
bleeder system. McDaniels' significant and substantial
designations with respect to these citations were retained. The
settlement agreement, however, acknowledged that the respondent
was in the process of mining through the 36th crosscut between
the 7th and 8th entry at the time of the inspection. This
operation ultimately cleared a blockage in the bleeder system
which permitted the free flow of return air.
In addition, the respondent was operating in an area of poor
roof conditions which interfered with weekly hazard examinations.
In view of these mitigating circumstances, the terms of the
settlement removed the unwarrantable failure findings with

2200

respect to these violations. Therefore, these orders were
modified to reflect 104(a) citations. Consequently, the
Secretary moved to substantially reduce the civil penalties for
these citations.
The parties settlement agreement did not disturb the
significant and substantial or unwarrantable failure designations
for Order Nos. 3382915, 3382916 and 3382917. These orders
concern violations of the respondent's approved roof-control plan
and pillar mining methods that exposed the continuous miner
operator to unsupported roof.
Finally, the Secretary moved to vacate Order No. 3382914.
This order involved an alleged violation of the respondent's
approved roof control-plan with respect to pillar No. 38.
However, due to poor roof conditions, McDaniel was unable to
position himself to clearly observe the condition of this pillar.
Therefore, the Secretary has concluded that there is insufficient
evidence to support the fact of. the cited violation.
As a final matter, there appears to be an animus between
MSHA inspectors and the respondent's personnel. Both McDaniel
and Smith advised me that it is not uncommon for the respondent's
employees to disagree with the objective observations of the
inspectors. For example, in these proceedings, the respondent
has denied McDaniels' testimony concerning missing timbers.
However, there is no evidence that McDaniels was ever advised by
the respondent at the inspection of its belief that the subject
timbers were in fact present.
Therefore, I have urged the parties to initiate a voluntary
procedure whereby any dispute concerning the objective findings
of the inspectors should be conveyed in writing by the
respondent 1 s personnel to the inspector. If a disagreement
remains, in the spirit of good faith and cooperation, the
inspector should initial and date the written objection which
should be retained by the respondent. This written objection
will serve to document and preserve the respondent's position in
the event of subsequent litigation. McDaniel and Smith, the
respondent 1 s president, have both indicated that this procedure
would be helpful.
(See vol. II, tr. 172-184).
ORDER
Consistent with the above bench rulings, IT IS ORDERED that:
1. Order No. 3382919 IS MODIFIED to a 104(a) citation, thus
reducing the degree of associated negligence from high to

2201

moderate. In addition, the significant and substantial
designation is deleted. The civil penalty assessed for this
citation is $200.00.
2. Order No. 3382964 IS MODIFIED to a 104(a) citation, thus
reducing the degree of underlying negligence from high to
moderate. The civil penalty assessed for this citation is
$400.00.
3. Order No. 3382962 IS MODIFIED to remove the significant
and substantial designation and is affirmed as modified. A civil
penalty of $2,100.00 is assessed for this order.
4. Citation No. 3382967 IS AFFIRMED.
pay a civil penalty of $75.00.

The respondent shall

Consistent with my approval of the parties' settlement
agreement, IT IS FURTHER ORDERED that:
5. Order No. 3382920 IS MODIFIED to a 104(a) citation, thus
reducing the degree of negligence from high to moderate. The
respondent has agreed to pay a civil penalty of $400.00.
6. Order No. 3382961 IS MODIFIED to a 104(a) citation, thus
reducing the degree of negligence from high to moderate. The
respondent has agreed to pay a civil penalty of $400.00.
7. Order No. 3382918 IS MODIFIED to a 104(a) citation, thus
reducing the degree of negligence from high to moderate. The
respondent has agreed to pay a civil penalty of $1,200.00.
So Order No. 3382915 IS AFFIRMED. The respondent has
agreed to pay a civil penalty of $2,500.00.
9o Order No. 3382916 IS AFFIRMED. The respondent has
agreed to pay a civil penalty of $2,500.00.
10o Order No. 3382917 IS AFFIRMED. The respondent has
agreed to pay a civil penalty of $1,000.00.
11. Order No. 3382914 IS VACATED.
IT IS FURTHER ORDERED that the respondent shall pay, within
30 days of the date of this decision 1 a total civil penalty of

2202

$10,775.00 in satisfaction of the above citations and orders. 2
Upon receipt of payment, these
ARE DISKISSBD.
,.

~~~((23 §;:l

-->

JEROLD FELDMAN
Administrative Law Judge
Distribution:
Thomas A. Grooms, Esq., Office of the Solicitor, u.s. Department
of Labor, 2002 Richard Jones Road, suite B-201, Nashville, TN
37215 {Certified Mail)
Imogene A. King, Esq., Frantz, McConnel & Seymour, P.O. Box 39,
Knoxville, TN 37901 (Certified Mail)

/11

2

The $10,775.00 total civil penalty assessed in these cases
represents: a $75.00 penalty assessed in Docket No. SE 93-9 for
Citation No. 3382967; a $1,400.00 penalty assessed in Docket No.
SE 93-10 for modified Citation Nos. 3382919, 3382920, 3382961 and
3382964; and a $9, 300_. oo penalty assessed in Docket No. 93-98 for
Order Nos. 3382915, 3382916, 3382917 and modified Citation No.
3382918.

2203

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 1Oth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

OCT ~ 6 1~93

CIVIL PENALTY PROCEEDING
Docket No. KENT 92-964
A.C. No. 15-16678-03521
No. 4 Mine

v.
KIAH CREEK MINING COMPANY,
Respondent

DECISION APPROVING SETTLEMENT
Before:

Judge Barbour
Statement of the Proceeding

This proceeding concerns proposals for assessment of a civil
penalty filed by the Petitioner against the Respondent pursuant
to Section 110(a) of the Federal Mine Safety and Health Act of
1977, 30 u.s.c. § 820(a), seeking a civil penalty assessment for
one alleged violation of a certain mandatory safety standard
found in Part 77, Title 30, Code of Federal Regulations.
The parties now have decided to settle the matter, and they
have filed a motion pursuant to Commission Rule 30, 29 C.F.R.
§ 2700.30, seeking approval of the proposed settlement.
The
citation, initial assessment, and the proposed settlement amount
is as follows~
Citation No.
3811870

Date
04/22/92

30 C.F.R.
Section
75.220

Assessment
$94

settlement
$85

In support of the proposed settlement disposition of this
case, the Petitioner has submitted information pertaining to the
six statutory civil penalty criteria found in Section llO(i) of
the Act, included information regarding Respondent's size and
ability to continue in business and history of previous
violations.
In particular, with regard to Citation No. 3811870, the
parties note the violation of the approved roof control plan did
not affect two persons, as indicated by the inspector but rather
affected one.

2204

CONCLUSION

After review and consideration of the pleadings, arguments,
and submissions in support of the motion to approve the proposed
settlement of this case, I find that the proposed settlement
disposition is reasonable and in the public interest. Pursuant
to 29 C.F.R. § 2700.30, the motion IS GRANTED, and the settlement
is APPROVED.
ORDER

Respondent IS ORDERED to pay a civil penalty in the
settlement amount shown above in satisfaction of the violation in
question. Petitioner IS ORDERED to modify the citation to
indicate that only one person was affected. Payment is to be
made to MSHA within thirty (30} days of the date of this
proceeding and upon receipt of payment, this proceeding is
DISMISSED.

, !.-

·r··-. :_<J /

/.1
~- .
_)
"] C" ~'

._....,..

i,.

(..·

w

--;:'.,-r·L',j l ,t.. '\. ._....___ '

David F. Barbour
--·
Administrative Law Judge
(703}756-5232

Distribution:
Mary Sue Taylor, Esq., Office of the Solicitor,
u.s. Department of Labor, 2002 Richard Jones Road, Suite B-201,
Nashville, TN 37215 (Certified Mail)
Mr. Mike Gipson, Mine Manager, Kiah Creek Mining company,
P.O. Box 1409, Pikeville, KY 41502 (Certified Mail)
jepy

2205

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
(303) 844-5267/FAX (303) 844-5268

OCT 2 61993
CIVIL P~NALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. WEST 92-526-M
A.C. No. 04-02251-05524
Slaughterhouse Canyon

v.
ASPHALT, INCORPORATED,·
Respondent

DECISION

Appearances:

J. Mark Ogden, Esq., Office of the Solicitor, U.S.
Department of Labor, Los Angeles, California.
for Petitioner;

Ray E. Ehly, Jr., President, ASPHALT INC.,
El cajon, California, appearing pro se,
for Respondent.

Before;;

Judge Morris

The Secretary of Labor, on behalf of the Mine Safety and
Health Administration ( 11 MSHA 11 ) , charges Respondent Asphalt Incorporated (''Asphalt") with violating safety regulations promulgated
under the Federal Mine Safety and Health Act of 1977 0 30 U.S.C.
§ 801 0 et seq. (the "Act") .
A hearing on the merits was held in San Diego, California,
on August 25 0 1993. The parties waived the filing of post-trial
briefs.
SETTLEMENTS

At the commencement of the hearing, Asphalt moved to
withdraw its contest as to Citation Nos. 3930399, 3930400, and
3930681.
Pursuant to Commission Rule 11, 29 C.F.R. § 2700.11, the
motion to withdraw was GRANTED and it is FORMALIZED in this
decision.
2206

citation No. 3930396
This citation alleges Asphalt violated 30 C.F.R. 56.11002. 1
The citation issued under Section 104(a} of the Act, alleged the
violation was significant and substantial.
The citation reads as follows:
A section of planking in the elevated wooden
walkway, alongside the base belt was rotten.
A person walking in this area could step through
this section and injure a foot or ankle.
[If] there was a handrail located alongside, .a
person would not fall through to the ground below.
Although persons were seldom in the area an injury
was likely to occur.

Based on the evidence, I enter the following:
FINDINGS OF PACT
1.
ALLEN BRANDT, a federal mine inspector, conducted an
investigation of the Slaughterhouse Canyon Mine on April 23,
1991. (Tr. s, 9).
{Tr.

2.
9).

Asphalt is a sand and gravel crushing operation.

3.
When the Inspector arrived at 7 a.m., the plant was not
running as it was down for maintenance. (Tr. 10).
(TrQ

4o
llr

The Inspector identified Citation No. 3930396.
12)
o

5.
Employees would use the elevated walkway on an asneeded basis. (Tr. 12).
6.
The walkway constructed of two by ten planking was
eight to ten feet from the ground. (Tr. 13).

56.11002.

Handrails and toeboards.

Crossovers, elevated walkways, elevated ramps, and
stairways shall be of substantial construction provided
with handrails, and maintained in good condition. Where
necessary, toeboards shall be provided.

2207

7.
The planking at one end of the plank was in a splinered condition. There was a 3- to 4-inch by 10-inch hole in the
planking.
(Tr. 14).
8.
The condition of the planking had existed for a month
or so. It could cause slips, trips, andfor falls.
(Tr. 15).
9.
The Inspector believed a person could suffer a losttime injury. Although a worker could not fall through the planking, he could injure a leg or an ankle. On this basis, the Inspector considered the gravity as "reasonably likely." The Inspector further believed the violation was "S&S."
(Tr. 15, 16).
CONTENTIONS, DISCUSSIONS, AND FURTHER FINDINGS
RAY E. EHLY, JR., President of Asphalt, argues that on the
day prior to the MSHA inspection, the company conducted a routine
monthly safety inspection. Upon finding some safety defects, the
plant was closed and the following morning the first order of
work was to repair the safety deficiencies.
Mr. Ehly argues that it seems self-incriminating, unreasonable, and unfair to be cited while the company was in the process
of doing repairs.
(Tr. 3, 4).
I am not persuaded by this argument. In this case, the evidence shows the defective planking, the missing stop-cord, and
the step-off existed for more than several days.
In this period
of time 1 workers were exposed to the violative conditions. In additionu daily and not monthly inspections are required.
In fact,
Asphaltus evidence in Exhibits R-1 and R-2 shows the company did,
in fact, conduct daily inspections.
ASPHALT'S EVIDENCE
JERRY RICHESON, superintendent and plant manager for Asphalt
since 1970 9 testified for the company.
(Tr. 38).
I find Mr. Richeson 1 s uncontroverted testimony supported by
the daily reports to be credible. On the day of Mr. Brandt's
inspection the plant had been shut down so repairs could be made.
In particular, Mr. Richeson intended to repair the stop-cord and
the step-off at the stairs. 2 (Tr. 39). The defective planking
"did not catch his eye."
(Tr. 39, 44).

2

These violations are discussed, infra.

2208

Mr. Richeson establishes statutory good faith for Asphalt.
However, the evidence shows the violative conditions existed for
at least a few days before the MSHA citations were issued.
Based on the uncontroverted evidence, this citation should
be affirmed. The S&S allegations are discussed infra.
Citation No. 3930397
This citation, issued under 104(a) of the Act, alleged
Asphalt violated 30 C.P.R. § 56.14109(a). 3
The citation reads as follows:
The stop-cord located along the #2 dust belt had
not been reinstalled after construction work was
completed.
If a person fell onto or into the belt, it would not
be able to be stopped.
People were seldom in the area; there were no other
conditions present that would make an injury likely to
occur.

fl:HDXHGS OF FACT
10. A dust belt is a conveyor belt which delivers fine sand
into a pile.
(Tr. 17, 31).
The dust belt is about 50 feet long and 36 inches wide.

lL

(Tr" 17)

o

12. The belt is not protected with any type of guard or
cover over the top.
{Tr. 17).
13o
After the walkway was extended, Asphalt failed to replace the stop-cord.
(Tr. 17Q 18). However, the stop-cord was
lying on the walkway.
(Tr. 29).

3

56.14109

Unguarded conveyors with adjacent travelways.

Unguarded conveyors next to the travelways shall be
equipped with-(a) Emergency stop devices which are located so that
a person falling on or against the conveyor can readily
deactivate the conveyor drive motor;

2209

14. The walkway is for people to walk to the head of the
belt to perform maintenance repairs. Employees would use this
walkway.
(Tr. 18).
15.
The dust belt conveyor was equipped with a railing on
the outside portion. However, there was no railing between the
walkway and the conveyor.
(Tr. 18, 19).
16.
At the time of the inspection there was no stop-cord,
nor any other emergency device to de-activate the conveyor drive
motor.
(Tr. 19, 20).

17. The company representative, ROGER JANSSEN, stated the
plant had been running for about a week after the construction
involving the walkway.
(Tr. 20, 21).
18.
If an individual f~.11 against the conveyor, he could
sustain broken bones or a dislocated shoulder.
(Tr. 21).

19. The Inspector considered the gravity to be "unlikely."
Since there were no tripping hazards, the possibility of a person
falling would also be unlikely. As a result, the violation was
not S&S.
(Tr. 22).
20.

Asphalt properly abated the violation.

(Tr.

22) •

Based on the uncontroverted evidence confirmed by Mr. Richeson's testimony, it is established that emergency stop-cords
were not provided. Accordingly, this citation should be
affirmed.
citation No. 3930398
This citation alleges Respondent violated 30 c ..F.R.

§ 56.11001. 4

The citation reads:
The stairway located alongside the #2 dust belt leading to the elevated walkway did not extend to the
ground. After the construction to lengthen the conveyor belt was completed, there was a 36- to 42-inch
drop from the bottom step to the ground. Although

4

The cited regulation reads:
56.11001.

Safe access.

Safe means of access shall be provided
and maintained to all working places.

2210

people were seldom in this area, a person getting off
especially, could injure an ankle or leg.

FINDINGS OF FACT
21. Mr. Brandt read the citation into the record and
testified workers would use this stairway to gain access to the
length of the belt to do any repairs or maintenance.
(Tr. 23).
22. An ankle sprain or maybe a broken leg could result from
this condition.
23. Slips, trips, and falls are the most common injury in
·any workplace.
(Tr. 24).
24.

The Inspector considered the violation to be s&s.

(Tr.

24) •
25. The violation was abated by extending the stairway to
the ground.
(Tr. 24).
The uncontroverted evidence shows that the 36- to 42-inch
step-off existed at the end of the stairway. Accordingly, safe
access was not provided to a working place and this citation
should be affirmed.
SIGNIFICANT AND SUBSTANTIAL
A 91 significant and substantial" violation is described in
Section l04(d) (1) of the Mine Act as a violation "of such nature
as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard." A
violation is properly designated significant and substantial "if,
based upon the particular facts surrounding the violation there
exists a reasonable likelihood that the hazard contributed to
will result in an injury or illness of a reasonably serious
nature." cement Division, National Gypsum co., 3 FMSHRC 822, 825
(April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984}, the
Commission explained its interpretation of the term "significant
and substantial" as follows:
In order to establish that a violation of a mandatory safety standard is significant and substantial
under National Gypsum the Secretary of Labor must
prove:
(1) the underlying violation of a mandatory
safety standard; (2) a discrete safety hazard--that

2211

is, a measure of danger to safety--contributed to by
the violation; (3) a reasonable likelihood that the
hazard contributed to will result in an injury; and
(4) a reasonable likelihood that the injury in
question will be of a reasonably serious nature.

In United States steel Mining Company, Inc., 7 FMSHRC 1125,
1129, the Commission stated further that:
We have explained further that the third element
of the Mathies formula "requires that the Secretary
establish a reasonable likelihood that the hazard contributed to will result in an event in which there is
an injury." u.s. Steel Mining Co., 6 FMSHRC 1834,
1836 (August 1984). We have emphasized that, in accordance with the language of Section 104(d)(1), it is
the contribution of a violation to the cause and effect of a hazard that.... must be significant and substantial.
U.S. Steel Mining Company, Inc., 6 FMSHRC 1866,
1868 (August 1984); U.S. Steel Mining Company, Inc.,
6 FMSHRC 1573, 1575-1575 (July 1984).

The Secretary designated th~ planking citation (No. 3930396)
and the 24- to 36-inch step-off citation (No. 3930398) to be S&S.
The "rotten planking" described in Citation No. 3930396 was
a hole 3 to 4 inches by 10 inches. The Inspector indicated a
person could not fall through the planking; however, he believed
a worker could injure an ankle or leg.
Based on these facts and in applying the Commission's
decisions I am unable to conclude that an injury would be
reasonably serious based on this minimal record.
Accordingly, the S&S allegations as to Citation No. 3930396
are stricken.
Citation No. 3930398 involves a step-off of 36 to 42 inches
from the bottom step of a walkway to the ground. By comparison,
most business desks are less than 36 inches in height. If a
worker stepped 36 to 42 inches from the end of a walkway, I believe there would be a reasonable likelihood that his injury
would be reasonably serious.
In sum, I agree with Inspector
Brandt that an ankle sprain or broken leg could result. An ankle
sprain is certainly more likely from such a step-off than from a
worker somehow becoming entangled in a 3 by 10 inch hole in
planking through which he could not fall.
The S&S allegations should be affirmed as to Citation No.
3930398.

2212

CIVIL PENALTIES
Section 110(i) of the Act mandates consideration of six
criteria in assessing civil penalties.
The proposed assessment indicates Asphalt is a small
operator since it annually produced 18,377 tons.
The record does not present any information concerning the
operator's financial condition. Therefore, in the absence of any
facts to the contrary, I find that the payment of penalties will
not cause Respondent to discontinue its business.
Buffalo Mining
co., 2 IBMA 226 (1973) and Associated Drilling. Inc., 3 IBMA 164
(1974).
There is no evidence of the operator's history of previous
violations.
The operator was negligent since the defective planking,
missing stop-cord, and the 36- to 42-inch step-off were open and
obvious.
Concerning gravity: the planking has been previously discussed.
Based on the hazard involved, I believe the gravity is
low.
The failure to provide a stop-cord for the short space
involved presents a situation of moderate gravity.
The step-off, as previously discussed, involves a situation
of high gravity.
Asphalt demonstrated good faith both by prompt abatement of
the violative conditions. While the conditions should have been
abated when they were discovered by the company, the company
somewhat enhanced its good faith by scheduling repairs the day
the MSHA Inspector arrived.
I believe the penalties set forth in this order are
appropriate and accordingly, I enter the following:
ORDER
1.
Citation No. 3930399 and the proposed penalty of $157
are AFFIRMED.
2,
Citation No. 3930400 and the proposed penalty of $252
are AFFIRMED.

2213

Citation No. 3930681 and the proposed penalty of $267
3.
are AFFI:RMED.
4.
Citation No. 3930396 is AFFI:RMED and a penalty of $150
is ASSESSED.
5.
Citation No. 3930397 is AFFI:RMED and a penalty of $150
is ASSESSED.
6.
Citation No. 3930398 is AFFI:RMED and a penalty of $275
ASSESSED.

Law Judge

Distributiong

J. Mark Ogden, Esq., Office of the Solicitor, u.s. Department of
Labor, 3247 Federal Building, 300 North Los Angeles Street, Los
Angeles, CA 90012 (Certified Mail)

Mr. Ray E. Ehly, Jr., President, ASPHALT, INC., P.O. Box 1356, El
Cajon, CA 92022

(Certified Mail)

ek

2214

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 1Oth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 2 81993
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on Behalf of KIRBY SENTER,
Complainant
v.

.

DISCRIMINATION PROCEEDING

..

PIKE CD 93-05

Docket No. KENT 93-954-D

No. 1 Mine

BLACK DRAGON MINING COMPANY,
Respondent
DECISION APPROVING SETTLEMENT
AND DISMISSING PROCEEDING
Before:

Judge Broderick

On October 27, 1993, the parties by counsel filed a joint
motion for approval of a settlement of this discrimination
proceeding brought by the Secretary on behalf of Kirby Senter.
Mr. Senter also signed the motion.
on August 18, 1993, I issued an order that Respondent
temporarily reinstate Kirby Senter effective August 12, 1993.
Senter has been in receipt of economic reinstatement since that
time. Counsel for the Secretary stated that the back wages to
which Senter would be entitled if he were successful in his case
would run from approximately January to April 1993.
The settlement agreement provides that Respondent shall pay
Kirby Senter the sum of $8000 and Senter will relinquish his
rights and claims under the Mine Act against Respondent "or any
other company owned by Todd Kiscaden." Respondent further agrees
to expunge all references to matters being litigated in this
matter from Senter's personnel records, and agrees that it will
not give Mr. Senter a negative or unfavorable reference regarding
his job performance at Respondent.
I have considered the motion in the light of the purposes of
section 105(c) of the Act and conclude that it is in the public
interest and should be approved.
Accordingly, IT ORDERED:
1.

The settlement motion is APPROVED.

2215

2. The order of temporary reinstatement issued August 18,
1993, IS DISSOLVED;
3.
Respondent shall pay to Kirby Senter the sum of $8000 in
settlement of his claims;

4. Respondent shall pay to the Mine Safety and Health
Administration a civil penalty of $200;
5. The hearing scheduled for November 4, 1993, in
Pikeville, Kentucky, IS CANCELED;
6. Upon payment of the agreed-to amount to Kirby Senter and
the civil penalty, this proceeding IS DISMISSED.

:!

VU~ ~4/lrviL~eK

(

James A. Broderick
Administrative Law Judge

Distribution:
Mary Sue Taylor, Esq., Office of the Solicitor, u. s. Department
of Labor, 2002 Richard Jones Road, Suite B-201, Nashville, TN
37215 (Certified Mail)
Charles J. Baird, Esq., Baird, Baird, Baird & Jones, P.S.C.,
415 Second Street, P. o. Box 351, Pikeville, KY 41502 (Certified
Mail)
dcp

2216

FED114L MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6iH FLOOR
. WASHINGTON, D.C. 20006

OCT 2 8 1993
CIVIL PENALTY PROCEEDING

SECRETARY OF ~BOR,
MINE SAFETY AND HEALTH
ADMINISTRAT~ON (MSHA),
Petitioner

v.
GBNS'AR STORZ PRODUCTS
COKPUY,

Docket No. YORK 93-115-M
A. C. No. 18-00010-05517

.

Marriottsville Quarry

•
:

Respondent
DECISION APPROVING SETTLEMENT
ORDER TO PAY

Before:

Judqe Merlin

The parties have filed a motion to approve settlement of the
one violation presented by the Secretary's penalty petition.
The original assessed penalty was $8,500 and the proposed
settlement is $5,250. A citation was issued after a fatal
accident at the operator's quarry. An employee attempted to pick
up a sheet of steel with a hydraulic crane when the lift lines
contacted a 7,600 volt overhead power line. A second employee
who was handling the hook-up block was killed when he tried to
clamp the gripper device to the sheet of metal. The storage area
where the sheeting was located was under a 7,600 volt line.
30 C.F.Ro § 56.12071 provides that when equipment must be
operated within 10 feet of energized high voltage lines,cp the
lines shall be deenergized or other precautionary measures taken.
There is apparently no dispute that a violation of the cited
standard occurred. However, the settlement motion advises that
not only has the operator not had an accident like this before,
but on the contrary it has been the recipient of many safety
awards which are detailed in the motion. The Mine Safety and
Health Administration would reduce negligence from high to
moderate because the victim had received extensive training
covering situations like this and the crane operator had over 15
years experience in his job. The operator was unaware what these
two individu~ls were doing since their actions took place in a
remote area of the quarry.

The parties also have advised with respect to the remaining
statutory criteria under section 110 of the Act. In particular,
the operator is medium in size, its ability to continue in
business will be unaffected by payment of the recommended penalty
and the violation was abated in good faith.

2217

..
'~

-,

Because a fatality occurred, the closest scrutiny must be
given to the parties' settlement motion, involving as it does a
reduction in the penalty amount. After careful consideration, I
determine there is adequate basis to accept the motion's
representations regarding negligence. Under Commission precedent
I find that because of the operator's training po:tieies and
procedures, negligence may be reduced from ·n:tgh to Imo.deratei~."
Southern Ohio Coal Company, 4 FMSHRC 1459, 1463-1464 (August
1982); Mar-Land Industrial Contractor, Inc., 14 FMSHRC 754, 758759 (May 1992); Compare also the recent decision of
Administrative Law Judge David Barbour in Lyman.;..R1Jchey sand.'&"· · ·
Gravel Company, 15 FMSHRC 1378, 1398-1401 (July 1993) • ,, l;/als.o
take note of the operator's previously excellent safety record,
but I caution the operator that this is not acircumstance which
could be considered in the future as a mitigating factor in
determining the appropriate amount of a·penalty.
In light of the ·foregoing, I determine that the recommended
settlement is in accordance with the provisions •ofrthe. Act~t. ~- ·
It is therefore ORDERED that the proposed settlement be and
is hereby APPROVED.
•·
It is further ORDERED that the operator PAY,$5,250 within 30
days of the date of this order.

'!:

Paul Merlin
Chief Administrative Law.Judge
Distribution:
John M. Strawn, Esq., Office of the Solicitor, U. S. Department .•
of Labor, Room 14480~Gateway Building, 3535 Market Street,
Philadelphia, PA 19104 (Certified Mail)
Mark Savit, Esq., Henry Chajet, Esq., Jackson & Kelly, 2401
Pennsylvania Avenue, N. W., Suite 400, Washing_ton, DC· 20037
(Certified Mail)

jgl

2218

ADMINISTRATIVE LAW JUDGE ORDERS

J'EDERAL KillE SAFETY Alm HEALTH REVIEW COIOUSSIOH
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SRYLINE, lOth FLOOR
5203 LEESBURG PIRE
FALLS CHURCH, VIRGINIA 22041

-ocr a 1993
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF JAMES W. MILLER,
Complainant
v.

TEMPORARY REINSTATEMENT
PROCEEDING
Docket No. York 93-155-D
MSHA Case No. MORG CD 93-06
Mettiki Mine

METTIKI COAL CORPORATION,
Respondent
ORDER DENYING RESPONDENT'S MOTION TO DISMISS
ORDER DENYING RESPONDENT'S MOTION TO CONSOLIDATE
ORDER PERMITTING DISCOVERY
NOTICE OF HEARING

Before me are the respondent's motion to dismiss the
Secretary's Application for Temporary Reinstatement and, in the
alternative, a motion to consolidate this temporary reinstatement
proceeding with any future hearing on the merits if the secretary
determines that a violation of section 105(c) (1) of the Mine
Safety and Health Act of 1977 (the Act), 30 u.s.c. § 815(c) (1),
has occurred. This order formalizes an October 5, 1993,
telephone conference with the parties during which time I denied
the respondent's motions, established a schedule for discovery
and scheduled a hearing date.
The respondent's motion to dismiss is based on its assertion
that the subject complaint is vague and does not clearly address
the nexus between the complainant's alleged protected activity
and the termination of his employment. In addition, the
respondent argues that the Secretary's application for temporary
reinstatement is defective because the application was not filed
within the 90 day investigatory period provided in Section
105(c) (3) of the Act, 30 u.s.c. § 815(c) (3). The Secretary has
filed an opposition to the respondent's motion to dismiss.
As a threshold matter, the 90 day investigation period
provided in the Act for initiation of a discrimination or related
temporary reinstatement action by the Secretary is not
jurisdictional in nature. Gilbert v. Sandy Fork Mining Co.,
9 FMSHRC 1327 (1987), rev'd on other grounds, 866 F.2d 1433 (D.C.
Cir. 1989). In the instant case, James W. Miller's complaint was

2219

timely filed on June 9, 1993. Although the Secretary's
application for temporary reinstatement was filed on
September 17, 1993, approximately eight days after the expiration
of this 90 day investigatory period, the respondent has failed to
demonstrate that it has been unduly prejudiced by this delay.
Moreover, in balancing the public interest in mine safety with
the respondent's private interest in controlling its workforce,
the public interest in ensuring the expeditious reinstatement of
employees who are discharged for engaging in protected activities
must prevail. Jim Walter Resources, Inc. v. Fed. Mine Safety &
Health Review Commission, 920 F.2d 738, 746 (11th Cir. 1990).
Accordingly, this matter shall be heard and the respondent's
motion to dismiss is denied.
Turning to the motion to consolidate, the respondent has
conceded that this motion is premature in that the Secretary has
not yet initiated a discrimination action. Accordingly, the
respondent's motion to consolidate this temporary reinstatement
proceeding with any future discrimination proceeding is also
denied.
During the course of the October 5, 1993, conference call,
in response to the respondent's assertion that Miller's complaint
lacks specificity, I granted the respondent's request for
discovery. I established a limited discovery schedule whereby
both parties will be permitted a maximum of six interrogatories.
The interrogatories shall be served on or before October 15,
1993, and answers shall be provided on or before October 25,
1993.
Finally, due to a scheduling conflict of respondent's
counsel? it was agreed that this proceeding will be heard at
9 a.m. on November 3 and November 4, 1993, if necessary, in the
vicinity of Morgantown, West Virginia. The courtroom location
will be specified by subsequent order. The respondent has
stipulated that, if temporary reinstatement is ordered, such
reinstatement will be retroactive to October 18, 1993.
As noted above, the respondent's motions to dismiss and to
consolidate ARE DENIED. IT IS ORDERED that the parties must
comply with the discovery procedures discussed herein.

~---...;;;;:.,.
Jerold Feldman
Administrative Judge

7.220

PBDBRAL JaRB SUBTY DO JIBALD JlBVIEW COIOIISSIOII
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF JAMES W. MILLER,
Complainant

TEMPORARY REINSTATEMENT
PROCEEDING
Docket No. York 93-155-D
MSHA Case No. MORG CD 93-06
Mettiki Mine

v.
METTIKI COAL CORPORATION,
Respondent

ORDER DENYING RESPONDENT'S MOTION FOR
CERTIFICATION OF INTERLOCUTORY RULING

This temporary reinstatement proceeding is scheduled for
hearing in Morgantown, West Virginia, on November 3 and
November 4, 1993. By Order dated October 8, 1993, I denied the
respondent's motion to dismiss the Secretary's reinstatement
.
application. In denying the motion, I rejected the respondent's
assertion that the subject reinstatement application is defective
because it was not filed within the 90 day investigatory period
set forth in Section 105(c) (3) of the Mine Safety and Health Act
of 1977 (the Act)g 30 u.s.c. § 815(c) (3). I also was not
persuaded that the underlying complaint in this proceeding failed
to allege a nexus between the alleged protected activity and the
complainant's termination of employment, although I permitted
limited discovery through interrogatories.
The respondent has now filed a motion for certification for
interlocutory review by the Commission pursuant to Commission
Rule 76(a) (1), 29 C.F.R. § 2700.76(a) (1). In support of its
motion, the respondent contends that the timeliness and legal
sufficiency of the Secretary's application involve controlling
questions of law and that immediate review of these issues will
materially advance the final disposition of this proceeding. I
disagree.
Interlocutory review by the Commission is not a matter of
right but is committed to the sound discretion of the Commission •
. 29 C.F.R. § 2700.76 •. To support such a request for review, the
respondent must identify dispositive questions of law which are
novel or otherwise unresolved. In the instant case it is well
settled that the 60-day time period provided in Section 105(c) of
the Act for the filing of a complaint with the Secretary and the

2221

90-day period for the Secretary to complete his investigation of
the complaint are not jurisdictional. Gilbert v. Sandy Fork
Mining co., 9 FMSHRC 1327 (August 1987}, rev'd on other grounds,
866 F.2d 1433 (D.C. cir. 1989). Rather, the timeliness of
discrimination related complaints must be determined on a case by
case basis by examining whether the delay in filing deprives a
respondent of a meaningful opportunity to defend. See Roy Farmer
v. Island Creek Coal Company, 13 FMSHRC 1226, 1231 (August 1991),
citing Donald R. Hale v. 4-A Coal co., 8 FMSHRC 905, 908 (June
19S6) (e.nphasis added).
In this case the respondent seeks dismissal because the
Secretary filed the reinstatement application on September 17,
1993, eight days after the expiration of the statutory 90 day
investigatory guideline. Surely this eight day delay has not
deprived the respondent of its ability to meaningfully defend the
application in issue. As the Commission has noted, material
legal prejudice means more than the necessity of defending a case
that could have been avoided tf the filing delay were treated as
a jurisdictional defect. 13 FMSHRC at 1231. Consequently, the
respondent has failed to demonstrate any unresolved controlling
~~estion of law with respect to the jurisdictional filing issue.
Turning to the remaining issue concerning the legal
s·.:.::.i.ciency of the complaint, the respondent has conceded that
t~e complainant has engaged in protected activity.
{Motion to
Dis~iss, p. 4).
The complainant alleges disparate treatment
d~ri~g the course of a reduction in force that resulted in
~er=ination.
Although the complaint states a cause of action,
F.i.rs:.;.ant to the respondent's request for discovery conveyed
during an October 5, 1993, telephone conference, I established a
sctedule for limited discovery through interrogatories prior to
~rial,
However, my desire to accommodate the respondent's
req-.:.est for discovery is not indicative of any novel or
u~res~lved issues of law concerning the legal sufficiency of the
Secretary's application for temporary reinstatement. The
interlocutory review process is not the appropriate vehicle for
determining the merits of this reinstatement application or
~tether the underlying complaint has been frivolously brought.
These issues must be resolved through the hearing process.
Accordingly, I decline to certify the legal adequacy issue to the
Con=.ission for interlocutory review.
In view of the above, the respondent's motion for
certification of interlocutory review by the Commission
IS DENIED. The parties should continue to adhere to the
discovert schedule contained in my October 8, 1993, Order.

',-q-..,~

·--

~~

old Feldman
Administrative Judge

2222

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 1Oth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

2 2 1993
CONTEST PROCEEDING

ENERGY WEST MINE COMPANY,
Contestant

v.

Docket No. WEST 94-22-R
Order No. 3587924; 10/4/93

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Deer Creek Mine
Mine ID 42-00121

ORDER DENYING
MOTION FOR EXPEDITED HEARING
AND PREHEARING ORDER

On October 13, 1993, Energy West Mining Company, by counsel,
filed a Notice of Contest of Order No. 3587924 issued on
october 4, 1993, at the company's Deer Creek Mine by an inspector
for the Mine Safety and Health Administration. The order was
issued pursuant to Section 104(d) (1} of the Federal Mine Safety
and Health Act of 1977, 30 u.s.c. § 814(d) (1). As part of the
Notice, Contestant stated that "Energy West requests that an
expedited hearing in this matter be held in Price, Utah."
Subsequently, on October 20, 1993, Energy West filed a
Motion for Expedited Hearing in accordance with Commission Rules
10 and 52, 29 C.F.R. §§ 2700.10 and 2700.52. Energy West asserts
that
requests an expedited hearing on the contested order
9
i because the order put Energy West on the §
104 (d) unwarrantable
failure 0 chain° which imposes a continuing threat of closure
under§ 104(d) (2}. 11 Contestant avers that the only issue in this
case is whether the alleged violation resulted from an
unwarrantable failure to comply with the Secretary's regulations.
The Secretary of Labor, by counsel, opposes the motion. The
Secretary argues that "[a)n expedited hearing is an extraordinary
remedy that is not to be given to the operator just for the
asking" and that in this case Energy West has presented no basis
for expediting the hearing. He points out that Energy West is in
no different position than any other mine operator contesting a
Section 104(d) (1) withdrawal order.
The Secretary's point is well taken. Energy West is not in
a unique position. Every mine operator contesting a Section
104(d) (1} order is under "a continuing threat of closure under
§ 104(d) (2) ."
For that matter, every mine operator receiving a
citation under Section 104(d) (1) faces the possibility of a
subsequent withdrawal order.

2223

More is required t<> justify an expedited hearing.
In two
similar cases, Commission Administrative Law Judges William Fauver
and John J. Morris also denied requests for expedited hearing.
Pittsburg & Midway coal Mining Company v. Secretary of Labor,
14 FMSHRC 2136 (December 1992) and Medicine Bow Coal Company v.
Secretary of Labor, 12 FMSHRC 904 (April 1990).
I find their
reasoning persuasive.
Accordingly, the request for expedited hearing is DENIED.
However, having determined that an expedited hearing will not
be held does not mean that this proceeding cannot be handled with
dispatch. Therefore, in accordance with the provisions of Section
105(d) of the Act, 30 u.s.c. § 815(d), the proceeding will be
called for hearing on the merits at a time and place to be
designated in a subsequent notice.
1. on or before November 19, 1993, the parties shall confer
for the purpose of discussing· settlement and stipulating as to
matters not in dispute. If a settlement is reached, a motion for
its approval shall be filed by the Secretary of Labor no later than
November 19, 1993.
2. If settlement is not agreed upon, the parties shall send
to each other and to me no later than November 19, 1993, synopses
of their expected legal arguments, expected proof, lists of
exhibits that may be introduced, and matters to which they can
stipulate at the hearing.
Each party shall also state its best
estimate of the length of time necessary to present its case at the
hearing.
3.
Failure by any party to comply with this order will
subject the party in default to a show cause order and possible
default decision. ·

\./J/1~

T. Todd .;;;£a.~~'
Administrative Law Judge

Distribution:
Timothy M. Biddle, Esq., Thomas c. Means, Esq., Crowell & Moring,
1001 Pennsylvania Ave., N.W. Washington, D.C. 20004
Carl Charneski, Esq., Office of the Solicitor, u.s. Department of
Labor, 4015 Wilson Blvd., Suite 400, Arlington, VA 22203
Representative
Huntington, UT

of Miners,
84528

Deer

/lbk

2224

Creek

Mine,

P.O.

Box

310,

